Execution Version






___________________________


AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
SOUTH TEXAS MIDSTREAM, LLC
A Delaware Limited Liability Company




December 4, 2019


THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR REGISTERED OR QUALIFIED UNDER ANY SECURITIES OR BLUE
SKY LAWS OF ANY STATE OR JURISDICTION. THEREFORE, THE SECURITIES MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED UNTIL A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR THE APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD TO THE PROPOSED TRANSFER OR
REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT OR BLUE SKY LAWS IS NOT
REQUIRED IN CONNECTION WITH THE PROPOSED TRANSFER.


___________________________

















--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1
DEFINITIONS
1.01


Definitions
2
1.02


Interpretation
26
ARTICLE 2
ORGANIZATION
2.01


Formation
26
2.02


Name
26
2.03


Registered Office; Registered Agent; Principal Office in the United States;
Other Offices
26
2.04


Purposes
27
2.05


No State Law Partnership
27
2.06


Term
27
2.07


Title to Property
27
2.08


Foreign Qualification
27
ARTICLE 3
MEMBERS
3.01


Schedule of Members
27
3.02


Representations and Warranties of the Members
28
3.03


Voting Rights of Members
28
3.04


No Management Rights
29
3.05


Limitation on Liability of Members
29
3.06


Withdrawal of Members
30
3.07


Access to Information
30
3.08


Confidential Information
30
ARTICLE 4
MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; LOANS
4.01


Classes of Membership Interests
33
4.02


Additional Membership Interests
33
4.03


Capital Contributions
34
4.04


Capital Calls; Optional Capital Contributions
35
4.05


Loans
36
4.06


Expansion Projects
37
4.07


No Other Capital Contribution or Loan Obligations
38
4.08


Return of Contributions
38
4.09


Capital Accounts
38



i



--------------------------------------------------------------------------------





ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS
5.01


Monthly Cash Distributions
39
5.02


Distributions of Amounts Other than Available Cash
40
5.03


Distributions on Dissolution and Winding-Up
41
5.04


Allocations
41
5.05


Varying Interests
45
5.06


Amounts Withheld
45
ARTICLE 6
MANAGEMENT
6.01


Management by Managing Member
45
6.02


Standard of Care
46
6.03


Major Decisions
47
6.04


Affiliate Transactions
51
6.05


Officers
51
6.06


Business Opportunities
52
6.07


Insurance Coverage
53
6.08


Exculpation and Indemnification
53
ARTICLE 7
TRANSFERS AND TRANSFER RESTRICTIONS
7.01


General Restrictions on Transfers
55
7.02


Call Option
60
7.03


Change of Control of NEP
65
7.04


Change of Control of a Class B Member
68
7.05


Certain Assistance
71
7.06


Standstill and Notice of Ownership
72
7.07


Governmental Authorizations
73
7.08


Liquidity Event
74
ARTICLE 8
TAXES
8.01


Tax Returns
77
8.02


Certain Tax Matters
78
8.03


Partnership Representative
78
8.04


Texas Franchise Tax Reimbursement
80
ARTICLE 9
BOOKS, RECORDS, REPORTS, INFORMATION UPDATES, AND BANK ACCOUNTS
9.01


Maintenance of Books
81
9.02


Determination of Internal Rate of Return
82
9.03


Reports
83
9.04


Information Updates
84
9.05


Bank Accounts
84
9.06


Compliance with Laws
84



ii



--------------------------------------------------------------------------------





ARTICLE 10
WITHDRAWAL
10.01


No Right of Voluntary Withdrawal
85
10.02


Deemed Withdrawal
85
10.03


Effect of Withdrawal
85
ARTICLE 11
DISPUTE RESOLUTION
11.01


Disputes
86
11.02


Negotiation to Resolve Disputes
85
11.03


Courts
86
11.04


Specific Performance
87
ARTICLE 12
DISSOLUTION, WINDING-UP AND TERMINATION
12.01


Dissolution
87
12.02


Winding-Up and Termination
88
12.03


Deficit Capital Accounts
90
12.04


Certificate of Cancellation
90
ARTICLE 13
GENERAL PROVISIONS
13.01


Notices
90
13.02


Entire Agreement; Superseding Effect
90
13.03


Effect of Waiver or Consent
91
13.04


Amendment or Restatement
91
13.05


Binding Effect
91
13.06


Governing Law; Severability
91
13.07


Further Assurances
92
13.08


Appointment of Class B Member Representative
92
13.09


Article 8 of the Uniform Commercial Code
93
13.10


Waiver of Certain Rights
93
13.11


Counterparts
93
13.12


Expenses
93
 
 
 
EXHIBITS:
 
A – Members
 
B – Financial Model for Internal Rate of Return
 
 
 
SCHEDULES:
 
1 - Excluded Parties
 
2 - Contributed Assets
 











iii



--------------------------------------------------------------------------------






AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
SOUTH TEXAS MIDSTREAM, LLC
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of South Texas Midstream, LLC, a Delaware limited liability company (the
“Company”), dated as of December 4, 2019 (the “Effective Date”), is adopted,
executed, and agreed to by EIG NET Holdings III, LLC, in its capacity as a Class
B Member and as the Class B Member Representative hereunder (the “Initial
Investor”), South Texas Midstream Holdings, LLC, a Delaware limited liability
company (“NEP Member”), each Person that may be admitted as a Member pursuant to
the terms of this Agreement, and NextEra Energy Partners, LP, a Delaware limited
partnership (“NEP”), solely to the extent of its obligations pursuant to Section
7.01(a), Section 7.02, Section 7.03, and Section 7.04.
RECITALS
The Company was formed by filing a Certificate of Formation of the Company (the
“Delaware Certificate”) with the Office of the Secretary of State of Delaware,
and by the entrance of NEP Member as the sole initial member of the Company,
into that certain Limited Liability Company Agreement of the Company, effective
as of October 7, 2019 (the “Initial LLC Agreement”), governing the affairs of
the Company and the conduct of its business.
Pursuant to that certain Contribution Agreement, dated as of November 1, 2019
(the “Class B Contribution Agreement”), among Initial Investor, NEP Member, NEP,
and the Company, at the closing of the Class B Contribution Agreement, effective
as of the Effective Date (i) the Initial LLC Agreement is being amended and
restated on the terms set forth in this Agreement; (ii) the Company is issuing
to Initial Investor such number of Class B Units as is set forth opposite the
name of Initial Investor on Exhibit A hereto (such number representing 100% of
the Class B Units outstanding at such time and, together with the outstanding
Class A Units, 100% of all outstanding interests in the Company at such time) in
exchange for payment of the Consideration (as defined in the Class B
Contribution Agreement) by Initial Investor to the Company; and (iii) upon such
acquisition of Class B Units, Initial Investor is being admitted as a member of
the Company.
In connection with the foregoing, NEP Member wishes to amend and restate the
Initial LLC Agreement to (i) reflect the cancellation of all of the outstanding
limited liability company interests of the Company and, in exchange therefor,
the issuance to NEP Member of the number of Class A Units as is set forth
opposite the name of NEP Member on Exhibit A hereto (such number representing
100% of the Class A Units outstanding at such time), and (ii) the other matters
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Initial Investor and NEP Member agree as
follows:


1



--------------------------------------------------------------------------------








ARTICLE 1
DEFINITIONS

1.01    Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below or set forth in the Sections referred to
below:
87.5% Period has the meaning assigned that term in Section 5.04(a)(i).
Act means the Delaware Limited Liability Company Act, as amended from time to
time, and any successor statute.
Additional Fee has the meaning assigned that term in the Class B Contribution
Agreement.
Affiliate means, with respect to any Person, (a) each entity that such Person
Controls; (b) each Person that Controls such Person, including, in the case of a
Member, such Member’s Parent, if any; and (c) each entity that is under common
Control with such Person, including, in the case of a Member, each entity that
is Controlled by such Member’s Parent, if any; provided that, with respect to
any Member, an Affiliate shall include (y) a limited partnership or a Person
Controlled by a limited partnership if the general partner of such limited
partnership is Controlled by such Member’s Parent, if any, or (z) a limited
liability company or a Person controlled by a limited liability company if the
managing member of the limited liability company is Controlled by such Member’s
Parent, if any; provided, further, that, for purposes of this Agreement, the
Company shall not be an Affiliate of any Member, nor shall any Member be deemed
to be an Affiliate of any other Member, solely by virtue of their respective
ownership interests in or Control of the Company or any of its Subsidiaries.
Affiliate Transaction means any contract, agreement, or transaction (including
any amendment, restatement, renewal, extension, modification, or termination of
any existing contract, agreement, or transaction) between the Company or a
Subsidiary of the Company (other than a Separate Subsidiary), on the one hand,
and NEP Member, an Affiliate of NEP Member (other than the Company or any
Subsidiary of the Company (other than a Separate Subsidiary)), or their
respective employees or officers, on the other hand, including, for the
avoidance of doubt, each project operating agreement. For purposes of clarity,
any contract, agreement, or transaction (including any amendment, restatement,
renewal, extension, modification, or termination of any existing contract,
agreement, or transaction) between the Company or a Subsidiary of the Company
(other than a Separate Subsidiary) and a Separate Subsidiary shall be an
“Affiliate Transaction.”
Affiliated Fund means, with respect to any specified Person, any Fund that is an
Affiliate of such Person or that is advised by the same investment advisor as
such Person or by an Affiliate of such investment advisor or such Person.
Affiliated Investment Vehicle means, with respect to any specified Person, any
investment vehicle, entity, or managed account that is advised by the same
investment advisor as such Person or an Affiliate of such Person.


2



--------------------------------------------------------------------------------







Aggregate Call Option Clawback Amount has the meaning set forth in Section
7.02(f).
Agreement has the meaning assigned that term in the preamble.
Alternative Method has the meaning assigned that term in Section 8.03(d).
Assignee means any Person that acquires a Membership Interest or any portion
thereof through a Disposition; provided that an Assignee shall have no right to
be admitted to the Company as a Member except in accordance with Section
7.01(b). The Assignee of a dissolved Member is the shareholder, partner, member,
or other equity owner or owners of the dissolved Member to whom such Member’s
Membership Interest is assigned by the Person conducting the liquidation or
winding-up of such Member. The Assignee of a Bankrupt Member is (a) the Person
or Persons (if any) to whom such Bankrupt Member’s Membership Interest is
assigned by order of the bankruptcy court or other Governmental Authority having
jurisdiction over such Bankruptcy, or (b) in the event of a general assignment
for the benefit of creditors, the creditor to which such Membership Interest is
assigned.
Available Cash means, with respect to any calendar month ending prior to the
dissolution or liquidation of the Company, and without duplication:
(a)    the sum of all cash and all Cash Equivalents generated by the Company and
its Subsidiaries and on hand at the end of such month, less
(b)    the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion and good faith of the Managing Member (i) to provide for
the proper conduct of the business of the Company and its Subsidiaries
(excluding any Separate Subsidiary) (including reserves for future maintenance
and capital expenditures and for anticipated expenses, liabilities, and future
credit needs of the Company and its Subsidiaries (excluding any Separate
Subsidiary)) subsequent to such month, (ii) to provide for the payment of all
scheduled payments of interest and principal in respect of outstanding loans
made to the Company or any of its Subsidiaries (excluding any Separate
Subsidiary) pursuant to Section 4.05 (other than Section 4.05(b)) or otherwise
subject to Section 6.03(d), and (iii) to comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument, or other agreement or
obligation to which the Company or any of its Subsidiaries (excluding any
Separate Subsidiary) is a party or by which it is bound or its assets are
subject.
Notwithstanding the foregoing, “Available Cash” (y) shall not include (1) any
cash or Cash Equivalents from Capital Contributions made by Members or equity
issuances by any Subsidiaries of the Company, (2) any cash or Cash Equivalents
held by the Company’s Subsidiaries to the extent that contractual restrictions
prohibit the distribution of such cash or Cash Equivalents to the Company, (3)
any cash or Cash Equivalents from borrowing, refinancings, or refundings of
Indebtedness of the Company or any of its Subsidiaries, (4) any Excess Insurance
Proceeds, Sale Proceeds, or Bankruptcy Recovery, (5) any cash or Cash
Equivalents from the payment by the NEP Member of principal and accrued interest
under the NEP Affiliate Note, (6) any Sanchez Recovery Proceeds or (7) other
than with respect to a distribution relating to a Liquidity Event as provided


3



--------------------------------------------------------------------------------







for in Section 7.08(d), any cash or Cash Equivalents held by a Separate
Subsidiary; and (z) with respect to the month in which a liquidation or
dissolution of the Company occurs and any subsequent month shall be deemed to
equal zero.
Bankruptcy or Bankrupt means, with respect to any Person, that (a) such Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of such Person or of
all or any substantial part of such Person’s properties; or (b) against such
Person, a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and one hundred twenty (120) days have expired without dismissal
thereof or with respect to which, without such Person’s consent or acquiescence,
a trustee, receiver, or liquidator of such Person or of all or any substantial
part of such Person’s properties has been appointed and ninety (90) days have
expired without the appointment’s having been vacated or stayed, or ninety (90)
days have expired after the date of expiration of a stay, if the appointment has
not previously been vacated.
Bankruptcy Recovery means any proceeds received by the Company or its
Subsidiaries in settlement of any claim (including any counterclaim), action,
suit, or other proceeding in connection with any Bankruptcy of any other Person.
Book Value means, with respect to any Company asset, the adjusted tax basis of
such asset for United States federal income tax purposes, except as follows:
(a)    The initial Book Value of each asset contributed by a Member to the
Company will be the gross fair market value of such asset;
(b)    The Book Value of all assets of the Company will be adjusted to equal
their respective gross fair market values immediately prior to (i) the
contribution of money or other property to the Company by a new or existing
Member as consideration for a Membership Interest; (ii) the distribution of
money or other property by the Company to a Member as consideration for a
Membership Interest; (iii) the liquidation of the Company; and (iv) at any other
time at which revaluations of property are permitted to be made under Treasury
Regulation Section 1.704-1(b)(2)(iv); provided that adjustments pursuant to
clauses (i) through (iv) of this clause (b) shall be made only if the Managing
Member determines in good faith that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members;
(c)    The Book Value of any asset distributed to any Member will be the gross
fair market value of such asset on the date of distribution (taking Section
7701(g) of the Code into account);


4



--------------------------------------------------------------------------------







(d)    The Book Value of Company assets will be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Section
734(b) of the Code or Section 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining the Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (c) of
the definition of Net Profit and Net Loss; provided, however, that the Book
Value will not be adjusted pursuant to this clause (d) to the extent the
Managing Member determines that an adjustment pursuant to clause (b) of this
definition is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (d); and
(e)    Whenever the fair market value of an asset is required to be determined
pursuant to this definition, the Managing Member shall determine such fair
market value in its reasonable discretion with Class B Member Approval (not to
be unreasonably withheld, conditioned or delayed); provided that, the aggregate
fair market value of the Contributed Assets upon their contribution to the
Company by the NEP Member shall be $1,622,869,368.
Bridge Agreement has the meaning assigned that term in the Class B Contribution
Agreement.
Business Day means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Delaware are closed.
Buyout Rollover Percentage means, with respect to any calendar quarter beginning
on or after March 4, 2023, the sum of (a) the positive difference between (i)
twenty-five percent (25%), minus (ii) a ratio, expressed as a percentage, the
numerator of which is the number of Class B Units purchased in any exercise of
the Call Option in the immediately preceding calendar quarter, and the
denominator of which is the aggregate number of Class B Units outstanding on the
Effective Date, plus (b) the Buyout Rollover Percentage in the immediately
preceding calendar quarter; provided, in no event shall the Buyout Rollover
Percentage for any calendar quarter be less than zero (0). Notwithstanding the
foregoing, the amount set forth in the foregoing clause (a) for any quarter
shall be deemed to be zero (0) unless and to the extent the positive difference
(if any) between clauses (i) and (ii) above for such quarter resulted from the
failure of the satisfaction of any of the conditions set forth in Section
7.02(e).
Call Option has the meaning assigned that term in Section 7.02(a).
Call Option Cash Consideration has the meaning assigned that term in Section
7.02(f).
Call Option Cash Shortfall means that the net proceeds from any Qualifying
Financing, together with any ‎Call Option Cash Consideration (net of any
deductions or withholdings therefrom pursuant to ‎Section 7.02(m)) and any other
cash on hand and Cash Equivalents of the Class B Member (excluding any cash and
Cash Equivalents held in the Interest Payment Account (as such term is defined
in the Credit Agreement) up to an amount not to exceed $10,000,000; provided,
however, that the exclusion of cash and Cash Equivalents held in the Interest
Payment Account shall not apply in connection with the exercise of any Call
Option where the NEP Member


5



--------------------------------------------------------------------------------







proposes to acquire all remaining Class B Units held by such Class B Member),
are ‎insufficient to repay in full all Indebtedness of the Class B Member and
any other Indebtedness ‎pursuant to which such Class B Units are Encumbered or
that is required to be repaid as a result ‎of the exercise of such Call Option,
plus the amounts required to be paid by the Class B Member ‎constituting amounts
owed by the Class B Member as termination payments and unpaid amounts ‎under any
swap, cap, forward, future, or other derivative transaction entered into in
connection ‎with the hedging of interest rates under the Credit Agreement, and
minus amounts required to be ‎paid to the Class B Member constituting amounts
owed by the counterparty under any such ‎swap, cap, forward, future, or other
derivative transaction as termination payments and unpaid ‎amounts under any
such swap, cap, forward, future, or other derivative transaction.‎
Call Option Closing has the meaning assigned that term in Section 7.02(b).
Call Option Closing Date has the meaning assigned that term in Section 7.02(b).
Call Option Notice has the meaning assigned that term in Section 7.02(b).
Call Option Purchase Price has the meaning assigned that term in
Section 7.02(a).
Capital Account means the account maintained by the Company for each Member in
accordance with Section 4.09.
Capital Call has the meaning assigned that term in Section 4.04(a).
Capital Contribution means, with respect to any Member, the amount of money and
the Book Value of any property (other than money) (reduced by the amount of any
liabilities that are secured by such property) contributed, or deemed to be
contributed, to the Company by the Member. Any reference in this Agreement to
the Capital Contribution of a Member shall include a Capital Contribution of its
predecessors in interest. For the avoidance of doubt, as of immediately
following the closing of the transactions contemplated by the Class B
Contribution Agreement, the Capital Contribution of the Class B Member shall be
$750,000,000.00.
Cash Equivalents means, as of any date, with respect to any Person, all demand
deposits or similar accounts with deposits available for withdrawal upon prior
notice of less than ten (10) days, all marketable debt securities, short-term
instruments, United States treasury bills and other evidence of indebtedness
issued or guaranteed by the United States, in each case, with maturity of ten
(10) days or less as of such date.
Cash Flows has the meaning assigned that term in Section 9.02(b)(ii).
Change of Control means:
(a)    with respect to NEP, any of the following events:
(i)    the acquisition, directly or indirectly (including by merger), of fifty
percent (50%) or more of the voting equity of NEP, the General Partner or the
NEP General Partner Interest (as measured by voting power rather than the number
of


6



--------------------------------------------------------------------------------







shares or other equity units or interests) by a Person or group that is not an
Affiliate of NextEra Energy, Inc. as of the Class B Contribution Agreement Date
if such acquisition gives such Person or group the right to elect half or more
of the members of the Board of Directors of NEP or the General Partner,
respectively;
(ii)    any Disposition, in one or a series of related transactions, of the
equity interests of the OpCo General Partner or the OpCo General Partner
Interest, the result of which is that (A) NEP ceases to own directly or
indirectly more than fifty percent (50%) of the voting power of the OpCo General
Partner or (B) the OpCo General Partner ceases to hold the OpCo General Partner
Interest;
(iii)    any Disposition, in one or a series of related transactions, the result
of which is that NextEra Energy, Inc. ceases to own directly or indirectly more
than thirty-three percent (33%) of the voting equity of NEP (including the
Special Voting Units, as that term is used in the NEP Limited Partnership
Agreement); provided, however, that the foregoing shall not be deemed to
constitute a Change of Control for so long as NextEra Energy, Inc. continues to
own, directly or indirectly, fifty percent (50%) or more of the voting power of
the General Partner or the NEP General Partner Interest;
(iv)    any Disposition, in one or a series of related transactions, of all or
substantially all of the assets of NEP and its Subsidiaries, taken as a whole;
(v)    the NEP Common Units are no longer listed or admitted to trading on a
National Securities Exchange;
(vi)    any transaction pursuant to which NextEra Energy, Inc. or any of its
Affiliates (other than NEP or any of its Subsidiaries) would acquire (A) all of
the NEP Common Units or (B) all or substantially all of the assets of NEP and
its Subsidiaries, in each case, by way of merger, consolidation, or otherwise;
(vii)    the removal of the General Partner as general partner of NEP by the
limited partners of NEP, unless the successor General Partner is an Affiliate of
NextEra Energy, Inc.; or
(viii)    the acquisition, directly or indirectly (including by merger), of
fifty percent (50%) or more of the Class A Units by a Person or group (within
the meaning of Section 13(d)(3) of the Exchange Act) that is not an Affiliate of
NextEra Energy, Inc. as of the Class B Contribution Agreement Date.
(b)    with respect to any Class B Member, any of the following:
(i)    a transaction or series of transactions that results in such Class B
Member’s no longer being an Affiliate of, or being managed by an Affiliate of,
Investor Fund;


7



--------------------------------------------------------------------------------







(ii)    any Disposition, in one or a series of related transactions, of more
than fifty percent (50%) of the equity interests in such Class B Member to a
Person that is not an Affiliate of Investor Fund;
(iii)    any Disposition, in one or a series of related transactions, of all or
substantially all of the assets of such Class B Member to a Person that is not
an Affiliate of Investor Fund; or
(iv)    any foreclosure by any pledgee under a Class B Permitted Loan Financing
(or any other financing or agreement of Indebtedness) of any Class B Units.
For the avoidance of doubt, the Disposition of any direct or indirect equity
interests of Investor Fund or of all or substantially all of the assets of
Investor Fund, in each case, shall not constitute a “Change of Control” of any
Class B Member.
Change of Control Cash Shortfall has the meaning assigned that term in
Section 7.03(d).
Change of Control Closing has the meaning assigned that term in Section 7.03(b).
Change of Control Closing Date has the meaning assigned that term in
Section 7.03(b).
Change of Control Notice has the meaning assigned that term in Section 7.03(b).
Change of Control Purchase Price has the meaning assigned that term in
Section 7.03(a).
Claim means any and all judgments, claims, actions, causes of action, demands,
lawsuits, suits, proceedings, Governmental investigations or audits,
arbitrations, inquiries, notices of violation, litigations, citations, summons
or subpoenas of any nature, civil, criminal, administrative, regulatory, or
otherwise, whether at Law or in equity, and any losses, assessments, fines,
penalties, administrative orders, obligations, costs, expenses, liabilities, and
damages (whether actual, consequential, or punitive), including interest,
penalties, reasonable attorney’s fees, disbursements, and costs of
investigations, deficiencies, levies, duties, imposts, remediation and cleanup
costs, and natural resources damages.
Class A Member means a Person admitted to the Company as a Member holding Class
A Units from time to time, in its capacity as such and not in its capacity as a
holder of any other class or group of Membership Interest. As of the Effective
Date, NEP Member is the sole Class A Member.
Class A Percentage Interest means, as of any date, the percentage determined by
dividing the number of Class A Units held by a holder of Class A Units by the
total number of Class A Units then outstanding.


8



--------------------------------------------------------------------------------







Class A Permitted Loan Financing means any debt financing, including debt
securities or loans pursuant to indentures, debt facilities or commercial paper
facilities, the issuance of notes, revolving credit loans, term loans, letters
of credit, or similar instruments, in each case, as amended, supplemented,
modified, extended, restructured, renewed, refinanced, restated, replaced, or
refunded in whole or in part from time to time.
Class A Units has the meaning assigned that term in Section 4.01.
Class B COC Cash Shortfall has the meaning assigned that term in Section
7.04(e).
Class B COC Closing has the meaning assigned that term in Section 7.04(b).
Class B COC Closing Date has the meaning assigned that term in Section 7.04(b).
Class B COC Notice has the meaning assigned that term in Section 7.04(b).
Class B COC Option has the meaning assigned that term in Section 7.04(a).
Class B COC Purchase Price has the meaning assigned that term in
Section 7.04(a).
Class B Contribution Agreement has the meaning assigned that term in the
recitals.
Class B Contribution Agreement Date means November 1, 2019.
Class B Member means a Person admitted to the Company as a Member holding Class
B Units from time to time, in its capacity as such and not in its capacity as a
holder of any other class or group of Membership Interest. As of the Effective
Date, after giving effect to the closing of the transactions contemplated by the
Class B Contribution Agreement, the Initial Investor is the sole Class B Member.
Class B Member Approval means (i) for so long as the Initial Investor owns any
Class B Units, the prior written approval of the Initial Investor, on behalf of
Investor, and (ii) if Investor no longer owns any Class B Units, the prior
written approval of the Class B Member Representative, acting on behalf of Class
B Members holding a majority of the outstanding Class B Units (excluding Class B
Units owned by NEP Member and its Affiliates).
Class B Member Representative means, as of the Effective Date, the Initial
Investor, and thereafter, as of any date of determination, the Class B Member
Representative shall be such of Investor’s Permitted Assignees designated as
successor Class B Member Representative in accordance with Section 13.08;
provided, however, that a Person may be permitted to serve as Class B Member
Representative only if, and for so long as, such Person owns Class B Units or is
the managing member or general partner that Controls a Class B Member.
Class B Percentage Interest means, as of any date, the percentage determined by
dividing the number of Class B Units held by a holder of Class B Units by the
total number of Class B Units then outstanding.


9



--------------------------------------------------------------------------------







Class B Permitted Loan Financing means (a) prior to the seventh (7th)
anniversary of the Effective Date, any credit facility, solely (i) to the extent
the lenders permitted thereunder prior to an acceleration of any such credit
facility are banks, trust companies, or other financial institutions regulated
as commercial banks or otherwise are Eligible Assignees (as such term is defined
in the Credit Agreement); provided, however, that, in the event of an Event of
Default (as that term is defined in the Credit Agreement), the lenders under the
Credit Agreement shall be permitted to assign such loans without any
restrictions under this Agreement and (ii) entered into in order to finance the
acquisition of Class B Units (including for avoidance of doubt the Credit
Agreement), or any refinancing thereof; and (b) on or after the seventh (7th)
anniversary of the Effective Date, any debt financing, including debt securities
or loans pursuant to indentures, debt facilities or commercial paper facilities,
the issuance of notes, revolving credit loans, term loans, letters of credit, or
similar instruments, as such debt financing in this clause (b) may be amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced, or refunded in whole or in part from time to time.
Class B Units has the meaning assigned that term in Section 4.01.
Clawback Cap means $16,080,693.
Clawback Value means, with respect to any exercise of the Call Option, NEP
Change of Control Option or Class B COC Option in which the Call Option Purchase
Price, Change of Control Purchase Price or Class B COC Purchase Price, as
applicable, is to be paid wholly or in part in cash, an amount equal to the
product (in United States dollars) of (a) two and four-tenths percent (2.4%),
multiplied by (b) the Call Option Purchase Price, Change of Control Purchase
Price or Class B COC Purchase Price prior to any reduction thereof pursuant to
Section 7.02(f), Section 7.03(b) or Section 7.04(b), as applicable, multiplied
by (c) the percent of the Call Option Purchase Price to be paid in cash as
reflected in the Call Option Notice or as elected by a Class B Member pursuant
to Section 7.02(f), the percent of the Change of Control Purchase Price to be
paid in cash as reflected in the Change of Control Notice, or the percent of the
Class B COC Purchase Price to be paid in cash as reflected in the Class B COC
Notice or as elected by a Class B Member pursuant to Section 7.04(b), as
applicable.
COC Member has the meaning assigned that term in Section 7.04(a).
Code means the Internal Revenue Code of 1986, as amended.
Commission means the United States Securities and Exchange Commission.
Company has the meaning assigned that term in the preamble.
Company Level Taxes has the meaning assigned that term in Section 8.03(e).
Compressor Project has the meaning assigned that term in the Class B
Contribution Agreement.


10



--------------------------------------------------------------------------------







Compressor Project EC Consent means that certain Written Consent of the
Executive Committee, dated as of June 20, 2019, approving the funding of the
Compressor Project.
Confidential Information means information and data (including all copies
thereof), whether oral, written, or electronic, that constitutes proprietary or
confidential information about the Company, the Members, or their respective
Affiliates, including this Agreement, financial statements, tax reports,
valuations, analyses of potential or actual investments, reports or other
materials, and other documents and information concerning the affairs of the
Company and the Members. Notwithstanding the foregoing, the term “Confidential
Information” shall not include any information that:
(a)    is in the public domain at the time of its disclosure or thereafter,
other than as a result of a disclosure directly or indirectly by a Member or its
Affiliates in contravention of this Agreement;
(b)    is made available to a Member or its Affiliate from a source that, to
such Member’s or its Affiliate’s knowledge, is not prohibited from disclosing
such information to such Member or its Affiliates by a legal, contractual, or
fiduciary obligation;
(c)    as to any Member or its Affiliates, was in the possession of such Member
or its Affiliates prior to the execution of this Agreement and not subject to a
separate confidentiality restriction or other legal, contractual, or fiduciary
obligation; or
(d)    has been independently acquired or developed by or on behalf of a Member
or its Affiliates without violating any of the obligations of such Member or its
Affiliates under this Agreement.
Consideration has the meaning assigned that term in the Class B Contribution
Agreement.
Contributed Assets means those assets identified in Schedule 2 hereto.
Control, Controls, or Controlled means the possession, directly or indirectly,
through one or more intermediaries, of the following:
(a)    (i) in the case of a corporation, fifty percent (50%) or more of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, general partnership or joint venture, the right to fifty percent (50%)
or more of the distributions therefrom (including liquidating distributions);
(iii) in the case of a trust or estate, including a business trust, fifty
percent (50%) or more of the beneficial interest therein; (iv) in the case of a
limited partnership (A) the right to fifty percent (50%) or more of the
distributions therefrom (including liquidating distributions), (B) where the
general partner of such limited partnership is a corporation, ownership of fifty
percent (50%) or more of the outstanding voting securities of such corporate
general partner, (C) where the general partner of such limited partnership is a
partnership, limited liability company or other entity (other than a corporation
or limited partnership), the right to fifty percent (50%) or more of the


11



--------------------------------------------------------------------------------







distributions (including liquidating distributions) from such general partner
entity, and (D) where the general partner of such limited partnership is a
limited partnership, Control of the general partner of such general partner in
the manner described under subclause (B) or (C) of this clause (iv), in each
case, notwithstanding that such Person with respect to which Control is being
determined does not possess, directly or indirectly through one or more
Subsidiaries, the right to receive at least fifty percent (50%) of the
distributions from such limited partnership, or (v) in the case of any other
entity, fifty percent (50%) or more of the economic or beneficial interest
therein; or
(b)    in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise predominant control
over the management of the entity.
Covered Audit Adjustment has the meaning assigned that term in Section 8.03(d).
Covered Person has the meaning assigned that term in Section 6.08(a).
Credit Agreement has the meaning assigned that term in the Class B Contribution
Agreement.
Credit Agreement Payment in Full means, with respect to the Credit Agreement,
Payment in Full, as defined in the Credit Agreement in effect on the date hereof
in respect of such Class B Permitted Loan Financing.
Delaware Certificate has the meaning assigned that term in the recitals.
Delaware Courts has the meaning assigned that term in Section 11.03.
Dispose, Disposing, or Disposition means, with respect to any asset (including a
Membership Interest or any portion thereof or any derivative or similar
arrangement whereby a portion or all of the economic interests in, or risk of
loss or opportunity for gain with respect to, such Membership Interest is
transferred or shifted to another Person), a sale, assignment, lease, transfer,
conveyance, gift, exchange, or other disposition of such asset, whether such
disposition be voluntary, involuntary, or by operation of Law, including the
following: (a) in the case of an asset owned by a natural person, a transfer of
such asset upon the death of its owner, whether by will, intestate succession,
or otherwise; (b) in the case of an asset owned by an entity, (i) a merger,
division, or consolidation of such entity (other than a merger in which such
entity is the survivor thereof) or (ii) a distribution of such asset, including
in connection with the dissolution, liquidation, winding-up, or termination of
such entity (unless, in the case of dissolution, such entity’s business is
continued without the commencement of liquidation or winding-up); and (c) a
disposition in connection with, or in lieu of, a foreclosure of an Encumbrance;
but such terms shall not include the creation of an Encumbrance itself.
Disposing Member means any Member that proposes to consummate a Disposition,
including any proposed Disposition subject to Section 7.01(c), of all or any
portion of its Membership Interest (whether or not the proposed Disposition is
to another Member).


12



--------------------------------------------------------------------------------







Disposition Notice has the meaning assigned that term in Section 7.01(a).
Dispute has the meaning assigned that term in Section 11.01.
Disputing Member has the meaning assigned that term in Section 11.01.
Dissolution Event has the meaning assigned that term in Section 12.01.
Distribution Adjustment Date means any Distribution Date that occurs (a) during
the Secondary Distribution Period on which the Minimum Buyout Threshold is not
satisfied, or (b) on or after the fourth anniversary of the Effective Date (it
being understood that, with respect to each Distribution Date, in order to
determine whether any Distribution Date is a Distribution Adjustment Date, the
aggregate number of Class B Units purchased on or prior to such Distribution
Adjustment Date pursuant to one or more exercises of the Call Option, NEP Change
of Control Option, and Class B COC Option shall be measured separately for such
Distribution Date).
Distribution Adjustment Period means, with respect to any Fiscal Year that
includes a Distribution Adjustment Date, any period during such Fiscal Year
other than an 87.5% Period.
Distribution Date has the meaning assigned that term in Section 5.01.
Dos Caminos means Dos Caminos, LLC, a Delaware limited liability company.
Dos Caminos Contributions means the amount of money and fair market value of any
property (net of any liabilities secured by such property that Dos Caminos is
considered to assume or take subject to) contributed by an Affiliate of NEP to
Dos Caminos after the Effective Date; provided, however, that without the
written consent of the Class B Member Representative, in no event shall the
aggregate amount of Dos Caminos Contributions for purposes of this Agreement
exceed $25,000,000.
Economic Risk of Loss has the meaning assigned that term in Treasury Regulation
Section 1.752-2(a).
Effective Date has the meaning assigned that term in the preamble.
Effective Date Capital Contribution has the meaning assigned that term in
Section 4.03(b).
Election Out has the meaning assigned that term in Section 8.03(c).
Emergency means (a) a sudden, unexpected event that requires prompt action by
the Company to avoid, prevent, or mitigate (i) imminent harm to Persons or
property, including injury, illness, or death of any individual or damage to the
properties or assets of the Company or its Subsidiaries, any other Person,
natural resources (including wildlife), or the environment; (ii) any damage or
disrepair to any property or assets of the Company or its Subsidiaries
(including repairs or replacements thereof); or (iii) any material violation of
applicable Law; or (b) an action required to prevent an imminent material
default by the Company or any of its Subsidiaries, or to cure a


13



--------------------------------------------------------------------------------







material default, on any material contract to which the Company or any of its
Subsidiaries is a party (other than a default under an Affiliate Transaction,
but only to the extent relating to obligations other than the payment of money).
Encumber, Encumbering, or Encumbrance means the creation of a security interest,
lien, pledge, mortgage, or other encumbrance, whether such encumbrance be
voluntary, involuntary, or by operation of Law.
Excess Insurance Proceeds means the excess of any proceeds from insurance
received by the Company or any of its Subsidiaries over the costs and expenses
incurred by the Company and its Subsidiaries to remedy, repair, or mitigate the
damage or other insured loss that gave rise to the receipt of such insurance
proceeds.
Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
Excluded Monument Assets means the following assets owned by Monument Pipeline,
LP: (i) the 12-inch Houston Ship Channel lateral pipeline, (ii) the 8-inch
Houston Ship Channel lateral pipeline, (iii) the 14-inch Houston Ship Channel
lateral pipeline, (iv) the 4-inch Crown Central lateral pipeline, and (v) the
8-inch Hastings lateral pipeline.
Excluded Party means (a) the Persons listed on Schedule 1 hereto, and (b) any
Person (i) named as a “Specially Designated National and Blocked Person” (“SDN”)
on the most current list (“SDN List”) published by the Office of Foreign Assets
Control of the U.S. Department of the Treasury at its official website or any
replacement website or other replacement official publication of such list, or
is otherwise the subject of any Sanctions, or (ii) in which any Person on the
SDN List has fifty percent (50%) or greater ownership interest or that is
otherwise Controlled by an SDN.
FERC means the Federal Energy Regulatory Commission or any successor
Governmental Authority.
Fiscal Year means any twelve (12) month period commencing on January 1 and
ending on December 31.
Flip Date means December 4, 2025.
Flip Date Fiscal Year means the Fiscal Year in which the Flip Date occurs.
Fully Diluted Basis means, as of any date, the aggregate number of NEP Common
Units that would be outstanding, as of such date, if all outstanding Non-Voting
Common Units, Series A Preferred Units (as such terms are defined in the NEP
Limited Partnership Agreement), options, warrants, and convertible securities
were exercised for or converted into NEP Common Units, regardless of whether
such Non-Voting Common Units, Series A Preferred Units, options, warrants, and
convertible securities are then convertible or exercisable by their terms or
otherwise.
Fund means a private equity, infrastructure, or other investment fund entity.


14



--------------------------------------------------------------------------------







GAAP means generally accepted accounting principles in the United States of
America, consistently applied; provided that, for any financial statements
prepared as of a certain date, GAAP referenced therein shall be GAAP as of the
date of such financial statements.
General Partner means NextEra Energy Partners GP, Inc., a Delaware corporation,
and its successors and permitted assigns that are admitted to NEP as the general
partner thereof, in their capacity as general partner of NEP.
Governmental Authority (or Governmental) means a federal, state, local or
foreign governmental or quasi-governmental authority; a state, province,
commonwealth, territory or district thereof; a county or parish; a city, town,
township, village, or other municipality; a district, ward, or other subdivision
of any of the foregoing; any executive, legislative, or other governing body of
any of the foregoing; any agency, authority, board, department, system, service,
office, commission, committee, council, or other administrative body of any of
the foregoing; any court or other judicial body, or any arbitration body or
tribunal; and any officer, official, or other representative of any of the
foregoing.
Governmental Authorization means any authorization, approval, order, license,
certificate, determination, registration, permit, or consent required of or
granted by, or any notice required to be delivered to or filed with, any
Governmental Authority, including the FERC, and the expiration of any waiting
period required under the HSR Act.
HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
including means including, without limitation.
Indebtedness means any amount payable by a Person as debtor, borrower, issuer,
guarantor, or otherwise pursuant to (a) an agreement or instrument involving or
evidencing money borrowed, or the advance of credit, including the face amount
of any letter of credit supporting the repayment of indebtedness for borrowed
money issued for the account of such Person or its Subsidiaries and obligations
under letters of credit and agreements relating to the issuance of letters of
credit or acceptance of financing (in each case, only to the extent undrawn or,
in the case of any drawing, not cash collateralized or reimbursed within two (2)
Business Days of the date drawn), (b) indebtedness of a third party described in
clauses (a), (c), or (d) of this definition that is (i) guaranteed by such
Person or its Subsidiaries or (ii) secured by any Encumbrance on assets owned or
acquired by, such Person or its Subsidiaries, whether or not the indebtedness
secured thereby has been assumed such Person or its Subsidiaries; provided that,
in the case of any Indebtedness described in this clause (ii), the amount of
such Indebtedness shall be deemed to be the lesser of the outstanding principal
amount of such Indebtedness or the fair market of the assets of such Person or
its Subsidiaries securing such Indebtedness, (c) purchase-money indebtedness and
capital lease obligations classified as such in accordance with GAAP (other than
as a result of the adoption or implementation of Accounting Standards
Codification No. 842 or any successor provision or amendment or other
modification thereto), (d) obligations evidenced by bonds, debentures, notes or
other instruments of debt securities, or by warrants or other rights to acquire
any debt instruments or debt securities.


15



--------------------------------------------------------------------------------







Initial Investor has the meaning assigned that term in the preamble.
Initial LLC Agreement has the meaning assigned that term in the recitals.
Internal Rate of Return means the annual effective pre-tax discounted rate per
Class B Unit computed by taking into account (a) all Cash Flows in respect of
such Class B Unit and (b) for purposes of Section 7.02, Section 7.03, and
Section 7.04, the Call Option Purchase Price, Change of Control Purchase Price,
or Class B COC Purchase Price, as applicable, to be received in respect of such
Class B Unit, and, in each case, calculated using the “XIRR” function on
Microsoft Office Excel 2007 (or the same function in any subsequent version of
Microsoft Office Excel).
Investor means, as of the Effective Date, the Initial Investor, for so long is
owns Class B Units, and, after the Effective Date, shall collectively include,
as of any date, any of the Initial Investor’s Affiliates that hold Class B Units
as of such date.
Investor Fund means EIG Energy Fund XVII, L.P.
IRR Report means the financial model for the transaction attached as Exhibit B
to this Agreement as agreed and accepted by the Members and updated in
accordance with Section 9.02 to reflect actual results of the Company.
Issuance Price has the meaning assigned that term in Section 7.02(f).
Law means any federal, state, local, or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule,
or regulation.
LIBOR has the meaning assigned that term in the Credit Agreement.
Liquidity Event has the meaning assigned to the term in Section 7.08(a).
Major Decisions has the meaning assigned that term in Section 6.03.
Managing Member means NEP Member or any other Person hereafter appointed as a
successor Managing Member of the Company as provided in Section 6.01, each in
its capacity as such.
Material Contracts means any legally binding contract, agreement or arrangement
to which the Company or any of its Subsidiaries (excluding any Separate
Subsidiary) is bound (i) for the provision of services relating to gathering,
compression, collection, processing, treating or transportation or similar
services of natural gas or other hydrocarbons; (ii) that constitutes a pipeline
interconnect or facility operating agreement; provided, however, that any such
contract, agreement or arrangement described in the foregoing clause (i) or
(ii), shall only be deemed a Material Contract to the extent the consideration
or revenues reasonably anticipated to be received by the Company and its
Subsidiaries (excluding any Separate Subsidiary) in respect of such contract or
agreement are in excess of $10,000,000 during any 12-month period during the
term of such contract, agreement or arrangement or in excess of $25,000,000 in
the aggregate over the term of such contract, agreement or arrangement; (iii)
that is ancillary to or entered into in connection with any Material Contract


16



--------------------------------------------------------------------------------







described in the foregoing clauses (i) and (ii); (iv) that are partnership,
joint venture or limited liability company agreements; (v) with respect to the
purchase, issuance, transfer or Encumbrance of the ownership interests in any
Subsidiary of the Company; or (vi) for which it is reasonably anticipated will
require expenditures by the Company and its Subsidiaries collectively in excess
of $10,000,000 in the aggregate over the term of such contract, agreement or
arrangement (including any such contract, agreement or arrangement relating to
the construction of a gathering, treating, compression, processing or pipeline
system); provided, however, that, if a Sanchez Default has occurred and is
continuing, the Sanchez Transportation Agreements shall not be Material
Contracts for purposes of this Agreement.
Maximum Amount means, as of any date of determination, the principal amount of
the loans borrowed under the Credit Agreement on the Effective Date, plus
additional amounts owed thereunder as of such date pursuant to the terms of the
Credit Agreement as in effect on the date hereof, minus any repayments of
principal of under the Credit Agreement through such date; provided, however,
that the Maximum Amount on any date of determination shall not exceed
$538,100,000.
Member means any Person executing this Agreement as of the Effective Date as a
member or hereafter admitted to the Company as a New Member as provided in this
Agreement, but such term does not include any Person who has ceased to be a
member in the Company.
Member Nonrecourse Debt has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).
Member Nonrecourse Debt Minimum Gain has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation Section
1.704-2(i)(2).
Member Nonrecourse Deductions has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(1).
Membership Interest means, with respect to any Member, (a) such Member’s status
as a Member; (b) that Member’s share, as a holder of Class A Units or Class B
Units, of the income, gain, loss, deduction, and credits of, and the right to
receive distributions from, the Company; (c) all other rights, benefits and
privileges enjoyed by that Member (under the Act, this Agreement, or otherwise)
in its capacity as a Member, including such Member’s rights to vote, consent,
and approve matters, as set forth in this Agreement; and (d) all obligations,
duties, and liabilities imposed on such Member (under the Act, this Agreement,
or otherwise) in its capacity as a Member.
Minimum Buyout Threshold has the meaning assigned to that term in Section
5.01(b).
Minimum Gain has the meaning assigned that term in Treasury Regulation Section
1.704 2(d).
National Securities Exchange means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).


17



--------------------------------------------------------------------------------







NEP has the meaning assigned that term in the preamble.
NEP Affiliate Note has the meaning assigned to that term in the Class B
Contribution Agreement.
NEP Change of Control Option has the meaning assigned that term in
Section 7.03(a).
NEP Class B Parties means, as of any date, such of the NEP Member and its
Affiliates and Permitted Assignees as hold Class B Units on such date (and each,
individually, a “NEP Class B Party”).
NEP Common Unit means an interest of a limited partner in NEP having the rights
and obligations specified with respect to “Common Units,” as that term is used
and defined in the NEP Limited Partnership Agreement.
NEP General Partner Interest means the general partner interest of NEP held by
the General Partner.
NEP Limited Partnership Agreement means that certain Fourth Amended and Restated
Agreement of Limited Partnership of NEP, dated as of June 10, 2019, by and among
NextEra Energy Partners GP, Inc., a Delaware corporation, as the General
Partner, and NextEra Energy Equity Partners, LP, a Delaware limited partnership,
together with the other partners that are parties thereto, as may be amended,
amended and restated, supplemented, or modified from time to time in accordance
with the terms thereof.
NEP Member has the meaning assigned that term in the preamble.
NEP US Holdings means NextEra Energy US Partners Holdings, LLC, a Delaware
limited liability company.
Net Profits and Net Loss means, for each Fiscal Year or other period, including
any Distribution Adjustment Period and any Post-Flip Date Distribution Period,
an amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:
(a)    any income of the Company that is exempt from federal income tax not
otherwise taken into account in computing Net Profits or Net Loss shall be added
to such taxable income or loss;
(b)    any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profits or Net Loss shall be subtracted from such taxable income
or loss;


18



--------------------------------------------------------------------------------







(c)    income, gain, or loss resulting from any disposition of, distribution to
a Member of, or depreciation, amortization, or other cost recovery deductions
with respect to, Company property shall be computed by reference to the Book
Value of the property disposed of, notwithstanding that the adjusted tax basis
of such property differs from its Book Value;
(d)    in the event the Book Value of any Company asset is adjusted pursuant to
clause (b) or clause (c) of the definition of Book Value, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Net Profits and Net Losses;
(e)    to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Section 734(b) of the Code or Section 743(b) of the Code is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining Capital Accounts as a result of a distribution (other
than in liquidation of a Member’s interest in the Company), the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits or Net Losses; and
(f)    notwithstanding any other provision of this definition of “Net Profits”
and “Net Loss,” any item that is specially allocated pursuant to Section 5.04(b)
shall not be taken into account in computing Net Profits or Net Loss. The
amounts of the items of Company income, gain, loss or deduction available to be
specially allocated pursuant to Section 5.04(b) shall be determined by applying
rules analogous to those set forth in this definition of “Net Profits” and “Net
Loss.”
New Member means a Person, other than Investor or NEP Member, admitted after the
Effective Date pursuant to the terms and conditions herein.
NMP LP means NET Mexico Pipeline, LP, a Texas limited partnership.
NMP LP Loan has the meaning assigned that term in the Class B Contribution
Agreement.
NMPP means NET Mexico Pipeline Partners, LLC, a Delaware limited liability
company. ‎
Nonrecourse Deductions has the meaning assigned that term in Treasury Regulation
Section 1.704-2(b).
Offer Notice has the meaning assigned that term in Section 7.01(c)(ii).
OpCo General Partner means NextEra Energy Operating Partners GP, LLC, a Delaware
limited liability company, and its successors and permitted assigns that are
admitted to the Operating Partnership as the general partner thereof, in their
capacity as general partner of the Operating Partnership.
OpCo General Partner Interest means the general partner interest of the
Operating Partnership held by the OpCo General Partner.


19



--------------------------------------------------------------------------------







Operating Partnership means NextEra Energy Operating Partners, LP, a Delaware
limited partnership.
Option A has the meaning assigned that term in Section 8.03(e).
Option B has the meaning assigned that term in Section 8.03(e).
Other Class B Party means, as of any date, any holder of Class B Units on such
date other than the NEP Class B Parties.
Other Class B Party Percentage means, as of any date, the percentage determined
by dividing the number of Class B Units held by any individual Other Class B
Party on such date by the total number of Class B Units held by all NEP Class B
Parties and all Other Class B Parties as of such date.
Parent means, with respect to any Member, a Person that Controls such Member.
Partnership Representative has the meaning assigned that term in
Section 8.03(a).
Permitted Assignee means any assignee of all or any portion of a Member’s Class
A Units or Class B Units, the Disposition of which was made in accordance with
Section 7.01.
Permitted Material Contract means any new contract, agreement or arrangement
entered into by the Company or its Subsidiaries for the provision of natural gas
transportation or similar revenue-generating services provided by the applicable
Subsidiary of the Company; provided, that (a) such contract, agreement or
arrangement does not amend, replace, supersede, alter or otherwise modify any
then-existing Material Contract of the Company or its Subsidiaries unless such
amendment, replacement, superseding, alteration or modification (i) occurs in
connection with any expansion project pursued by a Separate Subsidiary in
accordance with Section 4.06, (ii) does not, on a pro forma basis for any
calendar quarter during the remaining term of such Material Contract, reduce
revenue receipts by the Company or its Subsidiaries under such Material Contract
and (iii) would not adversely alter the rights of the Company or its
Subsidiaries under such Material Contract, (b) the entry into or performance by
the Company or its applicable Subsidiary under such contract, agreement or
arrangement is not reasonably expected to interfere with or adversely affect the
performance by the Company or its Subsidiaries under any then-existing material
contract and (c) such contract, agreement or arrangement does not, on a pro
forma basis for any calendar quarter during the remaining life of the existing
assets of the Company, reduce revenue receipts by the Company or its
Subsidiaries or the amount of Available Cash projected to be available for
distribution to the Members during any such quarter with respect to the
then-existing projects of the Company and its Subsidiaries as compared to the
amount of revenue receipts and Available Cash projected to be available for
distribution to the Members during the applicable quarter if such contract,
agreement or arrangement had not been entered into; provided further, however,
that if following a Sanchez Default the Sanchez Transportation Agreements have
been terminated by EFM in accordance with their terms, then notwithstanding the
foregoing clause (a), any Sanchez Replacement Agreement shall be deemed to be a
“Permitted Material Contract”.


20



--------------------------------------------------------------------------------







Person has the meaning assigned that term in Section 18‑101(12) of the Act and
also includes a Governmental Authority and any other entity (including any
foreign trust or foreign business organization), and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so provides.
Post-Flip Aggregate Other Class B Parties Percentage means, with respect to any
period, the percentage of Available Cash distributable, in the aggregate, to all
of the Other Class B Parties pursuant to Section 7.08(d).
Post-Flip Date Distribution Period means, with respect to (i) any portion of the
Flip Date Fiscal Year commencing on the Flip Date and (ii) any Fiscal Year
following the Flip Date Fiscal Year, in each case, in which the Post-Flip
Aggregate Other Class B Parties Percentage changes during such Fiscal Year (or
during such portion of the Fiscal Year, in the case of clause (i)), any period
during such Fiscal Year (or during such portion of the Fiscal Year, in the case
of clause (i)) throughout which the Post-Flip Aggregate Other Class B Parties
Percentage does not change.
Qualifying Financing means a financing on commercially reasonable terms
(including with respect to the aggregate amount of fees and costs of such
financing and any breakage costs or termination fees); provided that it is
agreed that, with respect to Investor or its Affiliates, any such financing
shall be deemed to be on commercially reasonable terms if (i) the interest rate
for such financing does not exceed LIBOR plus three percent (3%), (ii) such
financing has a loan-to-value ratio of at least forty percent (40%) (based on
the value of the NEP Common Units to be delivered to Investor or its Affiliates
in connection with the exercise of any such Call Option, NEP Change of Control
Option or Class B COC Option); (iii) the terms of such financing are otherwise
substantially similar in all material respects to similar financing arrangements
entered into by third-party investors during the eighteen (18)-month period
immediately prior to the Effective Date in connection with the purchase by NEP
(in exchange for equity securities in NEP) of such third party investor’s
membership interest in a joint venture between NEP or its affiliates, on the one
hand, and such third-party investor, on the other hand, that is similar in
nature to the transactions contemplated by this Agreement with respect to the
Call Option, NEP Change of Control Option and Class B COC Option executed that
are similar to the transaction contemplated by this Agreement and (iv) the
sources of such financing are nationally reputable financial institutions in the
business of providing financing of the nature described in the foregoing clause
(iii); provided, further, that in no event shall such Qualifying Financing be
secured by Encumbrances on any Class B Units.
Quarter means, unless the context requires otherwise, a fiscal quarter of the
Company.
Registration Rights Agreement means that certain Registration Rights Agreement,
dated as of the date of this Agreement, by and among the NEP, Initial Investor,
and the other Class B Members party thereto.
Regulatory Allocations has the meaning assigned that term in
Section 5.04(b)(vii).
Reimbursable Fee has the meaning assigned that term in the Class B Contribution
Agreement.


21



--------------------------------------------------------------------------------







Reimbursement Amount has the meaning assigned to that term in Section 8.04.
Remaining Clawback Value means, with respect to any exercise of the Call Option,
NEP Change of Control Option or Class B COC ‎Option in which the Call Option
Purchase Price, Change of Control Purchase Price or Class B ‎COC Purchase Price,
as applicable, is to be paid wholly or in part in cash,‎ an amount equal to (a)
the Clawback Value minus (b) the product of (i) the Issuance Price used in the
calculation of the Call Option Purchase Price, Change of Control Purchase Price
or Class B COC Purchase Price, as applicable, multiplied by (ii) the number of
NEP Common Units to be delivered in connection with the closing of such Call
Option, NEP Change of Control Option or Class B COC Option, as applicable, as
elected by the NEP Member or Class B Members, as applicable, prior to reduction
pursuant to Section 7.02(f)(i), Section 7.03(b)(i) or Section 7.04(b)(i), as
applicable; provided, however, in no event shall the Remaining Clawback Value be
less than zero (0).
Reporting Member has the meaning assigned to that term in Section 8.04.
Required Governmental Authorizations means those Governmental Authorizations
required under Law to be obtained in connection with the exercise of the Call
Option, the NEP Change of Control Option, or the Class B COC Option, each in
accordance with the terms hereof.
Sale Proceeds means the net proceeds received by the Company, after payment of
all of the related costs and expenses of the Company and its Subsidiaries, as
the result of (a) a sale of the Company pursuant to which any Person (or group
of Persons) acquires, directly or indirectly, (i) all or substantially all of
the assets of the Company and its Subsidiaries (determined on a consolidated
basis) or (ii) all of the outstanding equity securities of the Company, whether
by merger, consolidation, recapitalization, reorganization, purchase of
securities, or otherwise, or (b) a Disposition of any material assets of the
Company or its Subsidiaries, excluding in each case, any Liquidity Event.
Sanchez Default means SN EF Maverick LLC, a Delaware limited liability company
‎‎(“Sanchez”), or its successor in interest, has failed or refused to pay any
monetary obligations ‎pursuant to either (i) that certain Firm Intrastate Gas
Transportation Agreement, dated January 17, ‎‎2012, by and between Sanchez (as
successor in interest to Anadarko Energy Services Company) ‎and Eagle Ford
Midstream, LP, a Texas limited partnership (“EFM”), as the same may be ‎amended,
modified, supplemented or restated from time to time, or (ii) that certain Firm
NGPA ‎Section 311 Gas Transportation Agreement, dated January 17, 2012, by and
between Sanchez (as ‎successor in interest to Anadarko Energy Services Company)
and EFM, as the same may be ‎amended, modified, supplemented or restated from
time to time (collectively, the “Sanchez Transportation Agreements”), and in
either case, such failure or refusal to pay any such monetary obligations under
the foregoing has occurred and is continuing for a period of at least ten (10)
Business Days without cure by Anadarko Energy Services Company or its
guarantor.‎ For purposes of this definition, (a) if a Sanchez Default has
occurred and such payment default is subsequently cured by Sanchez, Anadarko
Energy Services Company or its guarantor (meaning for such purposes all amounts
then-owed to EFM under the Sanchez Transportation Agreements have been paid in
full in cash and the Sanchez Transportation Agreements remain in full force and
effect under terms no less advantageous to EFM as of the date hereof), then a
Sanchez Default shall no longer be deemed to be continuing


22



--------------------------------------------------------------------------------







unless and until the circumstances in the foregoing sentence again occur, (b) a
termination of the Sanchez Transportation Agreements following a Sanchez Default
or the settlement of, or final judgment by a court of competent jurisdiction
with respect to, any Claim by the Company or EFM seeking recovery with respect
to a Sanchez Default shall not be deemed to have cured such Sanchez Default and
(c) the entry into a Sanchez Replacement Agreement by EFM shall be deemed to
have cured a Sanchez Default.
Sanchez Default Period means any period from the Effective Date up to the
44th-month anniversary of the Effective Date during which a Sanchez Default has
‎occurred and remains uncured by Sanchez, Anadarko Energy Services Company or
its guarantor or as otherwise provided in the definition of “Sanchez Default”.‎
Sanchez Recovery Proceeds means (i) all cash and Cash Equivalents received by
the Company, EFM or any of their Affiliates as a result of the settlement of, or
final judgment by a court of competent jurisdiction with respect to, any Claim
by the Company or EFM seeking recovery with respect to a Sanchez Default, and
(ii) any amounts received by EFM during the Sanchez Default Period pursuant to
any new contract, agreement or arrangement for transportation services by EFM
replacing the Sanchez Transportation Agreements that does not otherwise meet the
definition of Sanchez Replacement Agreement.
Sanchez Replacement Agreement means any new contract, agreement or arrangement
for transportation services by EFM replacing the Sanchez Transportation
Agreements; provided that such contract, agreement or arrangement (i) is with a
creditworthy counterparty (or EFM receives a guaranty from a creditworthy entity
of such counterparty’s payment obligations under the agreement), in either case,
as is reasonably acceptable to the Class B Member Representative, (ii) is on
terms that are, in the aggregate, and individually with respect to rate,
capacity, term, and credit assurance substantially similar or more beneficial to
EFM than the Sanchez Transportation Agreements and (iii) otherwise satisfies the
requirements of clauses (b) and (c) of the definition of Permitted Material
Contract.
Sanchez Transportation Agreements has the meaning set forth in the definition of
“Sanchez Default”.
Sanctions means all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
the Treasury of the United Kingdom, or other relevant sanctions authority.
SDN has the meaning assigned that term in the definition of the term “Excluded
Party.”
SDN List has the meaning assigned that term in the definition of the term
“Excluded Party.”


23



--------------------------------------------------------------------------------







Secondary Distribution Period means the period occurring on or after ‎June 4‎,
2023, but prior to December 4, 2023.
Securities Act means the Securities Act of 1933, as amended.
Separate Subsidiary has the meaning assigned that term in Section 4.06.
‎Subsidiary means, as to any Person, any other Person of which or in which such
Person, ‎directly or indirectly through its ownership of any other Person, has
Control; provided, however, that in no event shall Dos Caminos be deemed a
Subsidiary of the Company.
Tag-Along Notice has the meaning assigned that term in Section 7.01(d).
Tag-Along Sale has the meaning assigned that term in Section 7.01(d).
Term has the meaning assigned that term in Section 2.06.
Texas Combined Return Year has the meaning assigned that term in Section 8.04.
Trading Day means a day on which the principal National Securities Exchange on
which the NEP Common Units are listed or admitted to trading is open for the
transaction of business or, if such NEP Common Units are not listed or admitted
to trading on any National Securities Exchange, a day on which banking
institutions in New York, New York generally are open.
Transfer Agent means such bank, trust company, or other Person as may be
appointed pursuant to the NEP Limited Partnership Agreement to act as registrar
and transfer agent for any class of partnership interests of NEP.
Treasury Regulations means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary, or final Treasury Regulations.
Triggering Event means the occurrence of any of the following: (i) on or after
the seventh (7th) anniversary of the Effective Date, NEP Member (or its
permitted assignees) shall not have purchased, pursuant to one or more exercises
of the Call Option, NEP Change of Control Option, or Class B COC Option, at
least sixty-five percent (65%) of the aggregate number of Class B Units
outstanding on the Effective Date; (ii) NEP Member (or its permitted assignee)
fails to satisfy NEP Member’s obligations pursuant to Section 7.03 upon a Class
B Member’s exercise of the NEP Change of Control Option; (iii) Managing Member
or the Company materially breaches its obligations under Section 6.03 of this
Agreement and fails to cure such breach within thirty (30) days following
receipt from the Class B Member Representative of written notice of such breach;
provided, further, that, if such breach was unintentional and was the result of
an action taken in good faith by the Managing Member or the Company, as
applicable, and such breach has not been cured (if capable of being cured) in
such 30-day period despite the Managing Member or the Company, as applicable,
exercising good faith efforts to do so, then such breach shall be deemed


24



--------------------------------------------------------------------------------







to be cured if the Managing Member and the Class B Member Representative jointly
determine in good faith that (1) the Company and its Subsidiaries and the Class
B Members are in no worse off position economically as a result of such breach
or (2) the Managing Member or the Company, as applicable, is taking action that
results in the Company and its Subsidiaries and the Class B Members no longer
being in a worse off position economically as a result of such breach or
failure, in either case, as agreed by the Managing Member and the Class B Member
Representative in good faith; (iv) a payment default under the NEP Affiliate
Note; (v) (A) NMPP requires additional capital contributions to complete or
continue the construction and development of the Compressor Project and has not
yet received an aggregate $128 million in Compressor Capital Contributions (as
defined in the Compressor Project EC Consent) inclusive of the amount
contributed to NMPP to fund the acquisition pursuant to the Compressor Project
‎APA (as defined in the Class B Contribution Agreement) and (B) the NEP Member
fails to make Capital Contributions to the Company in an amount sufficient to
fund NMP LP’s portion of the remaining Compressor Capital Contributions as
necessary to complete the construction and development of the Compressor Project
(up to NMP LP’s 90% share of the Compressor Capital Contributions); and (vi) NEP
DC Holdings, LLC (or its successor) or any Affiliate of NEP on behalf of NEP DC
Holdings, LLC fails to make a payment required under Section 1 of the Bridge
Agreement and fails to cure such breach within five (5) Business Days following
receipt from the Company (or receipt by the Company from the Class B Member
Representative) of written notice of such breach.
Unreturned Contribution means, as of any date, with respect to any Member, (a)
the aggregate amount of all Capital Contributions made in respect of each Class
A Unit and Class B Unit held by such Member on or prior to such date (including
by such Member’s predecessor in interest with respect to such Class A Unit or
Class B Unit), plus (b) in the case of NEP Member, the amount of any Dos Caminos
Contributions, less (c) the aggregate amount of all distributions made by the
Company in respect of each Class A Unit and Class B Unit held by such Member on
or prior to such date (including to such Member’s predecessor in interest with
respect to such Class A Unit or Class B Unit).
Unreturned Contribution Percentage means, as of any date, with respect to any
Member, a fraction, the numerator of which is the Unreturned Contribution of
such Member as of such date and the denominator of which is the aggregate
Unreturned Contributions of all Members as of such date.
VWAP per NEP Common Unit on any Trading Day means the per NEP Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “NEP <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one NEP Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the NEP Common Units are listed); provided, however, that if the VWAP cannot be
calculated for the NEP Common Units on a particular date on any of the foregoing
bases, then with the prior written consent of the Class B Member Representative,
the VWAP of the NEP Common Units on


25



--------------------------------------------------------------------------------







such date shall be the fair market value as determined in good faith by the
board of directors of NEP in a commercially reasonable manner.
Withdraw, Withdrawing, or Withdrawal means the withdrawal, resignation, or
retirement of a Member from the Company as a Member. Such terms shall not
include any Dispositions of Membership Interests (which are governed by Article
7), even though the Member making a Disposition may cease to be a Member as a
result of such Disposition.
Withdrawn Member means a Member that is deemed to have Withdrawn pursuant to
Section 10.03.

1.02    Interpretation. Unless the context requires otherwise: (a) the gender of
each word used in this Agreement includes the masculine, feminine, and neuter;
(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) references to Exhibits refer to the Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; (d) references
to Laws refer to such Laws as they may be amended from time to time, and
references to particular provisions of a Law include any corresponding
provisions of any succeeding Law; (e) references to money refer to legal
currency of the United States of America; (f) the definitions given for terms in
this Article 1 and elsewhere in this Agreement shall apply to both the singular
and plural forms of the terms defined; (g) the conjunction “or” shall be
understood in its inclusive sense (and/or); and (h) the words “hereby,”
“herein,” “hereunder,” “hereof,” and words of similar import refer to this
Agreement as a whole (including any Exhibits and Schedules hereto) and not
merely to the specific section, paragraph, or clause in which such word appears.

ARTICLE 2
ORGANIZATION

2.01    Formation. The Company has been formed as a Delaware limited liability
company by the filing of the Delaware Certificate as of October 7, 2019, and by
NEP Member’s entrance into the Initial LLC Agreement.

2.02    Name. The name of the Company is South Texas Midstream, LLC, and all
Company business shall be conducted in that name or such other names that comply
with Law as the Managing Member may select.

2.03    Registered Office; Registered Agent; Principal Office in the United
States; Other Offices. The registered office of the Company required by the Act
to be maintained in the State of Delaware shall be the office of the initial
registered agent named in the Delaware Certificate or such other office (which
need not be a place of business of the Company) as the Managing Member may
designate in the manner provided by Law. The registered agent of the Company in
the State of Delaware shall be the initial registered agent named in the
Delaware Certificate or such other Person or Persons as the Managing Member may
designate in the manner provided by Law. The principal office of the Company in
the United States shall be at such place as the Managing Member may designate,
which need not be in the State of Delaware, and the Company shall maintain
records there or at such other place as the Managing Member shall designate and
shall keep the


26



--------------------------------------------------------------------------------







street address of such principal office at the registered office of the Company
in the State of Delaware. The Company may have such other offices as the
Managing Member may designate.

2.04    Purposes. The purposes of the Company are to acquire, accept, own, hold,
sell, lease, transfer, finance, refinance, exchange, manage, and operate,
directly or indirectly through Subsidiaries, the Contributed Assets and any
other assets acquired by the Company after the Effective Date in accordance with
the terms of this Agreement, together with the liabilities related thereto, and
to engage in any lawful act or activity and to exercise any powers permitted to
limited liability companies formed under the laws of the State of Delaware that
are ancillary, related or incidental to, or necessary or appropriate for the
accomplishment of the foregoing purposes.

2.05    No State Law Partnership. The Members intend that the Company shall be a
limited liability company and, except as provided herein with respect to U.S.
federal (and applicable state and local) income tax treatment, the Company shall
not be a partnership (including a limited partnership) or joint venture, and no
Member shall be a partner or joint venturer of any other Member, for any
purposes, and this Agreement may not be construed to suggest otherwise.

2.06    Term. The period of existence of the Company (the “Term”) commenced on
‎October 7‎, 2019, and shall end at such time as the Company is dissolved and
wound up in accordance with this Agreement and the Act and a certificate of
cancellation is filed with the Secretary of State of the State of Delaware in
accordance with Section 12.04.

2.07    Title to Property. All assets, property, and rights of the Company shall
be owned or leased by the Company as an entity and, except with respect to
assets, property, or rights of the Company leased or licensed to the Company by
a Member (subject to the terms hereof), no Member shall have any ownership
interest in such assets, property, or rights in its individual name or right,
and each Member’s Membership Interest shall be personal property for all
purposes. The Company shall hold all assets, property, and rights of the Company
in the name of the Company and not in the name of any Member.

2.08    Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Delaware, the Company shall comply with all requirements
necessary to qualify the Company as a foreign limited liability company in any
jurisdiction in which the Company owns property or transacts business to the
extent such qualification or registration is necessary or advisable for the
protection of the limited liability of the Members or to permit the Company
lawfully to own property or transact business. The Company shall execute and
deliver any or all certificates or other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue, or terminate
the Company as a foreign limited liability company in all jurisdictions in which
the Company conducts business.

ARTICLE 3
MEMBERS

3.01    Schedule of Members. The name and address of each Member, the amount of
each Member’s Capital Contributions, and the number and class of Membership
Interest held by each Member are set forth on the schedule of Members attached
hereto as Exhibit A. As of the Effective


27



--------------------------------------------------------------------------------







Date, Initial Investor and NEP Member are the Members of the Company, and their
respective Effective Date Capital Contributions and class of Membership Interest
are set forth on Exhibit A hereto. The Managing Member shall cause the schedule
of Members set forth on Exhibit A to be amended, and the books and records of
the Company to be updated, to reflect the admission of any new Member, the
withdrawal or substitution of any Member, the Disposition of Membership
Interests, additional Capital Contributions made by any Member, or the receipt
by the Company of notice of any change of address of a Member, each in
accordance with, and after compliance with, the terms of this Agreement. No
amendment or revision to the schedule of Members shall be deemed an amendment to
this Agreement or require the consent of any Member. Any reference in this
Agreement to the schedule of Members shall be deemed to be a reference to the
schedule of Members as amended and in effect from time to time.

3.02    Representations and Warranties of the Members. Each Member hereby
represents and warrants to the Company and each other Member that the following
statements are true and correct as of the Effective Date and shall be true and
correct at all times:
(a)    such Member is duly incorporated, organized, or formed (as applicable),
validly existing, and in good standing under the Law of the jurisdiction of its
incorporation, organization, or formation; if required by applicable Law, such
Member is duly qualified and in good standing in the jurisdiction of its
principal place of business, if different from its jurisdiction of
incorporation, organization, or formation; and such Member has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and all necessary actions by the board of directors, stockholders,
managers, members, partners, trustees, beneficiaries, or other applicable
Persons necessary for the due authorization, execution, delivery, and
performance of this Agreement by such Member have been duly taken;
(b)    such Member has duly executed and delivered this Agreement, the
Registration Rights Agreement, and the other documents that this Agreement
contemplates that such Member will execute, and they each constitute the valid
and binding obligation of such Member, enforceable against such Member in
accordance with their respective terms (except as may be limited by bankruptcy,
insolvency, or similar Laws of general application and by the effect of general
principles of equity, regardless of whether considered at law or in equity); and
(c)    such Member’s authorization, execution, delivery, and performance of this
Agreement does not and will not (i) conflict with, or result in a breach,
default, or violation of, or result in a default or the creation of an
Encumbrance, or give rise to any right of termination, cancellation, or
acceleration of any of the terms, conditions or provisions of (A) the
organizational and governing documents of such Member, (B) any material contract
or material agreement to which such Member is a party or by which it or its
assets are bound, or (C) any Law, order, judgment, decree, writ, injunction, or
arbitral award to which such Member is subject; or (ii) require any consent,
approval, or authorization from, filing or registration with, or notice to, any
Governmental Authority or other Person, unless such requirement has already been
satisfied.

3.03    Voting Rights of Members. Other than with respect to the Managing
Member, in its capacity as such, and except as provided in Section 3.06, Section
3.08(b)(vii), Section 4.04(b), Section 4.05(d), Section 6.01, Section 6.03,
Section 6.04, Section 7.01(a), Section 7.08, Section


28



--------------------------------------------------------------------------------







8.03, Section 10.01, Section 12.01(a), and Section 13.04, no vote, consent, or
approval by the Members will be required for any matter or matters relating to
the Company and its business or affairs or otherwise arising under this
Agreement. If at any time there is more than one Class A Member, then any action
requiring the Class A Members to act as a class will require the approval of a
majority of the outstanding Class A Units, and, if at any time there is more
than one Class B Member, then any action requiring the Class B Members to act as
a class will require Class B Member Approval. NEP Member and its Affiliates
shall have no right to vote any Class B Units held by them on any matter.

3.04    No Management Rights. Except as otherwise expressly provided in this
Agreement, no Member, in its capacity as such, other than the Managing Member
will have any right, power, or authority to take part in the management or
control of the business of, or transact any business for, the Company, to sign
for or on behalf of the Company or to bind the Company in any manner whatsoever.
No Member other than the Managing Member will hold out or represent to any third
party that any such Member has any such power or right or that any such Member
is anything other than a member in the Company.

3.05    Limitation on Liability of Members.
(a)    To the fullest extent permitted under the Act and any other Law, no
Covered Person will have any personal liability whatsoever solely by reason of
being a Covered Person, whether to the Company, its creditors, or any other
Person, for the debts, obligations, expenses, or liabilities of the Company,
whether arising in contract, tort, or otherwise, which will be solely the debts,
obligations, expenses, or liabilities of the Company. All Persons dealing with
the Company shall have recourse solely to the assets of the Company for the
payment of debts, obligations, expenses, or liabilities of the Company. No
Member shall take, or cause to be taken, any action that would result in any
other Member’s having any personal liability for the obligations of the Company.
In no event will any Member, including any Class A Member in its capacity as the
Managing Member or any of its, the Company’s, or any of their respective
Subsidiaries’ officers, directors, members, managers, stockholders, partners,
principals, Affiliates, agents, or employees be liable under this Agreement to
the Company or any other Member for any (i) punitive damages or (ii)
consequential damages, including any loss of future revenue or income, loss of
business reputation or business opportunity, damages based on any type of
multiple, or any damages that are not reasonably foreseeable, except if in any
such case such damages relate to, arise out of or in any way relate to any
breach of this Agreement and are in the form of diminution in value (it being
understood that any change in the market price of the NEP Common Units shall not
in and of itself constitute diminution in value damages) or are payable to a
third party in connection with any third-party Claims.
(b)    Except as otherwise expressly provided herein, no Member will be required
to make any additional contributions beyond its Effective Date Capital
Contributions that have been made as of the Effective Date. To the fullest
extent permitted by Law, the failure of the Company to observe any formalities
or requirements relating to the exercise of its powers or management of its
business or affairs under this Agreement or the Act will not be grounds for
imposing personal liability on the Members for liabilities of the Company.


29



--------------------------------------------------------------------------------








3.06    Withdrawal of Members. Except as otherwise provided in this Agreement,
no Member will be entitled to (a) voluntarily resign or otherwise Withdraw from
the Company; (b) withdraw any part of such Member’s Capital Contributions from
the Company; (c) demand the return of such Member’s Capital Contributions; or
(d) receive property other than cash in return for such Member’s Capital
Contribution, in each case, without the prior written consent of all remaining
Members, in their sole and absolute discretion.

3.07    Access to Information. Each Member shall be entitled to receive any
information that it may request concerning the Company and its Subsidiaries,
subject to Section 18-305(c) of the Act; provided, however, that this
Section 3.07 shall not obligate the Company or the Managing Member to create any
information that does not already exist at the time of such request (other than
to convert existing information from one medium to another, such as providing a
printout of information that is stored in a computer database), except as
otherwise provided in Article 9. Each Member shall also have the right, upon
reasonable advance notice, and at all reasonable times during usual business
hours, and in such a manner as not to interfere unreasonably with the operation
of the business of the Company or any of its Subsidiaries, to (a), inspect the
properties of the Company and its Subsidiaries and the books of account and
other records and reports of the Company and its Subsidiaries and (b) make
reasonable inquiries to the management team and officers of the Company or any
of its Subsidiaries. Such right may be exercised through any agent or employee
of such Member designated in writing by it or by an independent public
accountant, engineer, attorney, or other consultant so designated. The Member
making the request shall bear the reasonable and documented out-of-pocket costs
and expenses incurred in any inspection made on such Member’s behalf. The
Members agree to reasonably cooperate, and to cause their respective independent
public accountants, engineers, attorneys, and consultants to reasonably
cooperate, in connection with any such request. Confidential Information
obtained pursuant to this Section 3.07 shall be subject to the provisions of
Section 3.08.

3.08    Confidential Information.
(a)    Except as permitted by Section 3.08(b), (i) each Member shall keep
confidential all Confidential Information and shall not disclose any
Confidential Information to any Person, including any of its Affiliates; and
(ii) each Member shall use the Confidential Information only in connection with
Company matters (including the Company’s conduct of its business in accordance
with Section 2.04) or the internal affairs of such Member.
(b)    Notwithstanding Section 3.08(a), but subject to the other provisions of
this Section 3.08, a Member may make the following disclosures and uses of
Confidential Information:
(i)    disclosures to another Member in connection with the conduct of the
business and affairs of the Company and its Subsidiaries;
(ii)    disclosures and uses that are approved by the Managing Member;
(iii)    disclosures to Governmental Authorities (x) as required by applicable
Law or (y) as may be required from time to time to obtain the Required
Governmental Authorizations;


30



--------------------------------------------------------------------------------







(iv)    disclosures in connection with any financing for the Company or any of
its Subsidiaries, as approved pursuant to Section 6.03;
(v)    disclosures to an Affiliate of such Member, including the directors,
officers, managers, members, partners, employees, agents, and advisors of such
Affiliate, if such Affiliate is subject to a confidentiality obligation with the
disclosing Member obligating such Affiliate to keep such Confidential
Information confidential or if such Affiliate has agreed in writing to abide by
the terms of this Section 3.08;
(vi)    disclosures to a Person that is not a Member or an Affiliate of a
Member, if such Person has been retained by the Company or any of its
Subsidiaries to provide services to or for the Company or any of its
Subsidiaries or by the Class B Member Representative or its representatives in
connection with the Class B Member Representative’s rights under Section 7.08,
and is subject to a customary confidentiality obligation with the Company
obligating such Person to keep such Confidential Information confidential on
terms no less favorable in any material respect to the Company than this Section
3.08;
(vii)    disclosures to (A) a bona-fide potential direct or indirect purchaser
of such Member’s Membership Interest or in a Liquidity Event pursuant to an
exercise of the Class B Member Representative’s rights under Section 7.08, (B)
any financing source or potential financing source to such Member or the
Affiliates of such Member, or (C) any advisors, consultants, accountants,
attorneys, financing sources or potential financing sources, or other
representatives of any bona-fide potential direct or indirect purchaser of such
Member’s Membership Interest or in a Liquidity Event pursuant to an exercise of
the Class B Member Representative’s rights under Section 7.08 or any
representatives of the foregoing, in each case, if such potential purchaser,
financing source or potential financing source, or representative has agreed in
a writing addressed to the Company (and which shall be enforceable by the
Company against such Person) obligating such potential purchaser, financing
source, potential financing source, or representative to keep such Confidential
Information confidential on terms no less favorable in any material respect to
the Company than this Section 3.08; provided that no Class B Member shall make
any disclosure of any transportation services agreement to such potential
purchaser (or its financing sources or potential financing sources) unless and
until such potential purchaser has been advanced (in the sole discretion of the
Class B Member) beyond the initial stage of any sales process in connection with
the potential Disposition of such Class B Member’s Membership Interest or any
Liquidity Event; provided, further, that no Class B Member shall make any such
disclosure to an Excluded Party without the prior written consent of NEP Member;
(viii)    disclosures required, with respect to a Member or an Affiliate of a
Member, pursuant to (A) the Securities Act and the rules and regulations
promulgated thereunder, (B) the Exchange Act and the rules and regulations
promulgated thereunder, (C) any state securities Laws, (D) the rules and
regulations of any National Securities Exchange, or (E) pursuant to an audit or
examination by a Governmental Authority, or any regulator or self-regulatory
organization;


31



--------------------------------------------------------------------------------







(ix)    disclosures to any Fund that owns, directly or indirectly, or otherwise
Controls the disclosing Member, or to any Affiliated Fund, or to any existing
investor in such Fund or Affiliated Fund, solely if and to the extent such
disclosure is made for the purpose of reasonable financial reporting to such
Fund or Affiliated Fund or such existing; provided that (A) such Fund or
Affiliated Fund, as applicable, is subject to a confidentiality obligation with
the Company obligating such Fund or Affiliated Fund to keep such Confidential
Information confidential on terms no less favorable to the Company than those
terms set forth in this Section 3.08 and (B) such existing investor in such Fund
or Affiliated Fund is subject to a customary confidentiality obligation with the
disclosing Member (or such Fund or Affiliated Fund) obligating such existing
investor to keep such Confidential Information confidential; provided, further,
that disclosures to existing investors in any such Fund or Affiliated Fund shall
be limited to the Company’s consolidated financial statements (or summaries
thereof) and summary descriptions of the existing operations and performance of
the business of the Company and its Subsidiaries; and
(x)    disclosures that a Member is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
Law; provided that, prior to any such disclosure, such Member shall, to the
extent legally permissible:
(A)    provide the Company and the Managing Member with prompt written notice
(email being sufficient) of such requirements so that the Company or one or more
of the Members may seek, at its sole cost and expense, a protective order or
other appropriate remedy or waive compliance with the terms of this Section
3.08(b)(x);
(B)    consult with the Company and the Managing Member on the advisability of
taking steps to resist or narrow such disclosure; and
(C)    cooperate with the Company, the Managing Member, and the other Members in
any attempt one or more of them may make, at its or their sole cost and expense,
to obtain a protective order or other appropriate remedy or assurance that
confidential treatment will be afforded the Confidential Information; and in the
event such protective order or other remedy is not obtained, or the other
Members waive compliance with the provisions hereof, such Member agrees (1) to
furnish only that portion of the Confidential Information that, on the advice of
such Member’s internal or external counsel, such Member is legally required to
disclose, and (2) to exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information.
(c)    Each Member shall take such precautionary measures as may be reasonably
required to ensure (and such Member shall be responsible for) compliance with
this Section 3.08 by any of its Affiliates, and its and their directors,
officers, managers, members, partners, employees, advisors, and agents, and any
other Persons to which it may disclose Confidential Information in accordance
with this Section 3.08.


32



--------------------------------------------------------------------------------







(d)    Promptly after a Member no longer holds any of its Membership Interest,
such Person shall, at such Person’s option, destroy (and provide a written
confirmation (email being sufficient) of destruction to the Company with respect
to) or return to the Company all Confidential Information in its possession.
Notwithstanding the immediately preceding sentence, but subject to the other
provisions of this Section 3.08, such Person may retain for a stated period, but
not disclose to any other Person, Confidential Information for the limited
purposes of (i) preparing such Member’s tax returns and defending audits,
investigations, and proceedings relating thereto or (ii) complying with
applicable Law or bona fide internal document retention policies; provided that
such Person must keep such retained Confidential Information confidential in
accordance with this Section 3.08 for so long as such information is retained or
until the second (2nd) anniversary of the end of the Term, whichever is earlier.
The Members understand and agree that a Withdrawn Member’s computer systems may
automatically back up Confidential Information, and to the extent that such
computer back-up procedures create copies of the Confidential Information, the
Withdrawn Member may retain such copies in its archival or back-up computer
storage for the period it normally archives backed-up computer records; provided
that such copies are kept confidential for so long as such information is
retained. All Confidential Information retained pursuant to this Section 3.08
shall not be accessed by the Withdrawn Member during such period of retention
other than as permitted under this Section 3.08.
(e)    The Members agree that no adequate remedy at law exists for a breach or
threatened breach of any of the provisions of this Section 3.08, the
continuation of which unremedied will cause the Company and the other Members to
suffer irreparable harm. Accordingly, the Members agree that the Company and the
other Members shall be entitled, in addition to other remedies that may be
available to them, to immediate injunctive relief from any breach of any of the
provisions of this Section 3.08 and to specific performance of their rights
hereunder, as well as to any other remedies available at law or in equity,
pursuant to Section 11.03 and Section 11.04.
(f)    The obligations of the Members under this Section 3.08 (including the
obligations of any Withdrawn Member) shall terminate on the second (2nd)
anniversary of the end of the Term.

ARTICLE 4
MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; LOANS

4.01    Classes of Membership Interests. As of the Effective Date and pursuant
to this Agreement, the Membership Interests in the Company consist of 1,000,000
Class A Units (the “Class A Units”) and 1,000 Class B Units (the “Class B
Units”). As of the Effective Date, after giving effect to the transactions set
forth in Section 4.03 and in the Class B Contribution Agreement, the Class A
Units and the Class B Units shall be held by the Class A Member and the Class B
Member, respectively, in the respective amounts set forth on Exhibit A. On and
after the Effective Date, the Membership Interests represented by Class A Units
and Class B Units will have the respective allocations, distributions, rights,
powers, and preferences set forth in this Agreement.

4.02    Additional Membership Interests(a)    . Subject to Section 6.03,
additional Membership Interests of any class or series may be created and issued
to existing Members or to other Persons, and such other Persons may be admitted
to the Company as New Members, on such


33



--------------------------------------------------------------------------------







terms and conditions as the Managing Member may determine at the time of
admission; provided that, for the avoidance of doubt, any foreclosure under a
Class A Permitted Loan Financing or under a Class B Permitted Loan Financing on
pledged Class A Units or pledged Class B Units, as applicable, shall be
permitted hereunder and the Managing Member shall, subject to Section 7.01(b),
take all actions reasonably required to facilitate the admission of such New
Members hereunder. The terms of admission or issuance must specify the amount of
the initial Capital Contribution made to the Company and may provide for the
creation of different classes or groups of Members having different rights,
powers, and duties, subject to Section 6.03. Any such admission is effective
only after the New Member has executed and delivered to the Managing Member an
instrument containing the notice address of the New Member, the New Member’s
ratification of this Agreement and agreement to be bound by it, and its
confirmation that the representations and warranties in Section 3.02 are true
and correct with respect to it. The provisions of this Section 4.02 shall not be
construed to replace the restrictions set forth in Section 7.01.

4.03    Capital Contributions.
(a)    On or prior to the Effective Date, NEP Member shall have contributed, or
caused the contribution on its behalf of, all of the Contributed Assets to the
Company. As of the Effective Date, the Limited Liability Company Interests (as
that term is defined in the Initial LLC Agreement) of the Company, all of which
are held by NEP Member, are hereby cancelled and exchanged for such number of
Class A Units as is set forth opposite the name of NEP Member on Exhibit A
hereto, and NEP Member is hereby designated the initial Class A Member.
(b)    As of the Effective Date, pursuant to the Class B Contribution Agreement,
the Initial Investor shall have contributed an amount equal to the
Consideration. Upon payment of the Consideration to the Company and consummation
of the closing under the Class B Contribution Agreement, effective as of the
Effective Date, (i) Initial Investor shall be admitted to the Company as a Class
B Member, (ii) Initial Investor shall accept and hold the number of Class B
Units set forth opposite the name of Initial Investor on Exhibit A hereto and
become the sole Class B Member, (iii) NEP Member shall hold the number of Class
A Units set forth opposite the name set forth opposite the name of NEP Member on
Exhibit A hereto, (iv) the Capital Account of NEP Member shall be equal to
$1,622,869,368, and (v) the Capital Account of Initial Investor shall be equal
to the Consideration. The schedule of Members attached hereto as Exhibit A shall
reflect the Capital Contributions of NEP Member and Initial Investor as of the
Effective Date in the amounts set forth opposite their respective names on
Exhibit A hereto (with respect to each Member, its “Effective Date Capital
Contribution”), as may be amended hereafter in accordance with the terms of this
Agreement.
(c)    As contemplated pursuant to Section 2.01(c) of the Class B Contribution
Agreement, the Company shall, or shall cause its applicable Subsidiary to, use a
‎sufficient portion of the Consideration to (i) ‎pay off certain indebtedness of
LaSalle Pipeline, LP, (ii) make a ‎contribution to NMP LP to enable NMP LP (A)
to make the NMP LP Loan to NMPP to pay off certain indebtedness, (B) to make a
capital contribution to NMPP for use by NMPP to pay off the swap breakage
incurred in connection with the payoff of such indebtedness, as applicable, and
(C) to pay the consideration due pursuant to the Compressor Project ‎APA (as
defined in the Class B


34



--------------------------------------------------------------------------------







Contribution Agreement) and (iii) make a loan to NEP US Holdings in connection
with the delivery by NEP US Holdings of the NEP Affiliate Note. The Members
hereby ratify, confirm and approve ‎all such transactions on behalf of the
Company and its Subsidiaries.

4.04    Capital Calls; Optional Capital Contributions.
(a)    The Managing Member may from time to time make one or more capital calls
by written notice (each such written request, a “Capital Call”), which Capital
Call shall contain the following information: (i) the purpose for which the
requested Capital Contribution will be used, including whether the Capital
Contribution is to remedy an Emergency, (ii) the total amount of Capital
Contributions requested from all Members, (iii) the amount of Capital
Contribution requested from the Member to whom the request is addressed, which,
except as set forth in Section 4.04(b), shall equal an amount equal to the total
amount of the Capital Call multiplied by such Member’s Unreturned Contribution
Percentage as of the date of such Capital Call, and (iv) the date on which
payments of the Capital Contributions are due (which date shall not be less than
twelve (12) Business Days following the date on which the Capital Call is given)
and the method of payment (provided that such date and method shall be the same
for each of the Members), and, subject to Section 4.04(c), the Members will have
the option (but not the obligation) to make such additional Capital
Contributions to the Company in accordance with the terms specified in such
Capital Call. Notwithstanding the foregoing, but subject to Section
12.02(a)(iv), no Member shall be required to make any additional Capital
Contribution (other than such Member’s Effective Date Capital Contribution) to
the Company pursuant to this Agreement, even if such Capital Call is requested
to fund an Emergency.
(b)    In connection with any capital call issued by NMPP to its members to fund
the Compressor Project, to the extent the NEP Affiliate Note has been repaid in
full by NEP US Holdings and any reserves (including, without limitation, the
interest payments made by NEP US Holdings under the NEP Affiliate Note) for
capital expenditures have been fully drawn, the Managing Member shall issue a
Capital Call solely to the Class A Members in an amount sufficient to allow the
Company, through its Subsidiaries, to fund the amount requested by NMPP with
respect to the Compressor Project. If the Class A Members fail to make a Capital
Contribution pursuant to such Capital Call, then the Class B Members will have
the option (but not the obligation) of making a loan upon the terms and subject
to the conditions set forth in Section 4.05 for all or any portion of the amount
of capital requested by the Managing Member in such Capital Call that is not
funded by a Capital Contribution made by the Class A Member pursuant to this
Section 4.04(b). The Company agrees that it shall direct and cause the
representatives appointed by NMP LP to the Executive Committee of NMPP to
approve the issuance of capital calls by NMPP for all Compressor Capital
Contributions as approved by, and in accordance with, the Compressor Project EC
Consent in a reasonably timely manner as and when required by NMPP to fund the
Compressor Project.
(c)    With respect to any Capital Call, if any Member elects not to make a
Capital Contribution pursuant to such Capital Call, then (i) notwithstanding
anything in this Agreement to the contrary, without the consent of the Member(s)
electing not to make such Capital Contribution, no Member may make any Capital
Contribution pursuant to such Capital Call, other than a Capital Call requested
to fund an Emergency (and in such case, only to the extent permitted by Section


35



--------------------------------------------------------------------------------







6.03); and (ii) solely to the extent that the purpose of the Capital Call is to
remedy an Emergency, the other Members will have the option (but not the
obligation) of making a loan (and in such case, only to the extent permitted by
Section 6.03) upon the terms and subject to the conditions set forth in
Section 4.05 for all or any portion of the amount of capital requested by the
Managing Member in such Capital Call that is not funded by a Capital
Contribution made pursuant to clause (i).
(d)    In the event that the Members elect to make (or permit) a Capital
Contribution pursuant to a Capital Call, then (i) all such Capital Contributions
shall be made in cash, unless otherwise agreed by the Class B Members pursuant
to Section 6.03, and (ii) all amounts received by the Company pursuant to this
Section 4.04 shall be credited to the Capital Accounts of the respective Members
making such Capital Contribution as of the date such Capital Contribution is
received by the Company.

4.05    Loans.
(a)    In the event of an Emergency (whether or not the Managing Member makes a
Capital Call with respect to such Emergency pursuant to Section 4.04(a)),
subject to Section 6.03, each Member shall have the option (but not the
obligation), without the consent of any other Member (to the extent not required
under Section 6.03, but with prior written notice to each other Member), to make
(and, upon the exercise by a Member of such right by prior written notice to the
Subsidiary of the Company having such Emergency and to the Managing Member and
other Members, and upon the agreement of terms set forth below, such Subsidiary
shall and the Managing Member, on behalf of the Company shall cause such
Subsidiary to accept) an unsecured loan to the Subsidiary having such Emergency
for an amount equal to its Unreturned Contribution Percentage of the full amount
necessary to remedy such Emergency, which loan (i) shall accrue interest at an
interest rate equal to LIBOR plus two and three-quarters percent (2.75%) per
annum, (ii) shall have a term of not less than twenty (20) years, (iii) such
Subsidiary shall be entitled to repay in full at any time without penalty,
(iv) shall require monthly payment of interest and amortization of principal,
but only if and to the extent of available cash at such Subsidiary, before any
distributions of available cash at such Subsidiary to the Company, and (v) shall
otherwise be made on reasonable terms and conditions determined by the Managing
Member; provided that, if any Member fails to fund its full Unreturned
Contribution Percentage of the amount required to remedy such Emergency, then
the other Members may fund the difference and make a loan to such Subsidiary (on
the same terms as set forth above) in the full amount necessary to remedy such
Emergency. The Company shall cause such Subsidiary to use the proceeds from any
such loan solely to remedy such Emergency. If any Member disputes the
reasonableness of the terms of a loan made by another Member (including the
Managing Member) pursuant to this Section 4.05(a), such Dispute shall be
resolved in accordance with the dispute resolution mechanism set forth in
Article 11.
(b)    In the event that NMPP requires additional capital contributions to
complete or continue the construction and development of the Compressor Project
and the Class A Members fail to make Capital Contributions as necessary to fund
such construction and development of the Compressor Project (including following
any Capital Call issued by the Company pursuant to Section 4.04(b) in connection
with a capital call issued by NMPP), each Class B Member (other than the NEP
Class B Parties) shall have the option (but not the obligation), without the
consent of


36



--------------------------------------------------------------------------------







any other Member (to the extent not required under Section 6.03, but with prior
written notice to each other Member), to make (and, upon the exercise by a
Member of such right by prior written notice to NMP LP and to the Managing
Member and other Members, and upon the agreement of terms set forth below, NMP
LP shall and the Managing Member, on behalf of the Company shall cause such
Subsidiary to accept) an unsecured loan to NMP LP for an amount equal to its
Unreturned Contribution Percentage relative to the aggregate Unreturned
Contribution Percentages of all the Class B Members of the full amount necessary
to allow NMP LP to fund the capital call to NMPP, which loan (i) shall accrue
interest at an interest rate equal to seven and seventy-seven hundredths of a
percent (7.77%), (ii) shall have a term of four (4) years, (iii) shall allow
such Subsidiary to repay in full at any time without penalty, (iv) shall require
monthly payment of interest and straight-line amortization of principal, but
only if and to the extent of available cash at such Subsidiary, before any
distributions of available cash at such Subsidiary to the Company, and (v) shall
otherwise be made on reasonable and customary terms and conditions determined by
the Class B Member Representative that are no less favorable to the Company or
its Subsidiaries than such terms and conditions the Company or its Subsidiaries
could have received from an unaffiliated third party lender; provided that, if
any Class B Member fails to fund its full Unreturned Contribution Percentage
relative to the aggregate Unreturned Contribution Percentages of all the Class B
Members of the amount called by NMPP, then the other Class B Members may fund
the difference and make a loan to NMP LP (on the same terms as set forth above)
in the full amount necessary to allow NMP LP to fund the amount called by NMPP.
The Company shall cause NMP LP to use the proceeds from any such loan solely to
fund capital contributions to NMPP to fund the Compressor Project. If any Member
disputes the reasonableness of the terms of a loan made by a Class B Member
pursuant to this Section 4.05(b), such Dispute shall be resolved in accordance
with the dispute resolution mechanism set forth in Article 11.
(c)    No Member shall have the right to make loans to the Company or its
Subsidiaries other than pursuant to this Section 4.05, without the prior written
consent of the Managing Member and Class B Member Approval (which consent may be
withheld by such holders in their sole discretion).
(d)    No Member (or any of its Affiliates) making a loan to the Company
pursuant to this Section 4.05 shall, in its capacity as a lender to the Company,
institute or consent to the institution of, or otherwise seek or cause, the
Bankruptcy of the Company.

4.06    Expansion Projects. If the NEP Member desires to pursue any new
expansion project opportunity with respect to any of the existing assets and
projects of the Company or its Subsidiaries through the Company, then the NEP
Member and the Class B Member Representative shall negotiate in good faith for a
period of not less than forty-five (45) days to agree to a financing arrangement
acceptable to both parties that would allow the applicable Subsidiary of the
Company owning the assets to which such expansion project relates to pursue such
expansion project. In the event that the NEP Member and the Class B Members are
unable to agree on a financing arrangement for the Company to pursue such
expansion project opportunity by the end of such 45-day period, then, so long as
no Triggering Event has occurred and is continuing, the Managing Member shall
have the option (but not the obligation), without the consent of any other
Member, to cause the Company to pursue such expansion project (a) with respect
to any expansion project that is not


37



--------------------------------------------------------------------------------







related to NMPP and its assets, through a newly-formed Subsidiary of the Company
(which Subsidiary shall not directly or indirectly own any of the existing
assets and projects of the Company or its Subsidiaries as of such time) (a
“Separate Subsidiary”), and (b) with respect to any expansion project related to
NMPP and its assets, through NMPP, and in each case, to fund such expansion
project through the making of additional Capital Contributions to the Company
(which amounts shall be credited to the Capital Account of the Managing Member
as of the date such Capital Contribution is received by the Company), and to
enter into Permitted Material Contracts with respect to such expansion project;
provided that (i) any such Capital Contributions shall not decrease any Member’s
Class A Percentage Interest or Class B Percentage Interest, as applicable, or
adversely affect the rights or preferences of any Member or class of Membership
Interest to distributions pursuant to Section 5.01, Section 5.02 or Section 5.03
(excluding, for the avoidance of doubt, solely due to any increase to a Member’s
Unreturned Contribution or Capital Account as a result of the making of such
Capital Contributions), and (ii) any such expansion project (including as a
result of any project contracts entered into by the applicable Subsidiary of the
Company with respect to such expansion project) (A) shall not, on a pro forma
basis, for any calendar quarter during the remaining life of the existing assets
of the Company, reduce the amount of Available Cash projected to be available
for distribution to the Members during any such quarter with respect to the
then-existing projects of the Company and its Subsidiaries as compared to the
amount of Available Cash projected to be available for distribution to the
Members during the applicable quarter with respect to such existing projects if
such expansion project had not been pursued, (B) shall not cause a change or
modification to the Company’s distribution policy or (C) is not reasonably
expected to otherwise have an adverse effect on the then-existing assets of the
Company and its Subsidiaries, including the performance under any Material
Contract, in each case, as reasonably determined in good faith by the Managing
Member and the Class B Member Representative. Upon receipt of any such Capital
Contributions from the Managing Member, the applicable Separate Subsidiary or
NMPP, as applicable, shall, without the consent of any other Member, expend the
necessary funds to pursue such expansion project.

4.07    No Other Capital Contribution or Loan Obligations. No Member shall be
required or permitted to make any Capital Contributions or loans to the Company
except pursuant to this Article 4 or as provided in Section 12.02(a)(iv).

4.08    Return of Contributions. Except as expressly provided herein, a Member
is not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Company or of any Member. A Member is not required to contribute or to lend any
cash or property to the Company to enable the Company to return any Member’s
Capital Contributions.

4.09    Capital Accounts.
(a)    Each Member’s Capital Account shall be increased by (i) the amount of
money contributed by that Member to the Company, (ii) the fair market value of
property contributed by that Member to the Company (net of liabilities secured
by such contributed property that the Company is considered to assume or take
subject to under Section 752 of the Code), (iii) allocations to that Member of
Net Profit (or items thereof) and any items in the nature of income or gain that


38



--------------------------------------------------------------------------------







are specially allocated to such Member pursuant to Section 5.04(b), and (iv) in
the case of NEP Member, the amount of Dos Caminos Contributions, and shall be
decreased by (w) the amount of money distributed to that Member by the Company,
(x) the Book Value of property distributed to that Member by the Company (net of
liabilities secured by such distributed property that such Member is considered
to assume or take subject to under Section 752 of the Code), and (y) allocations
to that Member of Net Losses (or items thereof) or other items in the nature of
deductions or losses that are specially allocated to such Member pursuant to
Section 5.04(b). A Member who has more than one Membership Interest shall have a
single Capital Account that reflects all such Membership Interests, regardless
of the class of Membership Interests owned by such Member and regardless of the
time or manner in which such Membership Interests were acquired. Upon the
Disposition of all or a portion of a Membership Interest, the Capital Account of
the Disposing Member that is attributable to such Membership Interest shall
carry over to the Assignee in accordance with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(iv)(l).
(b)    This Section 4.08 is intended to comply with the capital account
maintenance provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and
will be applied and interpreted in accordance with such Regulations.

ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS

5.01    Monthly Cash Distributions. Except as provided in this Article 5, and
subject to Section 7.06(b), within thirty (30) days following the end of each
month, the Managing Member shall determine the amount of Available Cash with
respect to such month, and all such Available Cash with respect to such month
shall, to the extent legally permitted, including pursuant to Section 18-607 of
the Act, be distributed to the holders of Class A Units and the holders of Class
B Units, as applicable, in immediately available funds within thirty (30) days
following the end of such month (the date of payment of any such distribution, a
“Distribution Date”) as set forth below.
(a)    For any Distribution Date occurring from and after the Effective Date,
but on or prior to June 4, 2023, Available Cash shall be distributed (i)
eighty-seven and one half percent (87.5%) to the holders of Class A Units, pro
rata in accordance with their respective Class A Percentage Interests and (ii)
twelve and one half percent (12.5%) to the holders of Class B Units, pro rata in
accordance with their respective Class B Percentage Interests; provided,
however, that, if such Distribution Date occurs during a Sanchez Default Period,
then distributions of Available Cash shall be distributed (i) eighty-five and
one half percent (85.5%) to the holders of Class A Units, pro rata in accordance
with their respective Class A Percentage Interests and (ii) fourteen and one
half percent (14.5%) to the holders of Class B Units, pro rata in accordance
with their respective Class B Percentage Interests.
(b)    For any Distribution Date occurring during the Secondary Distribution
Period, Available Cash shall be distributed (i) twenty-five percent (25%) to the
holders of Class A Units, pro rata in accordance with their respective Class A
Percentage Interests and (ii) seventy-five percent (75%) to the holders of Class
B Units, pro rata in accordance with their respective Class B Percentage
Interests; provided, however, that if, on or prior to any given Distribution
Date that occurs during the Secondary Distribution Period, NEP Member (or its
permitted assignees)


39



--------------------------------------------------------------------------------







shall have purchased, pursuant to one or more exercises of the Call Option, NEP
Change of Control Option, or Class B COC Option, an aggregate of fifteen percent
(15%) or more of the number of Class B Units outstanding on the Effective Date
(the “Minimum Buyout Threshold”), then distributions of Available Cash shall be
distributed on such Distribution Date (and on each succeeding Distribution Date
within the Secondary Distribution Period) in the same proportions as set forth
in Section 5.01(a) (including subject to the application of the proviso at the
end of Section 5.01(a)).
(c)    For any Distribution Date occurring from and after December 4, 2023, but
prior to the Flip Date, Available Cash shall be distributed (i) twenty-five
percent (25%) to the holders of Class A Units, pro rata in accordance with their
respective Class A Percentage Interests and (ii) seventy-five percent (75%) to
the holders of Class B Units, pro rata in accordance with their respective Class
B Percentage Interests.
(d)    For any Distribution Date occurring from and after ‎the Flip Date (and,
for the avoidance of doubt, subject to Section 7.08(d)), Available Cash shall be
distributed (i) five percent (5%) to the holders of Class A Units, pro rata in
accordance with their respective Class A Percentage Interests and
(ii) ninety-five percent (95%) to the holders of Class B Units, pro rata in
accordance with their respective Class B Percentage Interests.
(e)    The aggregate number of Class B Units acquired by NEP Member (or its
permitted assignees) pursuant to one or more exercises of the Call Option, NEP
Change of Control Option, or Class B COC Option shall be measured separately on
each Distribution Date. Subject to Section 7.08(d), if, on any Distribution
Date, NEP Class B Parties hold Class B Units, each such Person shall be entitled
to receive its proportionate share of all distributions made to holders of Class
B Units pursuant to this Section 5.01 in accordance with its Class B Percentage
Interest in effect as of such Distribution Date.
(f)    Notwithstanding anything to the contrary under this Agreement, (i) the
amount of Available Cash that otherwise would have been distributed to the
holders of Class A Units on a Distribution Date pursuant to this Section 5.01
shall be reduced by the amount of any payments of interest and principal made by
NMP LP during the applicable month in respect of all loans (if any) made by the
Class B Members pursuant to Section 4.05(b) and (ii) the sole source of
repayment of such loans shall be the amounts that would otherwise have been
distributed to the holders of Class A Units pursuant to the immediately
preceding clause (i).

5.02    Distributions of Amounts Other than Available Cash. The Managing Member
shall determine the amount of any Excess Insurance Proceeds, Sale Proceeds, and
Bankruptcy Recoveries received by the Company from time to time and, to the
extent legally permitted, including pursuant to Section 18-607 of the Act, shall
distribute any such amounts in immediately available funds, within thirty (30)
days following the end of the month in which any such amounts are received by
the Company, to the holders of Class A Units and Class B Units, (a) if prior to
a Distribution Adjustment Date, pro rata in accordance with their respective
Unreturned Contribution Percentages as of the date of such distribution until
each Member’s Unreturned Contribution equals $0, and thereafter in accordance
with the allocations of Available Cash provided under Section 5.01) and (b) if
on or after a Distribution Adjustment Date, in accordance with the allocations
of Available Cash provided under Section 5.01), as applicable. Notwithstanding
the foregoing or Section 5.01,


40



--------------------------------------------------------------------------------







(i) all Sanchez Recovery Proceeds and (ii) other than with respect to a
distribution relating to a Liquidity Event as provided for in Section 7.08(d),
all cash and Cash Equivalents held by any Separate Subsidiary shall, to the
extent distributed by the Company, be distributed only to the holders of the
Class A Units, pro rata in accordance with their respective Class A Percentage
Interests.

5.03    Distributions on Dissolution and Winding-Up. Upon a Dissolution Event,
all available proceeds distributable to the Members as determined under Section
12.02 shall be distributed in the following order: (a) first, to each Member pro
rata in accordance with the positive balance, if any, of such Member’s Capital
Account (determined without regard to the allocations made pursuant to Section
12.02(b)), until each Member has received such positive balance, (b) second, to
each Member based upon its respective Unreturned Contribution Percentage until
the amount distributed to such Member, together with any amounts distributed
pursuant to clause (a) of this Section 5.03, equals the aggregate Unreturned
Contribution of such Member; (c) third, to the Class B Members (including, for
the avoidance of doubt, NEP Class B Parties), pro rata in accordance with their
respective Class B Percentage Interests, until such Class B Members have
received distributions that results in an Internal Rate of Return per Class B
Unit, measured from the Effective Date to the date of dissolution, of seven and
seventy-seven hundredths of a percent (7.77%); provided, however, that the
aggregate amount of distributions made to Class B Members other than the NEP
Class B Parties pursuant to this clause (c) shall be reduced by an amount equal
to the lesser of (x) (i) the Clawback Cap, minus (ii) the aggregate amount of
any reductions in the Call Option Purchase Price, Change of Control Purchase
Price, or Class B COC Purchase Price provided to Class B Members pursuant to
Section 7.02(f), Section 7.03(b) or Section 7.04(b), respectively, and (y) (i)
two and four-tenths percent (2.4%) of the total amount that would otherwise be
distributed to such Class B Members pursuant to this clause (c), minus (ii) the
aggregate amount of any reductions in the Call Option Purchase Price, Change of
Control Purchase Price, or Class B COC Purchase Price provided to Class B
Members pursuant to Section 7.02(f), Section 7.03(b) or Section 7.04(b),
respectively, to the extent such amount is greater than zero; and (d) fourth,
any and all remaining proceeds after payment of the amounts specified in clauses
(a), (b), and (c) of this Section 5.03, to the Class A Members, pro rata in
accordance with their respective Class A Percentage Interests. Notwithstanding
anything in the preceding sentence to the contrary, any amounts otherwise
distributable to the Class B Members pursuant to clause (b) or clause (c) of
this Section 5.03 shall instead be distributed to the Class A Members, pro rata
in accordance with their proportionate interest in the outstanding Class A
Units, to the extent necessary to ensure that the aggregate amount distributable
to the Class B Members pursuant to such clauses does not cause the total
proceeds distributable to such Class B Members (as determined under Section
12.02) pursuant to this Section 5.03 to exceed ninety-five percent (95%) of such
proceeds.

5.04    Allocations.
(a)    For purposes of maintaining the Capital Accounts pursuant to Section
4.08, except as provided in Section 5.04(b) or Section 12.02(b), for each Fiscal
Year or other applicable period, including any Distribution Adjustment Period or
any Post-Flip Date Distribution Period, the Net Profits and Net Loss of the
Company, including each item of income, gain, loss, credit, and deduction, shall
be allocated among the Members as follows:


41



--------------------------------------------------------------------------------







(i)    for the period from the Effective Date up to the first Distribution
Adjustment Date and, if applicable, for any subsequent period during which
Available Cash is required, because a Sanchez Default is no longer occurring or
pursuant to Section 5.01(b), to be distributed in the same proportions as set
forth in Section 5.01(a) (ignoring for such purposes the proviso at the end of
Section 5.01(a)) (any such period, a “87.5% Period”), eighty-seven and one half
percent (87.5%) in the aggregate to the Class A Members, pro rata in accordance
with their respective Class A Percentage Interests, and twelve and one half
percent (12.5%) in the aggregate to the Class B Members, pro rata in accordance
with their respective Class B Percentage Interests;
(ii)    for any Sanchez Default Period, but excluding any period that occurs
during the Secondary Distribution Period during which the Minimum Buyout
Threshold is not satisfied, eighty-five and one half percent (85.5%) in the
aggregate to the Class A Members, pro rata in accordance with their respective
Class A Percentage Interests, and twelve and one half percent (14.5%) in the
aggregate to the Class B Members, pro rata in accordance with their respective
Class B Percentage Interests;
(iii)    for all periods beginning on or after a Distribution Adjustment Date
but prior to the Flip Date (except (A) any 87.5% Period or (B) if the Minimum
Buyout Threshold is satisfied, any Sanchez Default Period), twenty-five percent
(25%) in the aggregate to the Class A Members, pro rata in accordance with their
respective Class A Percentage Interests, and seventy-five percent (75%) in the
aggregate to the Class B Members, pro rata in accordance with their respective
Class B Percentage Interests; and
(iv)    for all periods from and after the Flip Date, five percent (5%) in the
aggregate to the Class A Members, pro rata in accordance with their respective
Class A Percentage Interests, and ninety-five percent (95%) in the aggregate to
the Class B Members, pro rata in accordance with their respective Class B
Percentage Interests; provided, however, that if the proviso in Section 7.08(d)
applies in connection with any Liquidity Event, the Net Profits and Net Loss of
the Company (and, to the extent necessary, individual items of income, gain,
loss, credit, and deduction) resulting from such Liquidity Event shall be
allocated among the Members in accordance with the respective amounts
distributed to such Members pursuant to Section 7.08(d) (subject to
Section 7.08(h)).
Notwithstanding the foregoing, any interest income on the NEP Affiliate Note
shall be allocated solely to the Class A Members, pro rata in accordance with
their respective Class A Percentage Interests. The Managing Member may, acting
in good faith, adopt any reasonable measures, conventions, and assumptions to
give effect to the allocations required by this Section 5.04 for any
Distribution Adjustment Period or any Post-Flip Date Distribution Period.
(b)    Notwithstanding anything to the contrary in Section 5.04(a):
(i)    Nonrecourse Deductions shall be allocated to the Members in the same
proportions as the allocations of Net Profits and Net Loss were made for the
Fiscal Year or other applicable period pursuant to Section 5.04(a).


42



--------------------------------------------------------------------------------







(ii)    Member Nonrecourse Deductions attributable to Member Nonrecourse Debt
shall be allocated to the Members bearing the Economic Risk of Loss for such
Member Nonrecourse Debt as determined under Treasury Regulation Section
1.704-2(b)(4). If more than one Member bears the Economic Risk of Loss for such
Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such
Member Nonrecourse Debt shall be allocated among the Members according to the
ratio in which they bear the Economic Risk of Loss. This Section 5.04(b)(ii) is
intended to comply with the provisions of Treasury Regulation Section 1.704-2(i)
and shall be interpreted consistently therewith.
(iii)    Notwithstanding any other provision hereof to the contrary, if there is
a net decrease in Minimum Gain for an allocation period (or if there was a net
decrease in Minimum Gain for a prior allocation period and the Company did not
have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 5.04(b)(iii)), items of income and gain
shall be allocated to each Member in an amount equal to such Member’s share of
the net decrease in such Minimum Gain (as determined pursuant to Treasury
Regulation Section 1.704-2(g)(2)). This Section 5.04(b)(iii) is intended to
constitute a minimum gain chargeback under Treasury Regulation Section
1.704-2(f) and shall be interpreted consistently therewith.
(iv)    Notwithstanding any provision hereof to the contrary except
Section 5.04(b)(iii) (dealing with Minimum Gain), if there is a net decrease in
Member Nonrecourse Debt Minimum Gain for an allocation period (or if there was a
net decrease in Member Nonrecourse Debt Minimum Gain for a prior allocation
period and the Company did not have sufficient amounts of income and gain during
prior periods to allocate among the Members under this Section 5.04(b)(iv)),
items of income and gain shall be allocated to each Member in an amount equal to
such Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
(as determined pursuant to Treasury Regulation Section 1.704-2(i)(4)). This
Section 5.04(b)(iv) is intended to constitute a partner nonrecourse debt minimum
gain chargeback under Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(v)    Notwithstanding any provision hereof to the contrary except Section
5.04(b)(i) and Section 5.04(b)(ii), no losses or other items of expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have a deficit Capital Account balance (or increase any existing
deficit Capital Account balance) at the end of the allocation period in excess
of the amount such Member is required to restore pursuant to Section
12.02(a)(iv). All losses and other items expense in excess of the limitation set
forth in this Section 5.04(b)(v) shall be allocated to the Members who do not
have a deficit Capital Account balances in excess of the amount such Member is
required to restore pursuant to Section 12.02(a)(iv) in proportion to their
relative positive Capital Accounts but only to the extent that such losses and
other items of expense do not cause any such Member to have a deficit Capital
Account balance in excess of the amount such Member is required to restore
pursuant to Section 12.02(a)(iv).


43



--------------------------------------------------------------------------------







(vi)    If any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6) resulting in a Capital Account deficit for
such Member in excess of the amount such Member is required to restore pursuant
to Section 12.02(a)(iv), items of income and gain will be specially allocated to
such Member in any amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, such Capital Account deficit of the Member
as quickly as possible; provided, however, that an allocation pursuant to this
Section 5.04(b)(vi) shall be made only if and to the extent that such Member
would have a deficit Capital Account balance in excess of the amount such Member
is required to restore pursuant to Section 12.02(a)(iv) after all other
allocations provided for in this Article 5 have been tentatively made as if this
Section 5.04(b)(vi) were not in this Agreement. The items of income or gain to
be allocated will be determined in accordance with Treasury Regulations Section
1.704-1(b)(2)(ii)(d). This subsection (vi) is intended to comply with Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and will be applied and interpreted in
accordance with such Regulations.
(vii)    The allocations set forth in Section 5.04(b)(i) through
Section 5.04(b)(vi) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treasury Regulation Sections 1.704-1(b) and 1.704-2. The
Regulatory Allocations may not be consistent with the manner in which the
Members intend to distribute the cash of the Company or allocate Company income
or loss. Accordingly, the Managing Member is hereby authorized to allocate items
of income, gain, loss, and deduction to the Members so as to prevent the
Regulatory Allocations from distorting the manner in which cash is distributed
among the Members. In general, the Members anticipate that this will be
accomplished by specially allocating other items of income, gain, loss and
deduction to the Members so that, to the extent possible, the net amount of such
allocations and the Regulatory Allocations to the Members shall be equal to the
net amount that would have been allocated among the Members if the Regulatory
Allocations had not occurred. However, the Managing Member shall have discretion
to accomplish this result in any reasonable manner, and in exercising this
discretion, the Managing Member shall take into account future Regulatory
Allocations under Section 5.04(b) that, although not yet made, are likely to
offset other Regulatory Allocations previously made thereunder.
(c)    To the maximum extent possible, except as otherwise provided in this
Section 5.04(c), all items of Company income, gain, loss, and deduction for
federal income tax purposes shall be allocated among the Members for such
purposes in the same manner in which the corresponding items computed for
Capital Account purposes are allocated pursuant to Section 5.04(a) and Section
5.04(b). Income, gain, loss, and deduction with respect to property contributed
to the Company by a Member or revalued pursuant to clause (b) of the definition
of “Book Value” shall be allocated among the Members in a manner that seeks to
eliminate, by use of the “remedial method” pursuant to Treasury Regulations
Section 1.704-3(d), the variation between the adjusted tax basis of such
property and its Book Value as required by Section 704(c) of the Code and
Treasury Regulation Section 1.704-1(b)(4)(i).


44



--------------------------------------------------------------------------------








5.05    Varying Interests. All items of income, gain, loss, deduction, or credit
shall be allocated, and all distributions shall be made, to the Persons shown on
the records of the Company to have been Members as of the last day of the period
for which the allocation or distribution is to be made. Notwithstanding the
foregoing, in the event a Member Disposes of a Membership Interest during a
Fiscal Year, the Net Profits or Net Loss of the Company, and each item of
income, gain, loss, credit, and deduction, allocated to such Member and its
Assignee for such Fiscal Year or other applicable period will be made between
such Member and its Assignee in accordance with Section 706 of the Code using
any convention permitted by Section 706 of the Code and selected by the Managing
Member.

5.06    Amounts Withheld. The Company is authorized to withhold from payments
and distributions to the Members and to pay over to any federal, state, or local
Governmental Authority any amounts required to be so withheld pursuant to the
Code or any provisions of any other applicable Law and shall allocate such
amounts to the Members with respect to which such amounts were withheld. All
amounts withheld pursuant to the Code or any provisions of any other applicable
Law with respect to any payment, distribution, or allocation to the Company or
the Members shall, to the extent properly remitted to the appropriate
Governmental Authority, be treated for all purposes under this Agreement as
amounts paid or distributed pursuant to this Article 5 to the Members with
respect to which such amount was withheld. To the extent operation of the
foregoing provisions of this Section 5.06 would create a negative balance in a
Member’s Capital Account (or increase the amount by which such Capital Account
balance is negative), such Member shall indemnify the other Members and the
Company for such withholding.

ARTICLE 6
MANAGEMENT

6.01    Management by Managing Member.
(a)    The business and affairs of the Company shall be managed by the Managing
Member, and NEP Member is hereby appointed by the Members as the Managing Member
of the Company. The Class A Member(s) shall have the right to designate a
successor Managing Member; provided that, in the event that there is more than
one Class A Member, such successor Managing Member shall be selected by the
holders of a majority of the outstanding Class A Units; provided, further, that,
for so long as an Affiliate of NEP owns any Class A Units, the Person appointed
to serve as successor Managing Member must be an Affiliate of NEP.
(b)    Except as provided in Section 6.03, Section 6.04, Section 7.08, or as
otherwise expressly provided herein, the Managing Member shall have full and
exclusive power and authority on behalf of the Company to conduct, direct, and
exercise control over all activities of the Company, to manage and administer
the business and affairs of the Company, and to do or cause to be done any and
all acts considered by the Managing Member to be necessary or appropriate to
conduct the business of the Company, including the authority to bind the Company
in making contracts and incurring obligations in the Company’s name in the
course of the Company’s business, without the need for approval by or any other
consent from any other Member. Except to the extent that a Member is also the
Managing Member or authority is delegated from the Managing Member to such
Member, no Member will have any authority to bind the Company or to transact any
business


45



--------------------------------------------------------------------------------







for the Company. The Managing Member may delegate to one or more Persons all or
any part of its power and authority as Managing Member hereunder, including,
subject to Section 6.03(p) and Section 6.04, pursuant to any management services
agreement the Company may enter into with any Affiliate of the Company, except
for such power and authority with respect to Major Decisions or other matters
expressly requiring a vote by or consent of the Members pursuant to this
Agreement, which will be expressly retained by the Members.

6.02    Standard of Care.
(a)    Except for those duties expressly set forth in this Agreement, to the
fullest extent permitted by Section 18-1101(c) of the Act, neither the Managing
Member nor any other Member shall have any duties or liabilities, including
fiduciary duties, to the Company or any other Member, and the provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities, including fiduciary duties, of the Managing Member or any other
Member otherwise existing at law or in equity, are agreed by the Members to
modify, to such extent, such duties and liabilities of the Managing Member and
such other Members. Notwithstanding the foregoing, nothing herein shall
eliminate or limit (i) the express contractual provisions set forth herein or
(ii) the implied contractual covenant of good faith and fair dealing.
(b)    Each Member acknowledges its express intent, and agrees with each other
Member for the mutual benefit of all the Members, that, except as expressly set
forth in this Agreement:
(i)    to the fullest extent permitted by applicable Law, no Member, in its
capacity as Member, nor any of such Member’s or any of its Affiliates’
respective directors, officers, stockholders, managers, members, partners,
employees, or agents shall have any fiduciary duty to the Company, any other
Member, or any other Person in connection with the business and affairs of the
Company or any consent or approval given or withheld pursuant to this Agreement;
provided, however, that nothing herein shall eliminate the implied contractual
covenant of good faith and fair dealing; and
(ii)    the provisions of this Section 6.02 will apply for the benefit of each
Member, and no standard of care, duty, or other legal restriction or theory of
liability shall limit or modify the right of any Member to vote in the manner
determined by such Member in its sole and absolute discretion, with or without
cause, subject to such conditions as it shall deem appropriate, and without
taking into account the interests of, and without incurring liability to, the
Company, any other Member, or any officer or employee of the Company.
(c)    To the maximum extent permitted by applicable Law but except as expressly
set forth in this Agreement, each Member hereby releases and forever discharges
each other Member and its Affiliates from all liabilities that such other Member
or its Affiliates might owe, under the Act or otherwise, to the Company, the
releasing Member, or its Affiliates on the ground that any decision of such
other Member to grant or withhold any vote, consent, or approval constituted the
breach or violation of any standard of care, any fiduciary duty, or any other
legal restriction or theory of liability applicable to such other Member or its
Affiliates; provided, however, that nothing herein shall eliminate any Member’s
liability for any act or omission that constitutes a bad faith


46



--------------------------------------------------------------------------------







violation of the implied contractual covenant of good faith and fair dealing.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Section 6.02 shall limit or waive any claims against, actions, rights to sue,
other remedies, or other recourse of the Company, any Member, or any other
Person may have against any Member for a breach of contract claim relating to
any binding agreement, including this Agreement.
(d)    Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, whenever the Managing Member makes a determination or takes or
declines to take (or causes or permits a Subsidiary of the Company to take or
decline to take) any other action, in its capacity as such as opposed to in its
individual capacity, then, unless another express standard is provided for in
this Agreement, the Managing Member shall make such determination or take or
decline to take (or cause or permit a Subsidiary of the Company to take or
decline to take) such other action in good faith and shall not be subject to any
other or different standards (including fiduciary standards) imposed by this
Agreement. A determination or other action or inaction will conclusively be
deemed to be in “good faith” for all purposes of this Agreement, if the Managing
Member in making such determination or taking or declining to take (or causing
or permitting a Subsidiary of the Company to take or decline to take) such other
action (i) reasonably believes that the determination or other action or
inaction is in the best interests of the Company and its Subsidiaries and
(ii) does not take or decline to take (or cause or permit a Subsidiary of the
Company to take or decline to take) such action with intent to benefit any other
business now owned or hereafter acquired by the Managing Member or any of its
Affiliates to the detriment of the Company and its Subsidiaries.
(e)    Without limiting the foregoing, the Managing Member shall, and shall
carry out its obligations hereunder, in accordance with all Laws and
requirements of this Agreement.

6.03    Major Decisions. Except for those transactions approved pursuant to
Section 4.03(c) or as provided in the last sentence of this Section 6.03, the
Company and its Subsidiaries shall not, and the Managing Member shall cause the
Company and its Subsidiaries not to, take any action (including by the exercise
or non-exercise of the Company’s direct or indirect approval rights in any other
entity in which the Company directly or indirectly owns an interest) under this
Section 6.03 (collectively, the “Major Decisions”) without having first obtained
Class B Member Approval (which consent, except as may be expressly provided
below in this Section 6.03, may be withheld by such holders in their sole
discretion):
(a)    amend or waive any provisions of the Delaware Certificate, this
Agreement, or the organizational documents of any Subsidiary of the Company in a
manner that adversely affects the Class B Members’ interest in the Company or
indirect interest in any Subsidiary of the Company;
(b)    alter or change the rights, preference, or privileges of the Class B
Units or, if and to the extent adversely affecting the Class B Members’ rights
in the Class B Units, the Class A Units;
(c)    increase or decrease the authorized or issued number of Class A Units or
Class B Units;


47



--------------------------------------------------------------------------------







(d)    incur Indebtedness, or permit any amendment, modification or waiver of
any right under any agreement pertaining to such Indebtedness, ‎in each case,
other than (i) loans pursuant to Section 4.05(a) or Section 4.05(b) in an
aggregate amount outstanding at any one time of not more than $50 million, (ii)
the NMP LP Loan, or (iii) in the ordinary course of business in an amount not in
excess of $5 million (it being agreed that, after the occurrence of a Triggering
Event, Class B Member Approval shall be required under this Section 6.03(d) for
the incurrence of any Indebtedness);
(e)    provide for the payment of any dividend or distribution on, or the
redemption or repurchase of, any equity security of the Company, except as
expressly contemplated by this Agreement;
(f)    authorize or issue any new or additional Class A Units, Class B Units, or
other equity interests of the Company or any of its Subsidiaries;
(g)    change the entity form, dissolve, or liquidate the Company or any of its
Subsidiaries or take any voluntary action to become Bankrupt (including any
actions under Article 12 hereof);
(h)    purchase, rent, license, exchange, or otherwise acquire any material
assets, except to the extent permitted under Section 4.06 (it being agreed that
the consent of the holders of the Class B Units shall not be required under this
Section 6.03(h) with respect to any purchases or acquisitions in the ordinary
course of business of spare parts or similar assets necessary to conduct the
operations of the Subsidiaries of the Company);
(i)    other than any Encumbrance on the assets of NMPP securing the NMP LP
Loan, Dispose of or Encumber, in any transaction or series of related
transactions, any asset that is material to the Company and its Subsidiaries or
any assets that, in the aggregate, are material to the Company and its
Subsidiaries (it being agreed that (x) Class B Member Approval shall not be
required under this Section 6.03(i) with respect to any Disposition or
Encumbrance in the ordinary course of business of spare parts or similar assets
necessary to conduct the operations of the Subsidiaries of the Company and (y)
after the occurrence of a Triggering Event, Class B Member Approval shall be
required under this Section 6.03(i) for any Disposal or Encumbrance of assets
other than those described in the immediately foregoing clause (x));
(j)    change any of its distribution policies, enter into any contract that
prohibits or restricts distributions, or create any cash reserves in excess of
the cash reserves permitted in the first sentence of the definition of Available
Cash under this Agreement;
(k)    enter into a new line of business other than that contemplated by
Section 2.04;
(l)    other than (i) associated with an expansion project of any Subsidiary of
the Company funded in accordance with Section 4.06, or (ii) with respect to the
disposition of Excluded Monument Assets, enter into, modify, or terminate any
material acquisition or divestiture (including by merger or consolidation),
joint venture, or partnership that is in excess of $1 million;


48



--------------------------------------------------------------------------------







(m)    make or amend any tax election or allocation with respect to the Company
or its Subsidiaries in a way that would adversely affect the Class B Units
(including changing the Company’s tax treatment as a partnership for U.S.
federal tax purposes), which approval shall not be unreasonably withheld,
conditioned or delayed; provided, that, for the avoidance of doubt, this Section
6.03(m) does not apply to matters that are reserved to the Partnership
Representative in Section 8.03;
(n)    enter into, materially amend or modify, or terminate any Material
Contract outside the normal course of business, which consent shall not be
unreasonably withheld, conditioned or delayed (it being agreed that withholding
consent to any amendment with the effect of accelerating, deferring, or
otherwise modifying the timing of payments under any Material Contract shall not
be unreasonable); provided that (i) the Company and its Subsidiaries shall be
permitted to enter into Permitted Material Contracts and (ii) if a Sanchez
Default has occurred and is continuing, EFM may amend, modify, or terminate the
Sanchez Transportation Agreements, in case of either clause (i) or (ii), without
Class B Member Approval;
(o)    commence, settle, terminate, or fail to pursue any material litigation,
proceeding, governmental or regulatory action, or other Claim reasonably
expected to involve the payment by the Company or its Subsidiaries of more than
$1 million individually or $5 million in the aggregate, which consent shall not
be unreasonably withheld, conditioned, or delayed; provided, however, that Class
B Member Approval shall not be required in connection with commencing, settling,
terminating or failing to pursue any litigation, proceeding or other Claim by
the Company or EFM for the recovery of payments under the Sanchez Transportation
Agreements in connection with a Sanchez Default;
(p)    other than with respect to a Member loan under Section 4.05(a),
accelerate, delay, defer, or otherwise modify any payments, payables,
receivables, or policies relating to any of the foregoing, other than in the
ordinary course of business consistent with past practice and the policies of
the Company and its Subsidiaries;
(q)    adopt or amend any hedging plan or enter into, modify or terminate any
hedging arrangements outside any agreed hedging plan;
(r)    consummate or take any material steps to facilitate (A) the acquisition,
directly or indirectly (including by merger), of fifty percent (50%) or more of
the voting equity of the Company, (B) an initial public offering of equity
securities of the Company or any of its Subsidiaries pursuant to an effective
registration ‎statement under the Securities Act, ‎or (C) a consolidation,
conversion, merger or other business combination involving the ‎Company or any
of its Subsidiaries‎, unless, contemporaneously with the consummation of such‎
transaction described in clause (A) or (B), all of the outstanding Class B Units
are purchased pursuant to one or more exercises of the Call Option, NEP Change
of Control Option, or Class B COC Option in accordance with the provisions of
Section 7.02, Section 7.03, or Section 7.04, as applicable;
(s)    other than (A) Capital Calls pursuant to Section 4.04, (B) Member loans
in an aggregate amount outstanding at any one time of not more than $50 million
pursuant to Section 4.05(a), (C) loans pursuant to Section 4.05(b), (D) entry
into the NEP Affiliate Note (provided that


49



--------------------------------------------------------------------------------







any modification or termination thereof shall require Class B Member Approval),
or (E) modifications or renewals of the Affiliate Transactions set forth on part
(i) of Schedule E of the Class B Contribution Agreement to the extent such
modifications or renewals are on arm’s-length terms (or terms that are more
favorable to the Company and its Subsidiaries than arm’s-length terms) and do
not adversely affect the Company or its Subsidiaries or reduce anticipated
Available Cash on a pro forma basis, enter into, amend, modify, extend, renew,
fail to renew, terminate, make an election with respect to, provide notice
under, or consent to any action with respect to any Affiliate Transaction that
either (1) is not on arm’s-length terms (or terms that are more favorable to the
Company and its Subsidiaries than arm’s-length terms) and in the ordinary course
of business or (2) (x) in the case of any Affiliate Transaction entered into by
the Company or its Subsidiaries for the provision of natural gas transportation
or similar revenue-generating services provided by the Company or its applicable
Subsidiary, involves consideration or revenues reasonably anticipated to be
received by the Company and its Subsidiaries in respect of such Affiliate
Transaction in excess of $10,000,000 during any 12-month period during the term
of Affiliate Transaction or in excess of $25,000,000 in the aggregate over the
term of such Affiliate Transaction, or does not meet the requirements of clause
(b) or (c) of the definition of “Permitted Material Contract”, or (y) in the
case of any Affiliate Transactions that are not for the provision of natural gas
transportation or similar revenue-generating services provided by the Company or
its applicable Subsidiary, involves consideration in excess of $5 million in the
aggregate for all such Affiliate Transactions, which consent shall not be
unreasonably withheld, conditioned or delayed (it being agreed that (i) Class B
Member Approval shall not be required under this Section 6.03(s) with respect to
any Affiliate Transaction involving the acquisition, Disposition, or
Encumbrance, on arm’s-length terms (or terms that are more favorable to the
Company and its Subsidiaries than arm’s-length terms) and in the ordinary course
of business, of spare parts or similar assets necessary to conduct the
operations of the Company and its Subsidiaries, (ii) Class B Member Approval
shall be required under this Section 6.03(s) for entry into, amendment,
modification, extension, renewal, failure to renew, termination, election,
notice or consent of or under any Affiliate Transactions not in excess of the
dollar thresholds set forth in clause (2) if such Affiliate Transactions are not
on arm’s-length terms (or terms that are more favorable to the Company and its
Subsidiaries than arm’s-length terms) and (iii) after the occurrence of a
Triggering Event, Class B Member Approval shall be required under this
Section 6.03(s) for entry into, amendment, modification, extension, renewal,
failure to renew, termination, election, notice or consent of or under any
Affiliate Transactions other than those described in the immediately foregoing
clause (i));
(t)    after the occurrence of a Triggering Event, (i) adoption or modification
of any operating or capital budget, or the taking of any actions inconsistent
with any such budget (ii) incurring, committing to, modifying or terminating any
expenditure or series of related expenditures not included in, or to the extent
exceeding the amount included in, the applicable operating or capital budget
then in effect and approved pursuant to Section 6.03(t)(i), outside the ordinary
course of business in excess of $1 million and (iii) making any Capital Call; or
(u)    agree to take any of the foregoing actions.
For the avoidance of doubt, in no event shall Class B Member Approval be
required with respect to action taken by a Separate Subsidiary, or by the
Company solely to the extent on behalf of a


50



--------------------------------------------------------------------------------







Separate Subsidiary; provided that (i) the foregoing shall remain subject to
Section 6.03(s) and (ii) the Company shall not be permitted to use any cash or
Cash Equivalents generated or received by the Subsidiaries of the Company that
are not Separate Subsidiaries (or generated or received by the Company on behalf
of any such Subsidiary) for the payment of any costs or expenditures owing by or
at any Separate Subsidiary.

6.04    Affiliate Transactions. Notwithstanding anything to the contrary in this
Agreement but subject to Section 6.03, the taking of any action, or failure to
take any action, by the Company or any of its Subsidiaries in the Company’s or
such Subsidiary’s capacity as a party to an Affiliate Transaction in connection
with (a) a breach, default, indemnity, or other Claim (or alleged breach,
default, indemnity, or other Claim) by the Company or any of its Subsidiaries
against a counterparty to an Affiliate Transaction or by a counterparty to an
Affiliate Transaction against the Company or any of its Subsidiaries (including
a waiver of the breach or default, notice of breach or default, or notice of
termination for breach or default in accordance with the terms of the Affiliate
Transaction), or (b) the enforcement or exercise of, or failure to enforce or
exercise, any of the Company’s or any of its Subsidiaries’ rights or remedies in
respect to such election, notice, or consent, or breach, default, indemnity, or
other Claim (or alleged breach, default, indemnity, or other Claim) shall, only
after the Class B Members and the Managing Member cooperate in good faith to
resolve any disputes among them arising out of or in connection with any of the
foregoing, be conducted by or under the direction of the Class B Member
Representative, in consultation with the Managing Member, and neither the
Company nor any of its Subsidiaries shall, and the Managing Member shall not
cause the Company or any of its Subsidiaries to, take or fail to take any
actions in respect of any of the foregoing without the consent of Class B Member
Representative. The advisors, consultants, and other representatives retained by
the Company or any of its Subsidiaries in connection with any matter subject to
this Section 6.04 shall be selected by Class B Member Representative, in its
reasonable discretion, and the reasonable, documented out-of-pocket fees, costs,
and expenses of any such advisors, consultants, or representatives so selected
by the Class B Member Representative shall be borne by the Company.

6.05    Officers. The Managing Member may from time to time as it deems
advisable appoint officers of the Company to act on behalf of the Company and
assign in writing titles (including president, vice president, secretary, and
treasurer) to any such person, and any such assignment of such title shall
constitute the delegation to such person of the authorities and duties that are
normally associated with such title. Each such officer shall hold office until
his successor shall have been duly appointed or until his death, resignation, or
removal. Any such officer may be removed by the Managing Member at any time for
any reason, with or without cause, in its sole discretion. Any new or
replacement officer shall be duly appointed in writing by the Managing Member.
All officers shall serve at the discretion of and subject to the direction of
the Managing Member. The Managing Member shall be responsible for the actions or
inactions of the officers of the Company to the same extent as the Managing
Member would be responsible if such actions and inactions were taken by the
Managing Member. Each person listed below is hereby appointed to the office set
forth opposite such person’s name, to serve until such person’s successor shall
have been duly appointed or until such person’s earlier death, resignation, or
removal:


51



--------------------------------------------------------------------------------







Name
Title
John W. Ketchum
President
Kathy A. Beilhart
Vice President & Treasurer
Terrell Kirk Crews II
Vice President
Paul I. Cutler
Vice President
Daniel Gerard
Vice President
Mark E. Hickson
Vice President
Michael O’Sullivan
Vice President
Michael Sheehan
Vice President
Melissa A. Plotsky
Secretary
W. Scott Seeley
Assistant Secretary
 
 


6.06    Business Opportunities.
(a)    Each Member, including the Managing Member, and each Affiliate of a
Member may engage in and possess interests in business ventures of any and every
type and description, independently or with others, including ones in
competition with the Company, with no obligation to offer to the Company, any
other Member, or any Affiliate of another Member the right to participate
therein. Subject to Section 6.03(p), the Company may transact business with any
Member or Affiliate thereof, and no Affiliate of a Member shall be restricted in
its right to conduct, individually or jointly with others, for its own account
any business activities. No Member or its Affiliates shall have any duty or
obligation, express or implied, fiduciary or otherwise, to account to, or to
share the results or profits of such business activities with, the Company, any
other Member, or any Affiliate of any other Member, by reason of such business
activities. The provisions of this Section 6.06 constitute an agreement to
modify or eliminate, as applicable, fiduciary duties pursuant to the provisions
of Section 18-1101 of the Act.
(b)    In furtherance of the foregoing, but subject to Section 6.03, each
Member:
(i)    renounces in advance each and every interest or expectancy it or any of
its Affiliates might be considered to have under the Act, at common law or in
equity, by reason of its membership in the Company in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any other Member or its Affiliates now or in the
future engages, that is presented to the Company, to any other Member, to any of
their respective Affiliates, or to any present or future partner, member,
director, officer, manager, supervisor, employee, agent, or representative of
the Company or of any other Member or any of their respective Affiliates; and
(ii)    waives and consents to the elimination of any fiduciary or other duty,
including any duty of loyalty, that any other Member or any of its Affiliates
might be considered to owe to the waiving Member, at common law or in equity, by
reason of the waiving Member’s membership in the Company, to offer to the
Company or the waiving


52



--------------------------------------------------------------------------------







Member or any of its Affiliates any such business opportunity, or in any such
opportunity to participate in any such business opportunity.
(c)    The Company:
(i)    renounces in advance each and every interest or expectancy it might be
considered to have under the Act, at common law, or in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any Member or any of its Affiliates now or in the
future engages, which is presented to such Member or any of its Affiliates or to
any present or future partner, member, director, officer, manager, supervisor,
employee, agent, or representative of such Member or any of its Affiliates; and
(ii)    waives and consents to the elimination of any fiduciary or other duty,
including any duty of loyalty, that any Member or any of its Affiliates might be
considered to owe to the Company, at common law or in equity, by reason of such
Member’s membership in the Company, to offer to the Company any such business
opportunity, or in any such opportunity to participate in any such business
opportunity.

6.07    Insurance Coverage. The Managing Member shall cause the Company to
acquire and maintain casualty, general liability (including product liability),
property damage, and other types of insurance as the Managing Member may deem
necessary or appropriate in its reasonable discretion and as is consistent with
applicable industry standards for the industry in which the Company and its
Subsidiaries operate and as otherwise maintained by, or required to by
maintained by, the Company and its Subsidiaries for any project owned or
operated by the Company or its Subsidiaries.

6.08    Exculpation and Indemnification.
(a)    To the fullest extent permitted by Law, each Member (including the
Managing Member), each present and former officer of the Company, and each
present and former Affiliate of a Member, and each of their respective present
and former officers, directors, stockholders, partners, members, managers,
employees, Affiliates, representatives, and agents, and their respective
successors, heirs, and legal and personal representatives (each, a “Covered
Person”) shall have no liability to the Company, any Member, or any other Person
and is hereby exculpated from any liability arising out of or relating to the
Company, its business, assets, properties, Subsidiaries, or liabilities or any
act or omission performed or omitted by such Covered Person in relation thereto;
provided, however, that the foregoing shall not eliminate any Covered Person
from liability resulting from fraud, gross negligence, or the willful misconduct
of such Covered Person, a breach of the express provisions this Agreement, or a
bad faith breach of the implied contractual covenant of good faith and fair
dealing. Notwithstanding the foregoing, nothing in this Section 6.08 shall be
deemed to impose fiduciary duties on any Member or otherwise modify or limit the
standard of care set forth in Section 6.02.
(b)    To the fullest extent permitted by Law, the Company shall indemnify and
hold harmless each Covered Person from and against any and all Claims in which
such Covered


53



--------------------------------------------------------------------------------







Person may be involved, or threatened to be involved, as a party or otherwise,
arising out of or relating to the Company, its business, assets, properties,
Subsidiaries, or liabilities or any act or omission performed or omitted by such
Covered Person in relation thereto; provided, however, that no Covered Person
shall be entitled to indemnification under this Section 6.08(b) with respect to
any Claim to the extent (i) resulting from fraud, gross negligence, or the
willful misconduct of such Covered Person, a breach of the express provisions of
this Agreement, or a bad faith breach of the implied contractual covenant of
good faith and fair dealing or (ii) initiated by such Covered Person unless such
Claim (or part thereof) (A) was brought to enforce such Person’s rights to
indemnification hereunder or (B) was authorized or consented to by the Managing
Member in connection with Claims brought against such Covered Person by Persons
that are not the Company (or any of its Subsidiaries) or Affiliates of the
Company or any of its Subsidiaries. Expenses incurred by a Covered Person in
defending any Claim shall be paid by or on behalf of the Company in advance of
the final disposition of such Claim upon receipt by the Company of an
undertaking by or on behalf of such Covered Person to repay such amount if it
shall be ultimately determined that such Covered Person is not entitled to be
indemnified by the Company as authorized by this Section 6.08(b).
(c)    The Company acknowledges and agrees that the obligation of the Company
under this Agreement to indemnify or advance expenses to any Covered Person for
the matters covered hereby shall be the primary source of indemnification and
advancement for such Covered Person in connection therewith, and any obligation
on the part of any other indemnitor under any other agreement to indemnity or
advance expenses to such Covered Person shall be secondary to the Company’s
obligation and shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from the Company. Subject to the
foregoing, the Company shall be subrogated to the rights of such Covered Person
against, and shall be entitled to seek contribution from, any third party,
including any insurance company, that is not an Affiliate of any Member (or any
insurance policy covering such Member or its Affiliates) to recover the amount
of such indemnification (or such portion thereof as to which the Company shall
be entitled to contribution) after the Covered Person shall have been fully and
completely indemnified (whether pursuant to this Agreement or otherwise) in
respect of the Claim which gave rise to such indemnification. Any such Covered
Person shall fully cooperate with the Company, at the Company’s expense, in its
efforts to enforce against any such third party the rights to which it is so
subrogated.
(d)    The Company, as an indemnifying party from time to time, agrees that, to
the fullest extent permitted by applicable Law, its obligation to indemnify
Covered Persons under this Agreement shall apply to any amounts expended by any
other indemnitor under any other agreement in respect of indemnification or
advancement of expenses to any Covered Person in connection with any Claims to
the extent such amounts extended by such other indemnitor are on account of any
unpaid indemnity amounts hereunder.
(e)    The right of any Covered Person to the indemnification provided herein is
cumulative of, and in addition to, any and all rights to which such Covered
Person may otherwise be entitled by contract or as a matter of Law or equity,
and extend to such Covered Person’s successors, assigns, and legal
representatives.


54



--------------------------------------------------------------------------------







(f)    If this Section 6.08 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction or properly constituted
arbitration panel, then the Company shall nonetheless, to the fullest extent
permitted by applicable Law, indemnify and hold harmless each Person entitled to
be indemnified pursuant to this Section 6.08 as to liabilities to the full
extent permitted by any applicable portion of this Section 6.08 that shall not
have been invalidated.

ARTICLE 7
TRANSFERS AND TRANSFER RESTRICTIONS

7.01    General Restrictions on Transfers.
(a)    Except as otherwise provided in this Article 7, and other than
Dispositions by a Member to one or more of its Affiliates, (i)(A) NEP Member and
its Affiliates holding Class A Units may not Dispose of all or any portion of
their Class A Units without Class B Member Approval, (B) prior to December 4,
2026, NEP shall not, and shall cause its controlled Affiliates not to, enter
into any one or series of related transactions that result in any Person other
than NEP, NextEra Energy, Inc., or their Affiliates Controlling the NEP Member
(excluding, for avoidance of doubt, any transaction described in clauses (a)(i)
through (a)(vii) of the definition of “Change of Control”) without Class B
Member Approval, and (C) prior to December 4, 2026, NEP Member and its
Affiliates holding Class B Units may not Dispose of all or any portion of their
Class B Units without Class B Member Approval, unless, in each case, prior to or
concurrently with (and conditioned upon) such Disposition, as applicable, as of
such time, NEP Member (or its permitted assignee) purchases, pursuant to one or
more exercises of the Call Option, NEP Change of Control Option, or Class B COC
Option in accordance with Section 7.02, Section 7.03, or Section 7.04, as
applicable, all of the Class B Units then outstanding and not held by NEP Member
or any of its Affiliates; and (ii) no Class B Member (other than NEP Member and
its Affiliates holding Class B Units) may Dispose of all or any portion of its
Class B Units prior to the fourth (4th) anniversary of the Effective Date
without the prior written consent of NEP Member, except Dispositions to one or
more of its Affiliates; provided, however, that (1) each Class A Member shall be
permitted to pledge all or a portion of its Membership Interest in, and
distributions with respect to, its Class A Units in connection with a Class A
Permitted Loan Financing, and each Member agrees to provide reasonable
cooperation in connection therewith (it being agreed by the Members that
notwithstanding anything in this Agreement to the contrary, (y) neither the
foreclosure under such Class A Permitted Loan Financing on pledged Class A Units
nor the sale of such Class A Units by a creditor in such Class A Permitted Loan
Financing shall be deemed to violate this Section 7.01(a) and (z) any such
pledgee or purchaser specified in the foregoing clause (y) shall be entitled to
the rights, privileges and interests of a Class A Member under this Agreement,
including, in the case of the foreclosure or sale of the Class A Units held by
NEP Member, the rights, privileges and interests of the NEP Member under this
Agreement); and (2) each Class B Member shall be permitted to pledge all or a
portion of its Membership Interest in, and distributions with respect to, its
Class B Units in connection with a Class B Permitted Loan Financing, and NEP
Member agrees to provide reasonable cooperation in connection therewith (it
being agreed by the Members that any foreclosure under such Class B Permitted
Loan Financing on pledged Class B Units shall not be deemed to violate this
Section 7.01(a)). Subject to Section 7.01(b), at any time on or after the fourth
(4th) anniversary of the Effective Date, each of the Class B Members (other than
NEP Member and its


55



--------------------------------------------------------------------------------







Affiliates holding Class B Units) may freely Dispose of all or any portion of
its Class B Units to any Person, other than an Excluded Party, without the
consent of NEP Member, but only to the extent that, on or prior to the date of
such Class B Member’s delivery of a Disposition Notice (as defined below) with
respect to such Disposition of Class B Units, such Class B Member has not
received a then-pending Call Option Notice or Class B COC Notice with respect to
all of the Class B Units held by such Class B Member (including a Call Option
Notice or Class B COC Notice for which the Call Option Closing or Class B COC
Closing has been delayed as a result of a Call Option Cash Shortfall or Class B
COC Cash Shortfall pursuant to Section 7.02(g) or Section 7.04(e), as
applicable) (in which event, such Class B Member shall be permitted to Dispose
of only such number of its Class B Units as is not subject to such then-pending
Call Option Notice or Class B COC Notice, as applicable (and for the avoidance
of doubt, if any such Call Option Notice or Class B COC Notice is rescinded or
revoked in accordance with Section 7.02 or Section 7.04, as applicable, such
Class B Units previously subject to such Call Option Notice or Class B COC
Notice may subsequently be Disposed of in accordance with this sentence)),
subject to the rights of NEP Member with respect to such Class B Units, as set
forth in Section 7.01(c). Each Member agrees that it shall provide the Managing
Member and the other Members with prior written notice of any proposed
Disposition or Encumbrances of its Membership Interests (a “Disposition
Notice”). Any attempted Disposition or Encumbrance of a Membership Interest
other than in strict accordance with this Article 7 shall be, and is hereby
declared, null and void ab initio.
(b)    An Assignee may be admitted to the Company as a Member, with the
Membership Interest so Disposed of to such Assignee, only if such Disposition is
effected in accordance with Section 7.01(a) and, if applicable, Section 7.02 or
Section 7.03. In addition to the requirements set forth in Section 7.01(a), any
admission of an Assignee as a Member shall also be subject to the following
requirements, and such Disposition (and admission, if applicable) shall not be
effective unless such requirements are complied with; provided that the Managing
Member, in its sole and absolute discretion, may waive any of the following
requirements:
(i)    Disposition Documents. The following documents must be delivered to the
Managing Member and must be satisfactory, in form and substance, to the Managing
Member (provided that, in the case of a Disposition pursuant to a foreclosure
under a Class A Permitted Loan Financing or a Class B Permitted Loan Financing,
the documents under clause (B) below shall be required to be executed and
delivered by only the Assignee of the Disposing Member and all expenses required
to be paid under clause (ii) below may be paid by the applicable Assignee):
(A)    Disposition Instrument. A copy of the instrument pursuant to which the
Disposition is effected.
(B)    Ratification of this Agreement. An instrument, executed by the Disposing
Member and its Assignee, containing the following information and agreements, to
the extent they are not contained in the instrument described in Section
7.01(b)(i)(A): (aa) the notice address of the Assignee and, if applicable, each
Parent of the Assignee; (bb) the Unreturned Contribution Percentages, after
giving effect to the Disposition, of the


56



--------------------------------------------------------------------------------







Disposing Member and its Assignee (which together must total the Unreturned
Contribution Percentage of the Disposing Member before the Disposition); (cc)
the Assignee’s ratification of this Agreement and agreement to be bound by it,
and its confirmation that the representations and warranties in Section 3.02 are
true and correct with respect to it; and (dd) representations and warranties by
the Disposing Member and its Assignee that the Disposition and admission is
being made in accordance with all applicable Laws and, to the extent applicable,
any Class A Permitted Loan Financing or Class B Permitted Loan Financing.
(ii)    Payment of Expenses. The Disposing Member and its Assignee shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with the Disposition and admission on or before the tenth
(10th) day after the receipt by that Person of the Company’s invoice for the
amount due. The Company will provide such invoice as soon as practicable after
the amount due is determined but in no event later than ninety (90) days
thereafter.
(iii)    No Release. No Disposition of a Membership Interest shall effect a
release of the Disposing Member from any liabilities to the Company or the other
Members arising from events occurring prior to the Disposition.
(iv)    No Violation of Laws. No Disposition of a Membership Interest shall be
permitted unless such Disposition is being made (A) pursuant to a valid
exemption from registration under the Securities Act and any applicable state
securities Law and in accordance with such securities Laws and (B) in accordance
with all other applicable Laws.
(v)    PTP. No Disposition shall be permitted if such Disposition would result
in the Company’s being treated as a publicly traded partnership subject to tax
as an association for U.S. federal income tax purposes.
(c)    If, at any time on or after the fourth (4th) anniversary of the Effective
Date, any Class B Member wishes to Dispose of any or all of its Class B Units
(other than to an Affiliate or in connection with a Liquidity Event) and NEP
Member has not, at such time, delivered a then pending Call Option Notice or
Class B COC Notice with respect to all of the Class B Units then held by such
Class B Member, then NEP Member shall have a right of first offer with respect
thereto in accordance with the following provisions:
(i)    The Disposing Member shall provide the Managing Member and NEP Member
with a Disposition Notice specifying the number of Class B Units that the
Disposing Member intends to Dispose of (which shall not include any Class B
Units subject to a pending Call Option Notice).
(ii)    NEP Member shall have a period of up to thirty (30) days following
receipt of such Disposition Notice to offer in writing (an “Offer Notice”) to
purchase all of the Class B Units specified in the Disposition Notice, which
Offer Notice shall include the proposed aggregate purchase price (which may be
payable in cash and NEP Common Units


57



--------------------------------------------------------------------------------







or other marketable securities, as set forth in such Offer Notice) and the date
on which such purchase is proposed to be consummated.
(iii)    If NEP Member fails to submit an Offer Notice within such period of
thirty (30) days or such Class B Member rejects NEP Member’s offer contained in
the Offer Notice, then, for a period of one hundred eighty (180) days
thereafter, the Disposing Member shall be permitted to sell to any Person other
than an Excluded Party all of the Class B Units specified in the Disposition
Notice on terms that are, in the aggregate, no less favorable to such Class B
Member than that offered by NEP Member pursuant to Section 7.01(c)(ii) hereof
(including taking into account amount and form of consideration (including any
liquidity discounts) and such other factors as such Class B Member may
reasonably determine in good faith), subject to compliance with Section 7.01(b).
(iv)    Investor hereby agrees that, in connection with any Disposition of its
Class B Units pursuant to this Section 7.01(c), Investor shall use all cash and
all Cash Equivalents received pursuant to this Section 7.01(c) (net of any
deductions or withholdings required under applicable Law) and all other cash on
hand and all Cash Equivalents of Investor, to repay, all of Investor’s then
outstanding Indebtedness required to be repaid under the Credit Agreement
(including any breakage costs, termination fees, or other payments that would be
due or payable thereunder) and all other Indebtedness pursuant to which the
Class B Units being acquired pursuant to this Section 7.01(c) are Encumbered,
plus the amounts required to be paid by Investor constituting amounts owed by
Investor as termination payments and unpaid amounts under any swap, cap,
forward, future, or other derivative transaction entered into in connection with
the hedging of interest rates under the Credit Agreement.
(v)    NEP Member may, in its sole discretion, assign to NEP or any Affiliate of
NEP its right to offer to purchase the Class B Units of any Class B Member
pursuant to this Section 7.01(c).
(vi)    No Class B Unit acquired by NEP Member (or its assignee) pursuant to
this Section 7.01(c) shall be subject to the limitation on amounts distributable
to NEP Class B Parties pursuant to Section 7.08(d), and each such Class B Unit
shall be eligible to receive distributions pursuant to Section 5.01(d) in
accordance with Section 7.08(d), without regard to such limitation.
(d)    If, at any time on or after December 4, 2026, NEP Member or any of its
Affiliates proposes to Dispose of all or any portion of its Class B Units in
accordance with this Article 7 (any such Disposition, a “Tag-Along Sale”), then
NEP Member shall, at least fifteen (15) Business Days prior to the consummation
of any such proposed Disposition, furnish a written notice (the “Tag-Along
Notice”) to Investor, which Tag-Along Notice shall specify (w) the number of
Class B Units proposed to be sold in the Tag-Along Sale, (x) the aggregate
purchase price proposed to be paid in the Tag-Along Sale and the form of
consideration in which the purchase price will be paid, (y) the identity of the
proposed purchaser, and (z) any other material terms offered by such purchaser.
Investor shall have ten (10) Business Days following receipt of the Tag-Along
Notice to deliver written notice to NEP Member indicating whether Investor
wishes to include in the


58



--------------------------------------------------------------------------------







proposed Tag-Along Sale all (but not less than all) of the Class B Units then
held by Investor and its Affiliates.
(i)    If Investor exercises its rights under this Section 7.01(d), Investor
shall agree to make the same representations, warranties, covenants, and
agreements in connection with a Tag-Along Sale as NEP Member and its Affiliates;
provided that (A) Investor shall not be required to make any representations or
warranties about the business of the Company or its Subsidiaries; (B) Investor
shall not be liable for the inaccuracy of any representation or warranty or the
breach of any covenant made by NEP Member or any of its Affiliates; and (C) any
liability relating to representations, warranties, or covenants (and related
indemnities) and other indemnification obligations entered into in connection
with the Tag-Along Sale shall be shared by Investor and NEP Member pro rata
based on their respective gross proceeds to be received in respect of Class B
Units Disposed of in the Tag-Along Sale (except with respect to representations
and warranties or covenants or indemnities as to any specific holder of Class B
Units, for which only such holder shall be responsible) and in any event shall
not exceed the total proceeds actually received by Investor as consideration for
its Class B Units in such Tag-Along Sale. Each of Investor and NEP Member will
be responsible for its proportionate share of the third party, out-of-pocket
costs incurred in connection with the proposed Tag-Along Sale.
(ii)    If Investor exercises its rights under this Section 7.01(d), (A) then
the closing of the Disposition of Investor’s Class B Units shall take place
concurrently with the closing of the Disposition of NEP Member’s Class B Units
(as a condition to closing the Disposition of NEP Member’s Class B Units); and
(B) Investor shall use reasonable best efforts to secure any Governmental
Authorization required to be obtained by Investor or any of its Affiliates and
shall provide any information that may be needed from Investor in connection
therewith, to comply as soon as reasonably practicable with all applicable Laws,
and to take all such other actions and to execute such additional documents as
are necessary or appropriate in order to consummate the sale of Investor’s Class
B Units in conjunction with the Tag-Along Sale.
(iii)    If the proposed purchaser elects to purchase an aggregate number of
Class B Units that is less than (A) the number of Class B Units as originally
agreed with NEP Member plus (B) all Class B Units held by Investor and its
Affiliates, then the number of Class B Units to be sold by NEP Member and
Investor and its Affiliates shall be reduced pro rata (based upon the relative
number of Class B Units each of NEP Member and the Investor and its Affiliates
proposes to sell in such Tag-Along Sale) to such aggregate number. In the event
that Investor fails to timely exercise its rights to participate in a Tag-Along
Sale pursuant to this Section 7.01(d), NEP Member shall have ninety (90) days
from the date of the Tag-Along Notice to consummate the transaction on terms no
more favorable to NEP Member than those set forth in the Tag-Along Notice
without being required to provide an additional Tag-Along Notice to Investor.
Any Class B Units not sold by NEP Member within such period of ninety (90) days
shall continue to be subject to the requirements of this Section 7.01(d).


59



--------------------------------------------------------------------------------







(iv)    Investor hereby agrees that, in connection with the consummation of any
Tag-Along Sale, Investor shall use all cash and all Cash Equivalents received
pursuant to this Section 7.01(d) (net of any deductions or withholdings required
under applicable Law) and all other cash on hand and all Cash Equivalents of
Investor, to repay all of Investor’s then outstanding Indebtedness required to
be repaid under the Credit Agreement (including any breakage costs, termination
fees, or other payments that would be due or payable thereunder) and all other
Indebtedness pursuant to which the Class B Units being acquired pursuant to this
Section 7.01(d) are Encumbered, plus the amounts required to be paid by Investor
constituting amounts owed by Investor as termination payments and unpaid amounts
under any swap, cap, forward, future, or other derivative transaction entered
into in connection with the hedging of interest rates under the Credit
Agreement.
(v)    No Class B Unit Disposed of by Investor to a purchaser pursuant to this
Section 7.01(d) shall following such Disposition be entitled to receive a pro
rata share of a portion of the distributions that otherwise would be paid to the
NEP Class B Parties that the Other Class B Parties are entitled to receive as
provided for in the proviso in Section 7.08(d).

7.02    Call Option.
(a)    At any time, and from time to time, on or after ‎December 4, 2022, but
prior to December 4, 2026, NEP Member shall have the right, but not the
obligation, to acquire, subject to the limitations and requirements of this
Section 7.02, all or any portion of the outstanding Class B Units at a purchase
price that results in an Internal Rate of Return per Class B Unit purchased
pursuant to this Section 7.02, measured from the Effective Date to the Call
Option Closing Date (the “Call Option Purchase Price”), upon the terms and
conditions set forth in this Section 7.02 (the “Call Option”), of (i) seven and
seventy-seven hundredths of a percent (7.77%) on each Class B Unit acquired upon
the exercise of such Call Option, for any Call Option Closing Date that occurs
prior to December 4, 2025, or (ii) eight and seventy-seven hundredths of a
percent (8.77%) on each Class B Unit acquired upon the exercise of such Call
Option, for any Call Option Closing Date that occurs on or after December 4,
2025, (provided, however, that the Internal Rate of Return set forth in this
clause (ii) shall be measured only from the third (3rd) anniversary of the
Effective Date to the applicable Call Option Closing Date, and, with respect to
the period from the Effective Date to the third (3rd) anniversary of the
Effective Date, the Internal Rate of Return shall be as set forth in clause
(i)). NEP Member may not assign its right to purchase the outstanding Class B
Units pursuant to this Section 7.02 to any Person other than NEP or a Subsidiary
thereof; provided, however, that, in the event of any such assignment, NEP
Member and NEP shall remain subject to their respective obligations set forth in
this Section 7.02 upon any exercise of the Call Option.
(b)    To exercise the Call Option, NEP Member shall deliver to the Class B
Members written notice of such exercise (the “Call Option Notice”) following the
end of trading on a Trading Day containing (i) the date (the “Call Option
Closing Date”) on which the Call Option is to be consummated (the “Call Option
Closing”), which shall be seven (7) Business Days following the date the Call
Option Notice is delivered to the Class B Members, (ii) the number of Class B
Units to be purchased, (iii) the Call Option Purchase Price per Class B Unit,
and (iv) the form of


60



--------------------------------------------------------------------------------







consideration to be used to pay the Call Option Purchase Price, which shall be
either cash or NEP Common Units, or a combination of cash and NEP Common Units,
subject to the other requirements of this Section 7.02, and the respective
proportions thereof to be paid to the Class B Members (or their nominee(s));
provided, however, that NEP Member may consummate a maximum of one (1) Call
Option Closing in any calendar quarter. The Call Option Notice shall be
irrevocable except as provided in this Section 7.02. Delivery of the initial
Call Option Notice may be made prior to the first date on which NEP Member is
permitted to exercise the Call Option in accordance with the preceding sentence
(but for the avoidance of doubt, no Call Option Closing shall occur prior to
December 4, 2022). No Call Option Notice may be delivered, nor may any Call
Option Closing be consummated, within fourteen (14) calendar days before any
date on which NEP publicly announces its earnings for any Quarter or Fiscal Year
(or any other expected public announcement of earnings or other “blackout
period” under NEP Member’s trading policies that are applicable to all holders
of NEP Common Units).
(c)    No Call Option may be exercised, and no Call Option Notice may be issued,
(i) for a number of Class B Units that is less than eight percent (8%) of the
Class B Units outstanding on the date of the applicable Call Option Notice; and
(ii) if, and to the extent that, as a result of such exercise, on the applicable
Call Option Closing Date, the holders of Class B Units other than the NEP Class
B Parties would own less than sixteen percent (16%) of the Class B Units then
outstanding, unless, in the case of this clause (ii), the exercise of such Call
Option is for the purchase of all remaining Class B Units not held by the NEP
Class B Parties.
(d)    The maximum number of Class B Units purchased in any calendar quarter
pursuant to the exercise of a Call Option shall be the product of (i) the lesser
of (A) the sum of (x) twenty-five percent (25%), plus (y) the Buyout Rollover
Percentage, and (B) fifty percent (50%), multiplied by (ii) the aggregate number
of Class B Units outstanding on the Effective Date.
(e)    NEP Common Units may be used for payment of the Call Option Purchase
Price at any Call Option Closing Date subject to the following limitations and
the satisfaction of each of the following conditions as of the applicable Call
Option Closing Date:
(i)    the NEP Common Units are listed or admitted to trading on the Nasdaq
Stock Market or the New York Stock Exchange;
(ii)    the Registration Rights Agreement is in effect with respect to the NEP
Common Units, subject to and in accordance with the terms of the NEP Limited
Partnership Agreement;
(iii)    NEP shall have filed a registration statement with the SEC registering
the resale of the NEP Common Units issued at such Call Option Closing, and such
registration shall have been declared effective by the SEC, and no stop order
shall have been issued with respect thereto;
(iv)    (A) none of NEP or its Affiliates has knowledge of previously
undisclosed material events or developments that NEP or such Affiliate would be
obligated to disclose publicly, under applicable Law or the rules of the
National Securities Exchange


61



--------------------------------------------------------------------------------







on which the NEP Common Units are listed, if NEP or such Affiliate were offering
and selling NEP Common Units (or other publicly traded securities), the
disclosure of which would reasonably be expected to negatively affect the
trading price of NEP Common Units on the applicable National Securities
Exchange; and (B) NEP (or its Affiliates) shall have publicly disclosed any
material events or developments that would reasonably be expected to negatively
affect the trading price of NEP Common Units on the applicable National
Securities Exchange at least one (1) full Trading Day (on which NEP Common Units
traded on the applicable National Securities Exchange without stop or
interruption) prior to the issuance of any Call Option Notice;
(v)    in any exercise of the Call Option, the aggregate number of NEP Common
Units that will be issued to holders of Class B Units at the applicable Call
Option Closing, together with all NEP Common Units issued in all prior exercises
of the Call Option:
(A)    shall be no more than twenty-two and one half percent (22.5%) of the
total number of outstanding NEP Common Units on a Fully Diluted Basis (including
any NEP Common Units to be issued at the applicable Call Option Closing); and
(B)    shall not exceed the product of (x) ten (10), multiplied by (y) the
average daily trading volume of NEP Common Units on the applicable National
Securities Exchange for the 30-day period ending on the day prior to the date of
the Call Option Notice; and
(vi)    on such Call Option Closing Date, there being no Call Option Cash
Shortfall.
(f)    NEP Member may pay any Call Option Purchase Price, at its option (subject
to Section 7.02(e) above), in either cash, NEP Common Units, or a combination of
cash and NEP Common Units; provided, however, that the holder of Class B Units
to be purchased shall be entitled to require, by written notice delivered to NEP
Member not less than two (2) Business Days prior to the applicable Call Option
Closing Date, that up to thirty percent (30%) of the Call Option Purchase Price
payable at such Call Option Closing consist of cash (the “Call Option Cash
Consideration”). Any NEP Common Units to be issued as payment of (or partial
payment of) any Call Option Purchase Price will be issued at a price (the
“Issuance Price”) specified in the applicable Call Option Notice, which Issuance
Price shall be the lesser of (i) the 10-day VWAP on the date of the Call Option
Notice and (ii) the listed price of a NEP Common Unit as of the end of trading
on the date of the Call Option Notice. If any portion of the Call Option
Purchase Price is to be paid in cash, then (i) the number of NEP Common Units to
be issued at the Call Option Closing shall be reduced (but not below zero) by a
number of NEP Common Units equal to the quotient (rounded down to the nearest
whole number) obtained by dividing (A) the applicable Clawback Value by (B) the
Issuance Price used in the calculation of the Call Option Purchase Price; and
(ii) to the extent there is any Remaining Clawback Value, then the Call Option
Cash Consideration shall be reduced by an amount equal to the Remaining Clawback
Value; provided, that notwithstanding anything herein to the contrary, in no
event shall (x) the aggregate number of NEP Common Units so reduced across all
Call Option Closings pursuant to the foregoing clause (i) multiplied by the
applicable


62



--------------------------------------------------------------------------------







Issuance Price of such NEP Common Units, plus, (y) the aggregate amount of cash
reduced from the Call Option Cash Consideration across all Call Option Closings
pursuant to the foregoing clause (ii) (the “Aggregate Call Option Clawback
Amount”) exceed the Clawback Cap.
(g)    On each Call Option Closing Date, (i) the Class B Members will convey all
right, title, and interest in and to the applicable Class B Units, free of all
Encumbrances (other than those created by this Agreement or securities Laws), to
NEP Member or its nominee; (ii) NEP Member or its nominee will pay the cash
portion of the Call Option Purchase Price (subject to reduction pursuant to
Section 7.02(f), as applicable) if any, to the Class B Members (or their
nominee(s)) by wire transfer of immediately available funds; and (iii) NEP shall
satisfy the remaining portion of the Call Option Purchase Price by issuing NEP
Common Units to the Class B Members (subject to reduction pursuant to Section
7.02(f), as applicable), and, in connection therewith, NEP shall instruct, and
shall use its commercially reasonable efforts to cause, its Transfer Agent to
record the issuance of such NEP Common Units to such Class B Members (or their
nominee(s)). No fractional NEP Common Units will be issued. The Members agree
that each Call Option Closing shall be subject to the receipt of all applicable
Required Governmental Authorizations. In the event any such Required
Governmental Authorizations shall not have been obtained by the date that is
otherwise scheduled to be the Call Option Closing Date, then such Call Option
Closing Date shall automatically be delayed until such date as all such Required
Governmental Authorizations have been obtained and, for the avoidance of doubt,
the Call Option Purchase Price set forth in the Call Option Notice shall be
calculated from the Effective Date until the date of the actual Call Option
Closing.
(h)    Each Class B Member hereby agrees that, in connection with the Call
Option Closing, such Class B Member (or its Affiliates) shall use reasonable
best efforts to obtain Qualifying Financing in an amount required, together with
any Call Option Cash Consideration and all other cash on hand and all Cash
Equivalents of the Class B Member, to repay, all of such Class B Member’s then
outstanding Indebtedness under the Credit Agreement (including any breakage
costs, termination fees, or other payments that would be due or payable
thereunder) and all other Indebtedness required to be repaid as a result of the
exercise of such Call Option, in each case, pursuant to which the Class B Units
being acquired pursuant to the exercise of such Call Option are Encumbered
(other than Indebtedness incurred pursuant to the Qualifying Financing (which,
for the avoidance of doubt, shall not be secured by Encumbrances on any Class B
Units)). The Members agree that, until the Credit Agreement Payment in Full,
each Call Option Closing shall be subject to there being no Call Option Cash
Shortfall. If it is determined that a Call Option Cash Shortfall exists in
advance of a Call Option Closing Date, then the NEP Member and applicable Class
B Members shall work in good faith to remedy the applicable Call Option Cash
Shortfall prior to the scheduled Call Option Closing Date (provided that the
foregoing shall not require the Class B Members to take any actions to remedy
such Call Option Cash Shortfall other than seeking Qualifying Financing in
accordance with this Section 7.02(h)). If there is a Call Option Cash Shortfall
and the applicable Class B Members are unable, using reasonable best efforts, to
secure Qualifying Financing or otherwise remedy the Call Option Cash Shortfall
by the Call Option Closing Date set forth in the Call Option Notice, then the
applicable Call Option Notice shall be deemed revoked.


63



--------------------------------------------------------------------------------







(i)    Following consummation of the Call Option pursuant to which all of a
Class B Member’s Class B Units are acquired by NEP Member (or its nominee), the
Managing Member will amend this Agreement to reflect the withdrawal of such
Class B Member and the transfer of the Class B Units effective as of the
applicable Call Option Closing.
(j)    If, in the exercise of any Call Option, the number of Class B Units to be
purchased is less than all of the outstanding Class B Units and there are
multiple holders of such Class B Units, the Class B Units so purchased will be
acquired pro rata from the Class B Members (other than NEP Member and its
Affiliates, if they hold Class B Units) based on the number of Class B Units
held.
(k)    Each Member agrees to cooperate fully with the Company, the Managing
Member, and NEP to effect the Call Option Closing, including using its
reasonable best efforts to obtain all applicable Governmental Authorizations,
terminating and releasing all Encumbrances on the Class B Units (other than
those created by this Agreement or securities Laws), and entering into any
agreements and instruments and executing any certificates or other documents the
Managing Member reasonably deems necessary or appropriate to consummate the
Disposition of the Class B Units. The Class B Members and NEP agree to use
commercially reasonable efforts to coordinate with the Transfer Agent to record
the issuance of NEP Common Units to such Class B Members (or their nominee(s)).
Investor agrees that it shall use reasonable best efforts to (i) cause the Call
Option Closing to occur as promptly as practicable (it being agreed that
Investor shall not be required to seek any additional capital contributions from
its equity holders or Affiliates or any other financing other than a Qualifying
Financing in accordance with this Section 7.02 in order to cure any Call Option
Cash Shortfall), and (ii) keep NEP Member reasonably informed of developments in
Investor’s efforts to obtain Qualifying Financing in connection with any Call
Option Cash Shortfall.
(l)    Until the earlier of (1) the date that the Credit Agreement Payment in
Full occurs or (2) December 4, 2026, the Class B Member agrees that it shall not
incur Indebtedness, under the Credit Agreement or otherwise, in excess of the
amount of Indebtedness borrowed under the Credit Agreement on the Effective
Date, plus the amount of Indebtedness subsequently incurred under the Credit
Agreement pursuant to the terms of the Credit Agreement as in effect on the date
hereof or (provided that the aggregate amount of all Indebtedness of the Class B
Member under the Credit Agreement following the effectiveness of any such
changes in terms shall not exceed the Maximum Amount immediately prior to such
changes) on terms not less favorable to the Class A Members, plus amounts under
any swap, cap, forward, future, or other derivative transactions of the nature
described in Section 7.02(h), plus $1,000,000.00. The Class B Member further
agrees that, prior to December 4, 2026, it shall not take any actions or omit to
take any actions which result in Encumbrances on the Class B Units securing
Indebtedness in an aggregate amount in excess of $1,000,000.00, other than
Encumbrances that secure the obligations of the Class B Member under the Credit
Agreement or any related loan documents and under any swap, cap, forward,
future, or other derivative transactions of the nature described in Section
7.02(h).
(m)    The NEP Member or its nominee shall be entitled to deduct and withhold
from each Call Option Purchase Price the amounts each NEP Member or its nominee
is required to deduct and withhold under any applicable Law, and amounts so
withheld and properly remitted


64



--------------------------------------------------------------------------------







to the appropriate Governmental Authority shall be deemed paid for all purposes
of this Agreement to the Person with respect to which such amount was withheld;
provided that any such amounts shall be specified by the NEP Member in the
applicable Call Option Notice; provided, further, that if, on the Call Option
Closing Date, the Class B Members deliver to the NEP Member or its nominee
withholding certificates pursuant to Treasury Regulations Section 1.1445-2(b)(2)
and, in the case of a sale of the Class B Units, IRS Notice 2018-29, that the
Class B Member (or if such entity is a disregarded entity, its regarded owner)
is not a non-U.S. person, the NEP Member or its nominee shall not withhold any
amounts under Section 1445 or Section 1446(f) of the Code unless there is a
change in applicable Law prior to the Call Option Closing Date that requires
such withholding.

7.03    Change of Control of NEP.
(a)    If, at any time, there is an announcement of a proposed Change of Control
of NEP (or the entry into any agreement providing therefor), then, commencing on
the date of such announcement of a proposed Change of Control of NEP or such
entry into such agreement and ending on the date that is ninety (90) calendar
days after the consummation of such Change of Control of NEP, each Class B
Member shall have the right, but not the obligation, to require NEP Member to
acquire all or any portion of the Class B Units held by such Class B Member at a
purchase price for each Class B Unit for which such election is made that
results in an Internal Rate of Return per Class B Unit purchased pursuant to
this Section 7.03, measured from the Effective Date to the Change of Control
Closing Date, of eight and seventy-seven hundredths of a percent (8.77%) (the
“Change of Control Purchase Price”), upon the terms and conditions set forth in
this Section 7.03 (the “NEP Change of Control Option”). NEP Member may not
assign its obligation to purchase such Class B Units pursuant to this
Section 7.03 to any Person other than NEP or a Subsidiary thereof.
(b)    To exercise its rights pursuant to Section 7.03(a), a Class B Member
shall deliver to NEP Member written notice executed by such Class B Member of
such exercise (the “Change of Control Notice”) containing (i) the date on which
the acquisition of the Class B Units identified in the Change of Control Notice
(the “Change of Control Closing”) is to be consummated (such date, the “Change
of Control Closing Date”), and (ii) the number of Class B Units to be purchased
and the Change of Control Purchase Price per Class B Unit. NEP Member may pay
the Change of Control Purchase Price, at its option, in either cash, NEP Common
Units, or a combination of cash and NEP Common Units; provided, however, that
NEP may issue a security that is substantially equivalent to the NEP Common
Units in terms of rights, preferences and privileges, including with respect to
economics, governance, transferability and liquidity, if, as a result of the
Change of Control of NEP, NEP will cease to exist or the NEP Common Units will
cease to be listed on a National Securities Exchange. If some or all of the
Change of Control Purchase Price consists of NEP Common Units, the Issuance
Price for each such NEP Common Unit will be specified as the lesser of (i)
10-day VWAP of the NEP Common Units on the date of the announcement of the
proposed Change of Control of NEP and (ii) the listed price of a NEP Common Unit
as of the end of trading on the Trading Day that immediately precedes the Change
of Control Closing Date (or, if the NEP Common Units are not then listed on a
National Securities Exchange, the fair market value of a NEP Common Unit on such
date, as determined in good faith by the board of directors of NEP in a
commercially reasonable manner). The Change of Control Notice shall be delivered
to


65



--------------------------------------------------------------------------------







NEP Member seven (7) Business Days in advance of the Change of Control Closing
Date. If any portion of the Change of Control Purchase Price is to be paid in
cash, then (i) the number of NEP Common Units to be issued at the Change of
Control Closing shall be reduced (but not below zero) by a number of NEP Common
Units equal to the quotient (rounded down to the nearest whole number) obtained
by dividing (A) the applicable Clawback Value by (B) the Issuance Price used in
the calculation of the Change of Control Purchase Price; and (ii) to the extent
there is any Remaining Clawback Value, then the portion of the Change of Control
Purchase Price to be paid in cash shall be reduced by an amount equal to the
Remaining Clawback Value; provided, that notwithstanding anything herein to the
contrary, in no event shall (x) the aggregate number of NEP Common Units so
reduced at the Change Of Control Closing pursuant to the foregoing clause (i)
multiplied by the applicable Issuance Price of such NEP Common Units, plus (y)
the aggregate amount of cash so reduced from the portion of the Change of
Control Purchase Price at the Change of Control Closing pursuant to the
foregoing clause (ii), plus (z) the Aggregate Call Option Clawback Amount exceed
the Clawback Cap.
(c)    On the Change of Control Closing Date, (i) each Class B Member exercising
the NEP Change of Control Option will convey the Class B Units identified in the
applicable Change of Control Notice, free of all Encumbrances (other than those
created by this Agreement or securities Laws), to NEP Member or its nominee;
(ii) NEP Member or its nominee (or, if the foregoing do not pay, NEP) will pay
the cash portion (subject to reduction pursuant to Section 7.03(b), as
applicable), if any, of the Change of Control Purchase Price to such Class B
Member (or its nominee(s)) by wire transfer of immediately available funds; and
(iii) NEP shall satisfy the remaining portion, if any, of the Change of Control
Purchase Price by issuing NEP Common Units, or a substantially equivalent
security as determined pursuant to Section 7.03(b), to such Class B Member
(subject to reduction pursuant to Section 7.03(b), as applicable) no later than
three (3) Business Days after the Change of Control Closing Date, and, in
connection therewith, NEP shall instruct, and shall use its commercially
reasonable efforts to cause, its Transfer Agent to record the issuance of such
NEP Common Units to such Class B Member (or their nominee(s)). No fractional NEP
Common Units will be issued. The Members agree that the Change of Control
Closing shall be subject to the receipt of all applicable Required Governmental
Authorizations. In the event any such Required Governmental Authorizations shall
not have been obtained by the date that is otherwise scheduled to be the Change
of Control Closing Date, then such Change of Control Closing Date shall
automatically be delayed until such date as all such Required Governmental
Authorizations have been obtained and, for the avoidance of doubt, the Change of
Control Purchase Price set forth in the Change of Control Notice shall be
calculated from the Effective Date until such date of the actual Change of
Control Closing.
(d)    Investor hereby agrees that, in connection with the Change of Control
Closing, Investor (or its Affiliates) shall use any cash portion of the Change
of Control Purchase Price and all cash on hand and all Cash Equivalents of
Investor to repay all of Investor’s then outstanding Indebtedness under the
Credit Agreement (including any breakage costs, termination fees, or other
payments that would be due or payable thereunder) and all other Indebtedness
required to be repaid as a result of the exercise of such NEP Change of Control
Option, in each case, pursuant to which the Class B Units being acquired
pursuant to the exercise of such NEP Change of Control Option are Encumbered
(other than Indebtedness incurred pursuant to a Qualifying Financing


66



--------------------------------------------------------------------------------







(which, for the avoidance of doubt, shall not be secured by Encumbrances on any
Class B Units)). To the extent it is determined that the cash portion (if any)
of the Change of Control Purchase Price (net of any deductions or withholdings
required under applicable Law), and all cash on hand and all Cash Equivalents of
Investor are insufficient to repay in full all Indebtedness of Investor and any
other Indebtedness pursuant to which such Class B Units are Encumbered required
to be repaid as a result of the exercise of such NEP Change of Control Option,
plus the amounts required to be paid by Investor constituting amounts owed by
Investor as termination payments and unpaid amounts under any swap, cap,
forward, future, or other derivative transaction entered into in connection with
the hedging of interest rates under the Credit Agreement, and minus amounts
required to be paid to Investor constituting amounts owed by the counterparty
under any such swap, cap, forward, future, or other derivative transaction as
termination payments and unpaid amounts under any such swap, cap, forward,
future, or other derivative transaction (such deficiency, a “Change of Control
Cash Shortfall”), then Investor shall use reasonable best efforts to obtain
Qualifying Financing in an amount required to remedy the Change of Control Cash
Shortfall. The Members agree that, until the Credit Agreement Payment in Full,
each Change of Control Closing shall be subject to there being no Change of
Control Cash Shortfall. If it is determined that a Change of Control Cash
Shortfall exists in advance of a Change of Control Closing Date, then NEP Member
and Investor shall work in good faith to remedy the applicable Change of Control
Cash Shortfall prior to the scheduled Change of Control Closing Date (provided
that the foregoing shall not require Investor to take any actions to remedy such
Change of Control Cash Shortfall other than seeking Qualifying Financing in
accordance with this Section 7.03(d)). If there is a Change of Control Cash
Shortfall and Investor is unable, using reasonable best efforts, to secure
Qualifying Financing or otherwise remedy the Change of Control Cash Shortfall by
the Change of Control Closing Date set forth in the Change of Control Notice,
then the applicable Change of Control Notice shall be deemed revoked; provided,
however, that, if Investor notifies NEP Member in writing that it is continuing
to using reasonable best efforts to obtain Qualifying Financing to remedy the
applicable Change of Control Cash Shortfall, the applicable Change of Control
Closing shall automatically be delayed for an additional period of ninety (90)
days; provided that (i) Investor may revoke the applicable Change of Control
Notice at any time during such 90-day period prior to the consummation of the
applicable Change of Control Closing and (ii) the applicable Change of Control
Notice shall be deemed revoked if such Change of Control Closing shall not have
occurred prior to the expiration of such period of ninety (90) days (or sooner
if the Class B Member shall send a written notice of revocation to the NEP
Member). If Investor is able to obtain Qualifying Financing in an amount equal
to or greater than the Change of Control Cash Shortfall, then (1) Investor shall
promptly deliver written notice thereof to NEP Member, (2) the Change of Control
Closing shall occur as promptly thereafter as practicable, (3) the Change of
Control Purchase Price shall be calculated from the Effective Date to the date
on which such Change of Control Closing actually occurs, and (4) the Issuance
Price of the NEP Common Units, if any, to be issued as payment (or partial
payment) of the applicable Change of Control Purchase Price shall be the price
set forth in the original Change of Control Notice.
(e)    Following consummation of the transactions contemplated by this
Section 7.03, to the extent a Class B Member has Disposed of all of its Class B
Units, the Managing Member will amend this Agreement to reflect the withdrawal
of such Class B Member and the transfer of such Class B Units effective as of
the Change of Control Closing.


67



--------------------------------------------------------------------------------







(f)    Each Member agrees to cooperate fully with the Company, the Managing
Member, and NEP to effect the Change of Control Closing as reasonably requested,
including using its reasonable best efforts to obtain all applicable
Governmental Authorizations, terminating and releasing all Encumbrances on the
Class B Units (other than those created by this Agreement or securities Laws),
and entering into any agreements and instruments and executing any certificates
or other documents the Managing Member reasonably deems necessary or appropriate
to consummate the Disposition of the Class B Units (provided that the foregoing
shall not require Investor to take any actions to remedy any Change of Control
Cash Shortfall other than using all cash on hand of Investor seeking additional
or replacement financing in accordance with Section 7.03(d)). Investor agrees
that it shall use reasonable best efforts to (i) cause the Change of Control
Closing to occur as promptly as practicable, and (ii)  keep NEP Member
reasonably informed of developments in Investor’s efforts to obtain Qualifying
Financing in connection with any Change of Control Cash Shortfall. The Class B
Members and NEP agree to use commercially reasonable efforts to coordinate with
the Transfer Agent to record the issuance of NEP Common Units to such Class B
Members (or their nominee(s)).

7.04    Change of Control of a Class B Member.
(a)    If, at any time prior to the seventh (7th) anniversary of the Effective
Date, there is an announcement of a proposed Change of Control of a Class B
Member or a Class B Member enters into any agreement providing therefor, then,
commencing on the date of such announcement of a proposed Change of Control of a
Class B Member or such entry into such agreement and ending on the date that is
ninety (90) calendar days after the consummation of such Change of Control of
such Class B Member, NEP Member shall have the right, but not the obligation, to
acquire all or any portion of the outstanding Class B Units held by such Class B
Member (in such capacity, the “COC Member”) at a purchase price that results in
an Internal Rate of Return per Class B Unit for which such election is made,
measured from the Effective Date to the Class B COC Closing Date, of seven and
seventy-seven hundredths of a percent (7.77%) (the “Class B COC Purchase
Price”), upon the terms and conditions set forth in this Section 7.04 (the
“Class B COC Option”). NEP Member may not assign its right to purchase the
applicable Class B Units pursuant to this Section 7.04 to any Person other than
NEP or a Subsidiary thereof; provided, however, that, in the event of any such
assignment, NEP Member and NEP shall remain subject to their respective
obligations set forth in this Section 7.04 upon any exercise of the Class B COC
Option.
(b)    To exercise the Class B COC Option, NEP Member shall deliver to the COC
Member written notice of such exercise (the “Class B COC Notice”) containing (i)
the date (the “Class B COC Closing Date”) on which the Class B COC Option is to
be consummated (the “Class B COC Closing”), (ii) the number of Class B Units to
be purchased, (iii) the Class B COC Purchase Price per Class B Unit, and (iv)
the form of consideration to be used to pay the Class B COC Purchase Price,
which shall be, at NEP Member’s election, either cash, NEP Common Units, or a
combination of cash and NEP Common Units; provided, however, that the holder of
Class B Units to be purchased shall be entitled to require, by written notice
delivered to NEP Member not less than two (2) Business Days prior to the
applicable Class B COC Closing Date, that up to thirty percent (30%) of the
Class B COC Purchase Price payable at such Class B COC Closing consist of cash.
If some or all of the Class B COC Purchase Price consists of NEP Common Units,
the Issuance Price for each such NEP


68



--------------------------------------------------------------------------------







Common Unit will be specified as the 10-day VWAP of the NEP Common Units on the
date of the announcement of, or entry into agreement with respect to, the
proposed Change of Control of the applicable Class B Member. The Class B COC
Notice shall be delivered to the COC Member seven (7) Business Days in advance
of the Class B COC Closing Date. If any portion of the Class B COC Purchase
Price is to be paid in cash, then (i) the number of NEP Common Units to be
issued at the Class B COC Closing shall be reduced (but not below zero) by a
number of NEP Common Units equal to the quotient (rounded down to the nearest
whole number) obtained by dividing (A) the applicable Clawback Value by (B) the
Issuance Price used in the calculation of the Class B COC Purchase Price; and
(ii) to the extent there is any Remaining Clawback Value, then the portion of
the Class B COC Purchase Price to be paid in cash shall be reduced by an amount
equal to the Remaining Clawback Value; provided, that notwithstanding anything
herein to the contrary, in no event shall (x) the aggregate number of NEP Common
Units so reduced at the Class B COC Closing pursuant to the foregoing clause (i)
multiplied by the applicable Issuance Price of such NEP Common Units, plus, (y)
the aggregate amount of cash so reduced from the portion of the Class B COC
Purchase Price at the Class B COC Closing pursuant to the foregoing clause (ii),
plus (z) the Aggregate Call Option Clawback Amount exceed the Clawback Cap.
(c)    NEP Common Units may be used for payment of the Class B COC Purchase
Price at any Class B COC Closing Date only if each of the following conditions
is satisfied as of the applicable Class B COC Closing Date:
(i)    the NEP Common Units are listed or admitted to trading on the Nasdaq
Stock Market or the New York Stock Exchange;
(ii)    the Registration Rights Agreement is in effect with respect to the NEP
Common Units, subject to and in accordance with the terms of the NEP Limited
Partnership Agreement;
(iii)    NEP shall have filed a registration statement with the SEC registering
the resale of the NEP Common Units issued at such Class B COC Closing, and such
registration shall have been declared effective by the SEC, and no stop order
shall have been issued with respect thereto; and
(iv)    the aggregate number of NEP Common Units that will be issued to holders
of Class B Units at the Class B COC Closing, together with all NEP Common Units
issued in all prior exercises of the Call Option, shall be no more than
twenty-two and one half percent (22.5%) of the total number of outstanding NEP
Common Units on a Fully Diluted Basis (including any NEP Common Units to be
issued at the applicable Class B COC Closing).
(d)    On the Class B COC Closing Date, (i) the COC Member will convey all of
its right, title, and interest in and to such COC Member’s Class B Units
identified in the Class B COC Notice, free of all Encumbrances (other than those
created by this Agreement or securities Laws), to NEP Member or its nominee;
(ii) NEP Member or its nominee will pay the cash portion of the Class B COC
Purchase Price (subject to reduction pursuant to Section 7.04(b), as applicable)
to such COC Member (or its nominee) by wire transfer of immediately available
funds; and (iii) NEP


69



--------------------------------------------------------------------------------







shall satisfy the remaining portion of the Class B COC Purchase Price by issuing
NEP Common Units to such COC Member (subject to reduction pursuant to Section
7.04(b), as applicable) no later than three (3) Business Days after the Class B
COC Closing Date, and, in connection therewith, NEP shall instruct, and shall
use its commercially reasonable efforts to cause, its Transfer Agent to record
the issuance of such NEP Common Units to such COC Member (or its nominee). No
fractional NEP Common Units will be issued. The Members agree that the Class B
COC Closing shall be subject to the receipt of all applicable Required
Governmental Authorizations. In the event any such Required Governmental
Authorizations shall not have been obtained by the date that is otherwise
scheduled to be the Class B COC Closing Date, then such Class B COC Closing Date
shall automatically be delayed until such date as all such Required Governmental
Authorizations have been obtained and, for the avoidance of doubt, the Class B
COC Purchase Price set forth in the Class B COC Notice shall be calculated from
the Effective Date until such date as all such Required Governmental
Authorizations have been obtained.
(e)    Investor hereby agrees that, in connection with the Class B COC Closing,
Investor (or its Affiliates) shall use any cash portion of the Class B COC
Purchase Price and all other cash on hand and all Cash Equivalents of Investor
to repay all of Investor’s then outstanding Indebtedness under the Credit
Agreement (including any breakage costs, termination fees, or other payments
that would be due or payable thereunder) and all other Indebtedness required to
be repaid as a result of the exercise of such Class B COC Option, in each case,
pursuant to which the Class B Units being acquired pursuant to the exercise of
such Class B COC Option are Encumbered (other than Indebtedness incurred
pursuant to a Qualifying Financing (which, for the avoidance of doubt, shall not
be secured by Encumbrances on any Class B Units)). To the extent it is
determined that the cash portion (if any) of the Class B COC Purchase Price (net
of any deductions or withholdings required under applicable Law), and all cash
on hand and all Cash Equivalents of Investor, are insufficient to repay in full
all Indebtedness of Investor and any other Indebtedness pursuant to which such
Class B Units are Encumbered required to be repaid as a result of the exercise
of such Class B COC Closing, plus the amounts required to be paid by Investor
constituting amounts owed by Investor as termination payments and unpaid amounts
under any swap, cap, forward, future, or other derivative transaction entered
into in connection with the hedging of interest rates under the Credit
Agreement, and minus amounts required to be paid to Investor constituting
amounts owed by the counterparty under any such swap, cap, forward, future, or
other derivative transaction as termination payments and unpaid amounts under
any such swap, cap, forward, future, or other derivative transaction (such
deficiency, a “Class B COC Cash Shortfall”), then Investor shall use reasonable
best efforts to obtain Qualifying Financing in an amount required to remedy the
Class B COC Cash Shortfall. The Members agree that until the Credit Agreement
Payment in Full, each Class B COC Closing shall be subject to there being no
Class B COC Cash Shortfall. If it is determined that a Class B COC Cash
Shortfall exists in advance of a Class B COC Closing Date, then NEP Member and
Investor shall work in good faith to remedy the applicable Class B COC Cash
Shortfall prior to the scheduled Class B COC Closing Date (provided that the
foregoing shall not require Investor to take any actions to remedy such Class B
COC Cash Shortfall other than seeking Qualifying Financing in accordance with
this Section 7.04(e)). If there is a Class B COC Cash Shortfall and Investor is
unable, using reasonable best efforts, to secure Qualifying Financing or
otherwise remedy the Class B COC Cash Shortfall by the Class B COC Closing Date
set forth in the Class B COC Notice, then the applicable Class B COC Notice
shall be deemed revoked.


70



--------------------------------------------------------------------------------







(f)    Each Member agrees to cooperate fully with the Company, the Managing
Member, and NEP to effect the Class B COC Closing as reasonably requested,
including using its reasonable best efforts to obtain all applicable
Governmental Authorizations, terminating and releasing all Encumbrances on the
applicable Class B Units (other than those created by this Agreement or
securities Laws), and entering into any agreements and instruments and executing
any certificates or other documents the Managing Member reasonably deems
necessary or appropriate to consummate the Disposition of the applicable Class B
Units (provided that the foregoing shall not require the Class B Members to take
any actions to remedy any Class B COC Cash Shortfall other than seeking
additional or replacement financing in accordance with Section 7.04(e)). The
Class B Members and NEP agree to use commercially reasonable efforts to
coordinate with the Transfer Agent to record the issuance of NEP Common Units to
the COC Member (or its nominee).
(g)    Until the earlier of (1) the date that the Credit Agreement Payment in
Full occurs or (2) December 4, 2026, the Class B Member agrees that it shall not
incur Indebtedness, under the Credit Agreement or otherwise, in excess of the
amount of Indebtedness borrowed under the Credit Agreement on the Effective
Date, plus the amount of Indebtedness subsequently incurred under the Credit
Agreement pursuant to the terms of the Credit Agreement as in effect on the date
hereof or (provided that the aggregate amount of all Indebtedness of the Class B
Member under the Credit Agreement following the effectiveness of any such
changes in terms shall not exceed the Maximum Amount immediately prior to such
changes) on terms not less favorable to the Class A Members, plus amounts under
any swap, cap, forward, future, or other derivative transactions of the nature
described in Section 7.04(d), plus $1,000,000.00. The Class B Member further
agrees that, prior to December 4, 2026, it shall not take any actions or omit to
take any actions which result in Encumbrances on the Class B Units securing
Indebtedness in an aggregate amount in excess of $1,000,000.00, other than
Encumbrances that secure the obligations of the Class B Member under the Credit
Agreement or any related loan documents and under any swap, cap, forward,
future, or other derivative transactions of the nature described in Section
7.04(d).

7.05    Certain Assistance.
(a)    After the seventh (7th) anniversary of the Effective Date, subject to
Section 7.01(c), Managing Member shall use commercially reasonable efforts to
assist Investor in connection with a private placement of the Class B Units then
held by Investor and its Affiliates if such Class B Units are not acquired by
NEP Member (or its assignee) pursuant to Section 7.01(c). In furtherance of the
foregoing, the Managing Member shall, and shall cause the Company and its
Subsidiaries to, use commercially reasonable efforts to cooperate with, provide
reasonable assistance with respect to, and take customary actions reasonably
requested by Investor, including (a) making the Company’s properties, books and
records, and other assets reasonably available for inspection by potential
acquirers, (b) establishing a physical or electronic data room that includes
materials customarily made available to potential acquirers in connection with
such processes, (c) upon reasonable notice, making employees of the Managing
Member, the Company, and its Affiliates reasonably available for presentations,
site visits, interviews, and other diligence activities, and (d) reasonably
assisting in the termination of Encumbrances on the Class B Units under any
Class B Permitted Loan Financing and in the perfection of any security interest
of other Encumbrances on


71



--------------------------------------------------------------------------------







the Class B Units by the lenders of any such potential acquirers, subject, in
each case, to customary confidentiality provisions; provided that none of the
foregoing actions unreasonably interferes with the operation of any business of
the Company or any of its Subsidiaries. Investor shall, promptly upon written
request by NEP Member, reimburse NEP Member and its Affiliates for all
reasonable and documented out-of-pocket costs, fees, and expenses (including
attorneys’ fees and expenses), incurred by NEP Member or any of its Affiliates
or any of the directors, officers, managers, members, partners, employees,
stockholders, representatives, advisors, or Affiliates of NEP Member or any of
its Affiliates in connection with any such Person’s complying with the
obligations under this Section 7.05(a).
(b)    In connection with (i) any Class B Member seeking any additional or
substitute financing, including Qualifying Financing, in accordance with Section
7.02(h), Section 7.03(d), or Section 7.04(e) in order to remedy any Call Option
Cash Shortfall, Change of Control Cash Shortfall, or Class B COC Cash Shortfall,
as applicable, or (ii) any Class B Permitted Loan Financing following the
seventh (7th) anniversary of the Effective Date (including, for the avoidance of
doubt, any modification to or replacement of any existing Class B Permitted Loan
Financing), the Managing Member and the Company shall, and shall use their
reasonable best efforts to cause the Company’s and its Subsidiaries’ authorized
representatives to, cooperate, in all cases at the Class B Members’ sole cost
and expense and upon reasonable advance notice by the Class B Members in
connection with the Class B Members’ efforts to arrange, consummate, and obtain
any such financing described in the foregoing clauses (i) and (ii). The Managing
Member and the Company agree that such cooperation shall be on terms (including
with respect to rights to indemnification) that are substantially similar to the
cooperation provided by the Company and NEP under Section 5.04 of the Class B
Contribution Agreement, mutatis mutandis, in connection with any such financing.

7.06    Standstill and Notice of Ownership.
(a)    Except (A) as permitted pursuant to the exercise of any Call Option, NEP
Change of Control Option, or Class B COC Option or (B) with respect to any Class
B Permitted Loan Financing or any swap, cap, forward, future, or other
derivative transactions of the nature described in Section 7.02(h) that is
entered into pursuant to any hedging of interest rates under the Credit
Agreement or a Qualifying Financing, Investor and each other Class B Member
agrees that, for so long as such Person or any of its Affiliates, Affiliated
Funds, or Affiliated Investment Vehicles holds Class B Units, neither such
Person nor any of its Affiliates, Affiliated Funds, or Affiliated Investment
Vehicles, or any of its or their respective representatives (acting on behalf
of, or in concert with, Investor or any of its other representatives), will in
any manner, directly or indirectly, (i) effect (or seek, offer, or propose to
effect), (ii) announce any intention to effect, or (iii) cause or participate in
or in any way knowingly assist, facilitate, or encourage any other person to
effect (or seek, offer, or propose to effect) any short sale or any purchase,
sale, or grant of any option, warrant, convertible security, unit appreciation
right, or other similar right (including any put or call option or “swap” or
hedging transaction with respect to any security (other than a broad-based
market basket or index)) that includes, relates to, or derives any significant
part of its value from a decline in the market price or value of any NEP Common
Units or any other securities of NEP if, as a result of such short sale,
purchase, sale, or grant Investor would no longer have a “net long position” (as


72



--------------------------------------------------------------------------------







defined in Rule 14e-4 promulgated under the Exchange Act) in respect of NEP
Common Units. Notwithstanding the foregoing, the provisions of this Section
7.06(a) (1) shall not apply to or restrict the activities of any of Investor’s
Affiliates, Affiliated Funds, and Affiliated Investment Vehicles other than
Investor Fund and any such Affiliates, Affiliated Funds, and Affiliated
Investment Vehicles as are Controlled by Investor Fund and (2) shall terminate
and no longer be of any effect following the seventh (7th) anniversary of the
Effective Date.
(b)    Notwithstanding any other provision of this Agreement, if and for so long
as any Class B Member is in violation of the provisions of Section 7.06(a), the
Managing Member shall be entitled to withhold from such Class B Member and its
Affiliates holding Class B Units all distributions that they would otherwise be
entitled to receive pursuant to Section 5.01 and Section 5.02, in each case,
until such Class B Member has complied with the requirements of this Section
7.06.

7.07    Governmental Authorizations.
(a)    In furtherance and not in limitation of each Member’s obligations
pursuant to Section 7.02, Section 7.03, and Section 7.04, each Member shall
cooperate with the Managing Member and each other Member and shall use
reasonable best efforts to take or cause to be taken all actions, and to do or
cause to be done all things, reasonably necessary, proper, or advisable on its
part to consummate the transactions contemplated by this Agreement as soon as
reasonably practicable, including preparing and filing as promptly as reasonably
practicable all documentation to obtain all Required Governmental
Authorizations, including under the HSR Act and as may be required by the FERC.
The Company shall pay all filing fees to obtain such Required Governmental
Authorizations.
(b)    In furtherance and not in limitation of the foregoing, each of the
Members agrees that, to the extent the Managing Member determines that any
Required Governmental Authorization is needed in connection with the occurrence
of a Distribution Adjustment Date or the consummation of the Call Option, the
NEP Change of Control Option, or the Class B COC Option, the applicable Members
(and their respective Subsidiaries, if applicable) shall file, or cause to be
filed, all appropriate notifications, applications, and filings in connection
therewith, including pursuant to the HSR Act and as may be required by the FERC,
as promptly as practicable and shall promptly supply any additional information
and documentary material that may be requested of such Person by the applicable
Governmental Authorities in connection with the HSR Act or any other Law. Each
of the Members agrees to use its reasonable best efforts to promptly furnish any
information required to be submitted to comply with any request for information
or equivalent request from the relevant Governmental Authorities. Each of the
Members agrees to (A) give the other Members prompt notice of the making or
commencement of any request, litigation, hearing, examination, action, or
proceeding with respect to any Governmental Authorization sought hereby; (B)
keep the Managing Member reasonably informed as to the status of any such
request, litigation, hearing, examination, action, or proceeding; and (C)
promptly inform the Managing Member of any material or substantive communication
to or from any Governmental Authority to the extent regarding any Governmental
Authorization sought hereby and provide a copy of all written communications.
Each of the Members further agrees, to the extent not prohibited by Law, to
consult


73



--------------------------------------------------------------------------------







the Managing Member on all the information relating to such Member that appears
in any filing made with, or written materials submitted to, any Governmental
Authority. Each party shall cause its respective counsel to furnish each other
party such necessary information and reasonable assistance as such other party
may reasonably request in connection with the preparation of necessary filings
or submissions under the provisions of the HSR Act or any other Law. Each party
shall cause its counsel to supply to each other party copies of the date-stamped
receipt copy of the cover letters delivering the filings or submissions required
under the HSR Act to any Governmental Authority and shall provide prompt
notification to the other party when it becomes aware that any consent or
approval is obtained, taken, made, given, or denied, as applicable.
Notwithstanding anything to the contrary contained in this Agreement, the
Managing Member shall have the principal responsibility for devising and
implementing the strategy for obtaining any necessary Governmental
Authorizations and shall take the lead in all meetings and communications with
any Governmental Authority in connection with obtaining any necessary
Governmental Authorizations; provided that no party shall participate in any
meeting or substantive discussion with any Governmental Authority in respect of
any such filings or related investigations or other inquires unless, to the
extent not prohibited by Law, it consults with the other parties in advance and,
to the extent permitted by the applicable Governmental Authority and Law, gives
the other parties the opportunity to attend and participate in such meeting.
(c)    Each of the Members agrees to use its reasonable best efforts to obtain
early termination of the waiting period under the HSR Act and any other Law,
and, in furtherance of the foregoing, each Member agrees to use its reasonable
best efforts to avoid or eliminate as soon as possible each and every impediment
under the HSR Act and any other Law that may be asserted by any Governmental
Authority so as to enable the Members hereto to promptly consummate the
transactions contemplated by this Agreement; provided, however, that,
notwithstanding the foregoing, no Member (and no Parent, Subsidiary, or
Affiliate of a Member) shall be required to take any of the following actions
(or any action that would require a Member (or its Parent, Subsidiaries,
Affiliates or, in the case of a Class B Member, any direct or indirect portfolio
company of investment funds advised or managed by one or more Affiliates of such
Class B Member or any investment of such Class B Member or an Affiliate of such
Class B Member in connection therewith) to take any of the following actions):
(i) committing to or effecting, by consent decree, hold separate orders, trust,
or otherwise, the divestiture, sale, license, transfer, assignment, or other
Disposition of assets or business of such Persons; (ii) terminating,
relinquishing, modifying, transferring, assigning, restructuring, or waiving
existing agreements, collaborations, contractual rights, obligations, or other
arrangements of such Persons; (iii) creating or consenting to create any
contractual rights, obligations, tolling agreements, or other arrangements of
such Persons, or (iv) otherwise limiting the freedom of action with respect to,
any assets, rights, products, licenses, business, operations, or interests
therein of any such Persons.

7.08    Liquidity Event.
(a)    At any time (i) following a Triggering Event or (ii) following the
seventh (7th) anniversary of the Effective Date if the NEP Member (or its
permitted assignees) shall not have as of such time purchased, pursuant to one
or more exercises of the Call Option, NEP Change of Control Option, or Class B
COC Option, one hundred percent (100%) of the aggregate number


74



--------------------------------------------------------------------------------







of Class B Units outstanding on the Effective Date, in either case of clauses
(i) and (ii), the Class B Member Representative shall be entitled to cause the
Company and other Members (including the Managing Member) to seek a sale of the
Company (whether by way of sale of all or substantially all of the assets or
Membership Interests of the Company, merger or other business combination, or
otherwise) or other liquidity event for the Company (any such transaction, a
“Liquidity Event”), the consummation of which shall be subject to receipt of all
applicable Required Governmental Authorizations and compliance with, or
obtaining any required consents or waivers under, any change of control or other
applicable restriction set forth in any material agreement to which the Company
or any of its direct or indirect Subsidiaries is a party.
(b)    If the Class B Member Representative elects to cause the Company to
undertake a Liquidity Event pursuant to this Section 7.08, then the Class B
Member Representative may exclusively identify, negotiate, structure, and
otherwise pursue the Liquidity Event in good faith, in accordance with this
Section 7.08. The Class B Member Representative shall regularly consult and
cooperate with the Managing Member with respect to the status of the sale
process for such Liquidity Event; provided, however, that no Member shall have
any consent, voting, or appraisal rights with respect to the final terms of a
Liquidity Event or have any right under this Agreement to object to a Liquidity
Event that is completed in compliance with this Section 7.08. The Managing
Member, the Company and each other Member shall, and shall cause their
respective representatives to, use reasonable best efforts to cooperate with the
Class B Member Representative in pursuing and effecting any Liquidity Event. In
furtherance of the foregoing, the Managing Member and the Company shall, and the
Company shall cause its Subsidiaries to, take such action as the Class B Member
Representative may reasonably request in connection with any proposed Liquidity
Event, including engaging an investment bank and other advisors selected by the
Class B Member Representative with the prior written consent of the Managing
Member (which consent shall not be unreasonably, withheld, conditioned or
delayed) in connection with such Liquidity Event (and the Class B Members agree
that in connection with any Liquidity Event, an investment bank or similar
financial advisor shall be engaged by the Company to run a formal marketing
process with respect to such Liquidity Event), providing such financial and
operational information as the Class B Member Representative may request, and
causing representatives of the Company and its Subsidiaries to cooperate
(including by participating in management presentations, preparing marketing
materials, and making diligence materials available in an electronic data room)
with the Class B Member Representative in any marketing process in connection
with any proposed Liquidity Event. Each Member shall cause its applicable
Controlled Affiliates, and shall use reasonable best efforts to cause its
applicable Affiliates that are not Controlled Affiliates, to deliver any
consents or waivers required from such Affiliate (including of any preferential
transfer rights, rights of first offer, rights of first refusal and change of
control or ownership provisions) under any agreement to which the Company or any
of its direct or indirect Subsidiaries is a party or to which any of their
assets is bound in connection with any Liquidity Event.
(c)    The Members will consent to, participate in, raise no objection against,
and not impede or delay any such Liquidity Event and will take or cause to be
taken all other actions to approve such Liquidity Event reasonably necessary or
desirable to cause the consummation of such Liquidity Event on the terms
proposed by the Class B Member Representative. The Members, including the
Managing Member, will execute any applicable merger, asset purchase, securities


75



--------------------------------------------------------------------------------







purchase, recapitalization, or other agreement negotiated by the Class B Member
Representative in connection with any such Liquidity Event; provided, however,
that (i) each Member shall make the same representations and warranties,
covenants, and indemnities as each other Member; (ii) no Member shall be liable
for the breach of any covenants, or inaccuracies in any representations or
warranties, of any other Member and vice versa; (iii) in no event shall any
Member be required to make representations, warranties, or covenants or provide
indemnities as to any other Member; (iv) any liability relating to
representations, warranties, and covenants (and related indemnities) or other
indemnification obligations regarding the business of the Company and its
Subsidiaries in connection with the Liquidity Event shall be shared by the
Members pro rata on a several (but not joint) basis in proportion to the amount
of proceeds received by each Member in the Liquidity Event; and (v) in no event
shall any Member be responsible for any liabilities or indemnities in connection
with such Liquidity Event in excess of the amount of proceeds received by such
Member in the Liquidity Event.
(d)    In connection with any Liquidity Event, (i) the Class B Member
Representative shall in good faith use its commercially reasonable efforts to
maximize value to the Members (as a whole) in connection with any Liquidity
Event (and in connection therewith, Class B Member Representative may consider
such factors as the Class B Member Representative determines in good faith to be
necessary or appropriate, including with respect to the amount and form of
consideration, timing, and transaction execution risk), (ii) each Member shall
receive the same form of consideration as each other Member, and (iii) the
amount of consideration to be received by each of the Members will be calculated
by taking the aggregate amount of proceeds received in such Liquidity Event
(including for the avoidance of doubt, any amounts attributable to Separate
Subsidiaries) and allocating such proceeds among the Members in accordance with
the distribution provisions set forth in Section 5.01(d); provided, however,
that, for any Liquidity Event occurring on or after December 4, 2026, in
addition to the amounts received by the Other Class B Parties pursuant to
Section 5.01(d) in accordance with this Section 7.08(d), forty percent (40%) of
the aggregate amount of consideration from such Liquidity Event that would
otherwise be received by all NEP Class B Parties in respect of their Class B
Units pursuant to Section 5.01(d) (except to the extent otherwise provided in
Section 7.01(d)(v)) shall instead be received by the Other Class B Parties, pro
rata in accordance with their respective Other Class B Party Percentages, up to
a maximum of twenty-five percent (25%) of the aggregate amount of consideration
received by all holders of Class B Units in connection with such Liquidity
Event.
(e)    Investor hereby agrees that, in connection with the consummation of any
Liquidity Event, Investor shall use all cash or other liquid consideration
received upon a Liquidity Event (net of any deductions or withholdings required
under applicable Law) and all other cash on hand of Investor to repay all of
Investor’s then outstanding Indebtedness under the Credit Agreement (including
any breakage costs, termination fees, or other payments that would be due or
payable thereunder) and all other Indebtedness pursuant to which the Class B
Units being acquired pursuant to such Liquidity Event are Encumbered, plus the
amounts required to be paid by Investor constituting amounts owed by Investor as
termination payments and unpaid amounts under any swap, cap, forward, future, or
other derivative transaction entered into in connection with the hedging of
interest rates under the Credit Agreement.


76



--------------------------------------------------------------------------------







(f)    Other than as provided in Section 7.08(e), the Company shall bear the
reasonable, documented and out-of-pocket costs incurred by each Member in
connection with a Liquidity Event.
(g)    Notwithstanding anything contained in this Section 7.08 to the contrary,
there shall be no liability or obligation on behalf of the Class B Member
Representative if the Class B Member Representative determines, for any reason,
not to consummate a Liquidity Event, and the Class B Member Representative shall
be permitted to, and shall have the authority to cause the Company to,
discontinue at any time any Liquidity Event. Under no circumstances shall this
Section 7.08 be construed to grant to any Member any dissenter’s rights or
appraisal rights or give any Member any right to vote in any Liquidity Event
structured as a merger or consolidation, it being understood that the Members
hereby expressly waive any rights that could be granted under Section 18-210 of
the Act in connection with any Liquidity Event, and grant to the Class B Member
Representative the sole right to approve or consent to a merger or consolidation
of the Company in connection with a Liquidity Event.
(h)    Notwithstanding anything to the contrary in this Agreement, in no event
shall a holder of Class B Units be entitled to receive net proceeds in
connection with any Liquidity Event pursuant to this Section 7.08 that would
result in an Internal Rate of Return per Class B Unit of more than (i) seven and
seventy-seven hundredths of a percent (7.77%) for any Liquidity Event that
occurs prior to December 4, 2025, or (ii) eight and seventy-seven hundredths of
a percent (8.77%) for any Liquidity Event that occurs on or after December 4,
2025 (provided, however, that the Internal Rate of Return set forth in this
clause (ii) shall be measured only from the third (3rd) anniversary of the
Effective Date to the consummation of such Liquidity Event, and, with respect to
the period from the Effective Date to the third (3rd) anniversary of the
Effective Date, the Internal Rate of Return shall be as set forth in clause
(i)).

ARTICLE 8
TAXES

8.01    Tax Returns. The Managing Member shall prepare and timely file (on
behalf of the Company) all federal, state, and local tax returns required to be
filed by the Company and its Subsidiaries. Each Member shall furnish to the
Managing Member all pertinent information in its possession relating to the
Company’s operations that is necessary to enable the Company’s tax returns to be
timely prepared and filed. The Company shall bear the costs of the preparation
and filing of its returns. Within sixty (60) days after the end of each calendar
year, the Company shall provide to each Member its good faith best estimates of
such federal, state and local income tax information and schedules as may be
reasonably necessary for tax reporting purposes, and shall provide final
information to each Member on or about September 20th following such calendar
year. If for any fiscal year, the Company receives an extension from the
relevant Governmental ‎Authority of the deadline by which the Company must
provide such tax information, the Managing ‎Member shall provide each Member
with written notice thereof, which notice shall also set forth the new deadline
by which the tax information is required to be provided.‎ The Company shall
promptly provide any other tax information reasonably requested by each Member
with respect to such year.


77



--------------------------------------------------------------------------------








8.02    Certain Tax Matters.
(a)    The Company shall make the following elections on the appropriate tax
returns:
(i)    to adopt as the Company’s fiscal year the calendar year;
(ii)    to adopt the accrual method of accounting;
(iii)    if a distribution of the Company’s property occurs as described in
Section 734 of the Code or upon a transfer of Membership Interest as described
in Section 743 of the Code, on request by notice from any Member, to elect,
pursuant to Section 754 of the Code, to adjust the basis of the Company’s
properties;
(iv)    to elect to deduct or amortize the organizational expenses of the
Company in accordance with Section 709(b) of the Code;
(v)    to elect under Code Section 168(g)(7) to apply the “alternative
depreciation system” to Company property;
(vi)    subject to Section 8.03(g), any other election the Managing Member may
deem appropriate; and
(vii)    to elect out of any “bonus” depreciation under Section 168(k) of the
Code or any corresponding provision of the Code.
(b)    Neither the Company nor any Member shall make an election for the Company
or any of its direct or indirect Subsidiaries to be (i) subject to tax as an
association for U.S. federal income tax purposes or (ii) excluded from the
application of the provisions of subchapter K of chapter 1 of subtitle A of the
Code or any similar provisions of applicable state law and no provision of this
Agreement shall be construed to sanction or approve such an election.

8.03    Partnership Representative.
(a)    The Managing Member shall serve as the “partnership representative” of
the Company within the meaning of Section 6223(a) of the Code (the “Partnership
Representative”). The Partnership Representative shall inform each other Member
of all material matters that may come to its attention in its capacity as the
Partnership Representative by giving notice thereof on or before the fifth (5th)
Business Day after becoming aware thereof and, within that time, shall forward
to each other Member copies of all material written communications it may
receive in that capacity. The Managing Member is hereby directed and authorized
to take whatever steps it, in its reasonable discretion, deems necessary or
desirable to perfect such designation, including filing any forms or documents
with the IRS, designating an individual to serve as the sole individual through
whom the Partnership Representative will act, and taking such other action as
may from time to time be required under the Treasury Regulations. The Managing
Member will remain as the Partnership Representative so long as it retains any
ownership interests in the Company unless it requests that it not serve as
Partnership Representative; provided, however, that, notwithstanding


78



--------------------------------------------------------------------------------







the foregoing, the Managing Member shall not be permitted to resign unless and
until the Members have found a replacement Partnership Representative approved
unanimously in writing by the Members.
(b)    Notwithstanding anything to the contrary, the Partnership Representative
must: (i) obtain the prior written approval of Investor (not to be unreasonably
withheld, conditioned or delayed) with respect to (y) commencing any judicial or
administrative action or appealing any adverse determination of a Governmental
Authority, in each case relating to taxes and (z) surrendering, settling or
compromising any audit or proceeding relating to taxes, in each case of clause
(y) or (z), only to the extent such action, adverse determination, audit or
proceeding, as applicable, relates to a taxable period during which Investor
held Class B Units; and (ii) inform and consult with Investor, on a timely
basis, regarding the status of investigations, audits, proceedings and
negotiations with any Governmental Authority, in each case, to the extent
relating to taxes and a taxable period during which the Investor held Class B
Units. Any reasonable cost or expense incurred by the Partnership Representative
in connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, shall be paid by the Company.
(c)    The Partnership Representative may, in its reasonable discretion, make
the election provided by Section 6221(b) of the Code to have Subchapter C of
Chapter 63 of the Code not apply (the “Election Out”).
(d)    If the Internal Revenue Service proposes an adjustment in the amount of
any item of income, gain, loss, deduction, or credit of the Company, or any
Member’s (or former Member’s) distributive share thereof, and such adjustment
results in an “imputed underpayment” as described in Section 6225(b) of the Code
(a “Covered Audit Adjustment”), the Partnership Representative may (but shall
not be required to) elect, to the extent that such election is available (taking
into account whether the Partnership Representative has received any needed
information on a timely basis from the Members and former Members, if
applicable), and the Election Out was not previously made, to apply the
alternative method provided by Section 6226 of the Code (the “Alternative
Method”). To the extent that the Partnership Representative does not elect the
Alternative Method with respect to a Covered Audit Adjustment, the Partnership
Representative shall use commercially reasonable efforts to (a) request
information necessary to, and to make any modifications available under Sections
6225(c) of the Code to the extent that such modifications are available (taking
into account whether the Partnership Representative has received any needed
information on a timely basis from the Members and former Members) as would,
reduce any Company Level Taxes payable by the Company with respect to the
Covered Audit Adjustment, and (b) if requested by a Member, provide to such
Member information allowing such Member to file an amended U.S. federal income
tax return, as described in Section 6225(c)(2) of the Code, to the extent that
such amended return and payment of any related U.S. federal income taxes would
reduce any Company Level Taxes payable by the Company with respect to the
Covered Audit Adjustment (after taking into account any modifications described
in clause (a)). Similar procedures shall be followed in connection with any
state or local income tax audit that incorporates rules similar to Subchapter C
of Chapter 63 of the Code.


79



--------------------------------------------------------------------------------







(e)    Notwithstanding any provision of this Agreement to the contrary, any
taxes, penalties, and interest payable under the Subchapter C of Chapter 63 of
the Code by the Company (“Company Level Taxes”) shall be treated as attributable
to the Members (and former Members if applicable) of the Company, and the
Partnership Representative shall cause the Company to allocate the burden of any
such Company Level Taxes to those Members (and former Members if applicable) to
whom such amounts are reasonably attributable (whether as a result of their
status, actions, inactions, or otherwise), taking into account the effect of any
modifications described in Section 8.03(d) that reduce the amount of Company
Level Taxes. All Company Level Taxes allocated to a Member (or a former Member
if applicable), at the option of the Managing Member, shall (i) be promptly paid
to the Company by such Member (or former Member if applicable) (“Option A”) or
(ii) be paid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Member pursuant to Section 5.01 or Section 5.02 and, if such distributions are
not sufficient for that purpose, by reducing the proceeds of liquidation
otherwise payable to such Member pursuant to Section 5.03 (“Option B”). If the
Managing Member selects Option A, the Company’s payment of the Company Level
Taxes allocated to the applicable Member (or former Member if applicable) shall
be treated as a distribution to such Member (or former Member) and the payment
by such Member (or former Member) to the Company shall be treated as a capital
contribution for U.S. federal income tax purposes; provided that such payments
shall not affect the Capital Accounts of, any other contributions to be made by,
or the distributions and allocations to be made to the applicable Members (or
former Member) under this Agreement. If the Managing Member selects Option B,
the applicable Member shall for all purposes of this Agreement be treated as
having received a distribution of the amount of its allocable share of the
Company Level Taxes at the time such Company Level Taxes are paid by the
Company. To the fullest extent permitted by applicable Law, each Member (whether
or not such Member becomes a Member after the Effective Date) hereby agrees to
indemnify and hold harmless the Company and the other Members (or former Members
if applicable) from and against any liability for Company Level Taxes allocated
to such Member in accordance with this Section 8.03(e) (including, with respect
to any former Member, any Company Level Taxes allocated to such former Member
that are attributable to taxable periods (or portions thereof) during which such
former Member was treated as holding an interest in the Company).
(f)    If any Member intends to file a notice of inconsistent treatment under
Section 6222(c) of the Code, such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.
(g)    Except as may be required by applicable Law, the Managing Member and the
Company shall not make any election or take any action, including such elections
or actions specifically authorized under this Section 8.03, that reasonably
would be expected to have a disproportionate adverse effect on Investor or its
direct or indirect investors.

8.04    Texas Franchise Tax Reimbursement. If applicable Texas Law requires
that, for purposes of the Texas franchise tax, the Company (or any of its
Subsidiaries) is includible in a combined group that includes the NEP Member or
its Affiliate for an applicable year (a “Texas Combined Return Year”), and if
the NEP Member or such Affiliate (the “Reporting Member”)


80



--------------------------------------------------------------------------------







pays, when due, to the appropriate taxing authority of Texas, any and all Texas
franchise taxes that are due and payable for such combined group in respect of
such Texas Combined Return Year, the Company shall reimburse the Reporting
Member for the portion of such Texas franchise taxes attributable to the Company
(and/or such Subsidiaries), as determined in accordance with the next sentence
(the amount of such reimbursement, the “Reimbursement Amount”). The
Reimbursement Amount shall be equal to (i) the amount of Texas franchise tax for
which the Company would have been liable had the Company computed its Texas
franchise tax liability for the Texas Combined Return Year on a standalone basis
(rather than as a member of the Reporting Member’s combined group) and using
such computation methodology as would have resulted in the lowest taxable margin
for such purpose determined on a standalone basis, reduced by (ii) any tax
benefits (including, for example, the tax benefit of any federal tax deduction)
resulting therefrom (or that would have resulted therefrom assuming the Company
were a corporation for such purpose). The Company shall pay the Reimbursement
Amount to the Reporting Member for the applicable Texas Combined Return Year no
later than the time at which Company would have been required to make payment to
the Texas tax authorities in respect of Texas franchise tax if it was not
included in such combined return, including payments made at the time of a
request for extension, when a return is ultimately filed or, if required by the
appropriate taxing authority of Texas, upon audit of the Reporting Member. The
NEP Member shall provide (or cause to be provided) to each Member information
reasonably sufficient to calculate the amounts described in this paragraph. For
each Texas Combined Return Year, the NEP Member shall, to the fullest extent
permitted by law, indemnify and hold the Company and such Subsidiaries harmless
on an after-tax basis from any liability for Texas franchise tax for the year,
interest and penalties for the year, and all related costs and expenses
(including reasonable attorneys’ fees and expenses); provided, that the
foregoing indemnification shall not relieve the Company of its obligations under
the first sentence of this paragraph. The NEP Member shall promptly pay over to
the Company (subject to deduction by the NEP Member for any amount owed under
this paragraph by the Company to the NEP Member) any refunds of Texas franchise
taxes to which the Company and/or such Subsidiaries would be entitled with
respect to a Texas Combined Return Year determined as if the Company and such
Subsidiaries had filed a Texas franchise tax return on a standalone basis for
the applicable Texas Combined Return Year.

ARTICLE 9
BOOKS, RECORDS, REPORTS, INFORMATION UPDATES, AND BANK ACCOUNTS

9.01    Maintenance of Books.
(a)    The Managing Member shall keep or cause to be kept at the principal
office of the Company or at such other location it deems necessary or
appropriate complete and accurate books and records of the Company, including
all books and records necessary to provide to the Members any information
required to be provided pursuant to Section 3.07, Section 9.02 and Section 9.03,
supporting documentation of the transactions with respect to the conduct of the
Company’s business, and minutes of the proceedings of its Members and the
Managing Member, and any other books and records that are required to be
maintained by applicable Law.
(b)    The books of account of the Company shall be (i) maintained on the basis
of a fiscal year that is the calendar year; (ii) maintained on an accrual basis
in accordance with


81



--------------------------------------------------------------------------------







GAAP; and (iii) audited by a nationally recognized certified public accounting
firm selected by the Managing Member and retained by the Company at the end of
each Fiscal Year; provided that the Members’ Capital Accounts shall be
maintained in accordance with Article 4 and Article 5.

9.02    Determination of Internal Rate of Return.
(a)    Quarterly Determinations. For so long as the Class B Units are held by
Investor, the Managing Member will (i) calculate at least quarterly the Internal
Rate of Return achieved by Investor and (ii) send Investor, within forty-five
(45) days after the end of each Quarter, a report in the form of the IRR Report
showing the Internal Rate of Return as of such date. The Managing Member will
make its advisors available to answer any questions regarding the calculations
contained in any such IRR Report.
(b)    Calculation Rules and Conventions. The Managing Member will employ the
following calculation rules and conventions in determining the Internal Rate of
Return of a Class B Member:
(i)    Continuity of Ownership. The Managing Member will treat ownership of the
Class B Units as being continuous from the Effective Date to the date as of
which the calculation is being made without regard to any change in ownership of
the Class B Units during such period.
(ii)    Cash Flows. The “Cash Flows” taken into account in determining the
Internal Rate of Return with respect to a per Class B Unit shall consist solely
of (A) the sum of (x) the amount of the Effective Date Capital Contribution per
Class B Unit made by the applicable Class B Member in exchange for such Class B
Unit on the Effective Date ‎(provided, that for the avoidance of doubt, such
Effective Date Capital Contribution ‎shall not be reduced by any amount by which
the Reimbursable Fee or the Additional Fee is used to offset ‎amounts to be
funded by the Class B Members)‎, (y) any additional Capital Contributions made
by such Class B Member pursuant to Section 4.04 in respect of such Class B Unit,
and (z) all distributions to the applicable Class B Member, including
distributions in respect of such Class B Unit pursuant to the proviso set forth
in Section 7.08(d) (provided that, for the avoidance of doubt, “Cash Flows”
shall not include any payment of the Reimbursable Fee or the Additional Fee to
the Class B Members or their Affiliates pursuant to Section 2.05(a)(xviii) or
Section 2.05(a)(xix) of the Class B Contribution Agreement, as applicable). Any
amount received by the Class B Members that is in the nature of a recovery or
replacement of, or indemnity or compensation for, and is the substantial
economic equivalent of, an item that would otherwise be taken into account in
the foregoing clauses (x), (y), or (z) (which for the avoidance of doubt, will
not include any recovery or replacement of, or indemnity or compensation for,
actual out-of-pocket losses, costs, or expenses of the Class B Members) will be
deemed received for purposes of the calculation of the Internal Rate of Return
on the date so received by such Class B Member (or its nominee).
(c)    Any dispute by a Class B Member of any item or procedure or calculation
of, or which affects, the achievement of the Internal Rate of Return contained
in any notice or report


82



--------------------------------------------------------------------------------







delivered to the Class B Members will be disputed in accordance with the dispute
resolution mechanism set forth in Article 11.

9.03    Reports.
(a)    No later than one hundred seventy-five (175) days following the end of
each fiscal year of the Company, the Managing Member shall prepare and deliver
to each Member annual financial statements of the Company and its Subsidiaries
on a consolidated basis audited by a nationally recognized certified public
accounting firm and prepared in accordance with GAAP, including a balance sheet,
an income statement, a statement of cash flows, and a statement of changes in
each Member’s equity as of the end of the immediately preceding fiscal year,
starting with the year ended December 31, 2020.
(b)    No later than seventy-five (75) days following the last day of each of
the first three Quarters of each fiscal year, the Managing Member shall prepare
and deliver to each Member an unaudited consolidated balance sheet, income
statement, and a statement of cash flows of the Company and its Subsidiaries on
a consolidated basis for such Quarter prepared in accordance with GAAP, subject
to normal year-end adjustments and the absence of footnotes (commencing with the
end of the first Quarter that ends after the Effective Date); provided that the
Managing Member shall prepare and deliver to each Member an unaudited
consolidated balance sheet for the fourth Quarter of each fiscal year no later
than ninety (90) days following the last day of such Quarter. Within thirty (30)
days after the end of each Quarter, the Managing Member shall prepare and
deliver to each Member quarterly certificates or other evidence of ownership of
Class B Units by such Member and the Call Option Purchase Price as of the last
day of such Quarter. Within thirty (30) days after the end of each calendar
month, the Managing Member shall prepare and deliver to each Member a narrative
report regarding the operational performance of the assets of the Company on a
consolidated and a project basis.
(c)    Investor shall be permitted to deliver to its lenders under any Class B
Permitted Loan Financing any financial information or report delivered to it by
the Managing Member pursuant to this Section 9.03.
(d)    Concurrent with its distribution to the Company’s lenders, if any, the
Managing Member shall provide to each Member any report, financial statements,
or other information that is to be distributed to such lenders pursuant to any
credit agreement or other agreement of Indebtedness to which the Company is a
party.
(e)    The Managing Member shall deliver to each Member any material reports or
other material information with respect to the status of the construction and
development of the Compressor Project, to the extent such reports or other
information are prepared by or on behalf of or provided to NMPP.
(f)    In addition to its obligations set forth above, the Managing Member shall
timely prepare and deliver to any Member or its Parent, upon such Member’s
reasonable request, all of such additional financial statements and additional
financial information as may be required in order for each Member and its
Affiliates to comply with any applicable reporting requirements


83



--------------------------------------------------------------------------------







under (i) the Securities Act and the Exchange Act, and the rules and regulations
promulgated thereunder, (ii) any National Securities Exchange or automated
quotation system, or (iii) any other any other rules or regulations promulgated
by a Governmental Authority with jurisdiction over such Class B Member or its
Affiliates.
(g)    Upon written request of the Managing Member at any time prior to the
Credit Agreement Payment in Full, Investor shall provide to the Managing Member
copies of any statements of account provided by the applicable financial
institution for the Available Cash Account, the Other Proceeds Account, the
Interest Payment Account, the Unrestricted Account and any Excluded Account, in
each case as defined under the Credit Agreement.
(h)    Except with respect to the information provided under Section 9.03(g),
the cost of preparing any financial statements or other information pursuant to
this Section 9.03 shall be borne by the Company.

9.04    Information Updates.
(a)    The Managing Member shall notify the Class B Members of the occurrence of
any Emergency or material risk of Emergency, material developments, or events
that would reasonably be likely to adversely affect the Company or any of its
Subsidiaries, and any breaches of any Affiliate Transactions or other material
contracts to which the Company or any of its Subsidiaries is a party, including
(for the avoidance of doubt) any breach or threatened breach of any
representation, warranty, covenant, or agreement under the Class B Contribution
Agreement. The Managing Member shall provide notice of the foregoing events
promptly, but in no event more than five (5) Business Days following the date on
which the Managing Member becomes aware of such events.
(b)    From and after the occurrence of a Triggering Event, as requested by the
Class B Member Representative upon reasonable advance notice, and at reasonable
times during usual business hours and in such a manner as not to interfere
unreasonably with the operation of the business of the Company or any of its
Subsidiaries, the Managing Member will make employees and representatives of the
Company and its Subsidiaries available to answer questions regarding the
performance of the business of the Company and its Subsidiaries.

9.05    Bank Accounts. The Company shall establish and maintain one or more
separate bank and investment accounts and arrangements for Company funds in the
Company’s name with such financial institutions and firms as the Managing Member
may determine. Funds of the Company shall be deposited in such banks or other
depositories as shall be designated from time to time by the Managing Member.
The Company’s funds may not be commingled with the funds of any other Person.
All withdrawals from any such depository shall be made only as authorized by the
Managing Member and shall be made only by check, wire transfer, debit
memorandum, or other written instruction.

9.06    Compliance with Laws. The Managing Member shall adopt, revise, and
maintain policies and procedures sufficient to ensure compliance in all material
respects with all applicable


84



--------------------------------------------------------------------------------







laws and regulations, including without limitation Sanctions and applicable
anti-corruption and anti-bribery laws.

ARTICLE 10
WITHDRAWAL

10.01    No Right of Voluntary Withdrawal. A Member has no power or right to
voluntarily Withdraw from the Company without the prior written consent of all
remaining Members, in their sole and absolute discretion.

10.02    Deemed Withdrawal. A Member is deemed to have Withdrawn from the
Company if such Member is Bankrupt or dissolves and commences liquidation or
winding-up or if it is unlawful for a Member to continue to be a Member. If
there occurs an event that makes it unlawful for a Member to continue to be a
Member, then the Members shall negotiate in good faith to determine a workaround
to allow such Member to continue to receive the benefits of being a Member.

10.03    Effect of Withdrawal. A Member that is deemed to have Withdrawn
pursuant to Section 10.02 (a “Withdrawn Member”) must comply with the following
requirements in connection with its deemed Withdrawal:
(a)    The Withdrawn Member ceases to be a Member immediately upon the
occurrence of the applicable Withdrawal event.
(b)    The Withdrawn Member shall not be entitled to receive any distributions
from the Company except as set forth in Section 10.03(e), to exercise any voting
or consent rights, or to receive any further information (or access to
information) from the Company. The Unreturned Contribution Percentage of such
Withdrawn Member shall not be taken into account in calculating the Unreturned
Contribution Percentages of the remaining Members for any purposes of this
Agreement.
(c)    The Withdrawn Member must pay to the Company all amounts owed to it by
such Withdrawn Member.
(d)    The Withdrawn Member shall remain obligated for all liabilities it may
have under this Agreement or otherwise with respect to the Company that accrued
prior to the Withdrawal.
(e)    The Withdrawn Member shall (i) have the status of only an Assignee, and
not a Member, and (ii) be entitled to receive, in such capacity, its share of
the Net Profits and Net Losses of the Company and to receive its portion of each
distribution that is made by the Company pursuant to Section 5.01, Section 5.02,
and Section 5.03 as if it held the Membership Interest held immediately prior to
its Withdrawal. From the date of the Withdrawal to the date on which the Company
is dissolved and its affairs wound up in accordance with Article 12, the former
Capital Account balance of the Withdrawn Member shall be recorded as a
contingent obligation of the Company, and not as a Capital Account. The rights
of a Withdrawn Member under this Section 10.03(e) shall (A) be subordinate to
the rights of any other creditor of the Company, (B) not include any right on
the part of the Withdrawn Member to receive any interest or other amounts with
respect


85



--------------------------------------------------------------------------------







thereto (except as may otherwise be provided in the evidence of any Indebtedness
of the Company owed to such Withdrawn Member); (C) not require any Member to
make a Capital Contribution or a loan to permit the Company to make a
distribution or otherwise to pay the Withdrawn Member; and (D) be treated as a
liability of the Company for purposes of Section 12.02.
(f)    Except as set forth in Section 10.03(e), a Withdrawn Member shall not be
entitled to receive any return of its Capital Contributions or other payment
from the Company in respect of its Membership Interest.
(g)    The Unreturned Contribution Percentage of the remaining Members shall be
amended to reflect the Withdrawal of the Withdrawn Member, and such Withdrawn
Member’s Class A Units or Class B Units, as applicable, shall be deemed
cancelled and extinguished.
(h)    All costs and expenses incurred by the Withdrawn Member in connection
with its Withdrawal shall be borne by such Withdrawn Member, and the Withdrawn
Member shall reimburse all other Members for all costs and expenses incurred by
such Members in connection with such Withdrawal.

ARTICLE 11
DISPUTE RESOLUTION

11.01    Disputes. This Article 11 shall apply to any dispute arising under or
related to this Agreement (whether arising in contract, tort, or otherwise, and
whether arising at law or in equity), including (a) any dispute regarding the
construction, interpretation, performance, validity, or enforceability of any
provision of this Agreement or whether any Person is in compliance with, or
breach of, any provisions of this Agreement, and (b) subject to Section 11.02,
any deadlock among the Members with respect to any matter subject to a vote of
the Members, and (c) the applicability of this Article 11 to a particular
dispute. Notwithstanding the foregoing, this Article 11 shall not apply to any
matters that, pursuant to the provisions of this Agreement, are to be determined
solely by the Managing Member. Any dispute to which this Article 11 applies is
referred to herein as a “Dispute.” With respect to a particular Dispute, each
Member that is a party to such Dispute is referred to herein as a “Disputing
Member.” The provisions of this Article 11 shall be the exclusive method of
resolving Disputes.

11.02    Negotiation to Resolve Disputes. If a Dispute arises, the Disputing
Members (or agents thereof) shall promptly meet (whether by telephone or in
person) in a good faith attempt to resolve the Dispute.

11.03    Courts. If a Dispute is still unresolved following ten (10) Business
Days after the Disputing Members attempted in good faith to resolve the Dispute
in accordance with Section 11.02, then any of such Disputing Members may submit
such Dispute to the Court of Chancery of the State of Delaware or, in the event
that such Court does not have jurisdiction over the subject matter of such
dispute, to another court of the State of Delaware or a U.S. federal court
located in the State of Delaware (collectively, “Delaware Courts”). Each of the
Members irrevocably submits to the exclusive jurisdiction of, and agrees not to
commence any action, suit, or proceeding relating to a Dispute except in, the
Delaware Courts and hereby consents to service of process in any such Dispute


86



--------------------------------------------------------------------------------







by the delivery of such process to such party at the address and in the manner
provided in Section 13.01. Each of the Members hereby irrevocably and
unconditionally waives any objection to the laying of venue in any Dispute in
the Delaware Courts and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any action, suit, or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH MEMBER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, RELATING TO OR OTHERWISE WITH RESPECT TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

11.04    Specific Performance. The Members understand and agree that
(a) irreparable damage would occur in the event that any provision of this
Agreement were not performed in accordance with its specific terms, (b) although
monetary damages may be available for the breach of such covenants and
agreements such monetary damages are not intended to and do not adequately
compensate for the harm that would result from a breach of this Agreement, would
be an inadequate remedy therefor and shall not be construed to diminish or
otherwise impair in any respect any Member’s or the Company’s right to specific
performance, and (c) the right of specific performance is an integral part of
the transactions contemplated by this Agreement and without that right none of
the Members would have entered into this Agreement. It is accordingly agreed
that, in addition to any other remedy that may be available to it, including
monetary damages, each of the Members and the Company shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement. Each of the Members
further agrees that neither the Company nor any Member shall be required to
obtain, furnish, or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 11.04, and each
Member waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing, or posting of any such bond or
similar instrument.

ARTICLE 12
DISSOLUTION, WINDING-UP AND TERMINATION

12.01    Dissolution. The Company shall dissolve and its affairs shall be wound
up on the first to occur of the following events (each a “Dissolution Event”):
(a)    consent of NEP Member and Class B Member Approval; or
(b)    an event that makes it unlawful for the business of the Company to be
carried on; provided that, if such an event occurs, then the Members shall
negotiate in good faith to determine a workaround to allow the business of the
Company to be lawfully carried on and such event shall not be deemed a
“Dissolution Event” unless and until the Members mutually agree that no such
workaround is reasonably feasible.
Each Member hereby waives its right to make an application for the dissolution
of the Company pursuant to Section 18-802 of the Act. For the avoidance of
doubt, a Liquidity Event shall not itself be deemed to be a Dissolution Event.


87



--------------------------------------------------------------------------------








12.02    Winding-Up and Termination.
(a)    On the occurrence of a Dissolution Event, the Managing Member shall, or
shall designate another Person to, serve as liquidator. The liquidator shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of winding-up shall
be borne as a Company expense. Until final distribution, the liquidator shall
continue to operate the Company properties with all of the power and authority
of the Members. The steps to be accomplished by the liquidator are as follows:
(i)    as promptly as possible after dissolution and again after final
winding-up, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the liquidator’s choosing of
the Company’s assets, liabilities, and operations through the last calendar day
of the month in which the dissolution occurs or the final winding-up is
completed, as applicable;
(ii)    the liquidator shall discharge from Company funds all of the
Indebtedness of the Company and other debts, liabilities, expenses, and
obligations of the Company (including all expenses incurred in winding-up and
any loans described in Section 4.05) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash escrow fund
for contingent liabilities in such amount and for such term as the liquidator
may reasonably determine); and
(iii)    all remaining assets of the Company shall be distributed to the Members
as follows:
(A)    the liquidator may sell any or all Company property, including to
Members, and any resulting gain or loss from each sale shall be computed and
allocated to the Capital Accounts of the Members in accordance with Section
12.02(b);
(B)    with respect to all Company property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss, and deduction inherent in property that has not been
reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of distribution, as determined by the
Managing Member in its reasonable discretion (it being agreed by the Members
that a determination by the Managing Member that the fair market value of any
such property equals the value of such property reflected in current financial
statements prepared in accordance with GAAP shall be deemed reasonable); and
(C)    Company property (including cash) shall be distributed among the Members
in accordance with Section 5.03; and those distributions shall be made before
the end of the taxable year in which liquidation of the


88



--------------------------------------------------------------------------------







Company occurs or, if later, within 90 days after the date of the liquidation of
the Company.
(iv)    If, after giving effect to all allocations, distributions and
contributions for all periods (other than those required by this
Section 12.02(a)(iv)), the NEP Member has a deficit in its Capital Account
balance following the “liquidation,” within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g), of the NEP Member’s Membership Interest, the NEP
Member will be obligated to contribute cash to the Company in an amount equal to
such deficit balance by the end of the Fiscal Year of the Company during which
the liquidation of the Company occurs, or if later, within ninety (90) days
after the date of such liquidation, except that the restoration obligation of
the NEP Member in the aggregate pursuant to this Section 12.02(a)(iv) shall not
be more than five percent (5%) of the NEP Member’s Effective Date Capital
Contribution; provided, however, that in no event shall the foregoing obligation
of the NEP Member to restore the deficit balance of its Capital Account apply in
connection with or following a Liquidity Event. Notwithstanding the foregoing,
(A) the NEP Member will have the unilateral right by written notice to the
Managing Member to (1) increase the amount of its deficit restoration obligation
over the amount described in the immediately preceding sentence or (2) decrease
the amount of, or eliminate, its deficit restoration obligation at any time in
accordance with Treasury Regulation Section 1.704-1(b)(2)(ii)(f); (B) after the
Flip Date, at the end of any Fiscal Year in which the NEP Member’s deficit
restoration obligation exceeds the absolute value of the NEP Member’s deficit
Capital Account balance, such deficit restoration obligation shall be
automatically reduced in accordance with Treasury Regulation Section
1.704-1(b)(2)(ii)(f) to equal such absolute value; and (C) the NEP Member’s
deficit restoration obligation will be eliminated in accordance with Treasury
Regulation Section 1.704-1(b)(2)(ii)(f) on the first date on or after the Flip
Date on which the Capital Account balance of the NEP Member is equal to or
greater than zero. Notwithstanding anything to the contrary contained herein, no
other Member shall have any obligation to restore any deficit in its Capital
Account balance unless and until such deficit restoration obligation is
consented to in writing by the Managing Member.
(b)    Notwithstanding anything in Section 5.04 to the contrary, in the Fiscal
Year or other applicable period in which a Dissolution Event occurs, items of
income, gain, loss, and deduction shall be allocated among the Members in a
manner such that the Capital Account of each Member, immediately after giving
effect to such allocation, is, as nearly as possible, equal (proportionately) to
the amount of the distributions that would be made to such Member pursuant to
Section 5.03.
(c)    The distribution of cash or property to a Member in accordance with the
provisions of this Section 12.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Membership Interest and all the Company’s property and constitutes a compromise
to which all Members have consented pursuant to Section 18-502(b) of the Act. To
the extent that a Member returns funds to the Company, it has no claim against
any other Member for those funds.


89



--------------------------------------------------------------------------------







(d)    No dissolution or termination of the Company shall relieve a Member from
any obligation to the extent such obligation has accrued as of the date of such
dissolution or termination. Upon such termination, any books and records of the
Company that the liquidator reasonably determines may ever be needed again by
one or more Persons who were Members as of the dissolution or termination shall
be retained by the Managing Member or its designee, who shall keep such books
and records (subject to review by any Person that was a Member at the time of
dissolution) for a period at least three (3) years. After the expiration of such
period of three (3) years, if the Managing Member (or its designee) no longer
agrees to keep such books and records, it shall offer the Persons who were
Members at the time of dissolution or termination a reasonable opportunity to
take over such custody, (i) shall deliver such books and records to such Persons
if they elect to take over such custody (or as all of such Persons otherwise
direct) and, upon request by any other Person that elects to take custody (and
at such other Person’s cost), deliver a copy of such books and records to such
other Person, or (ii) may destroy such books and records if no such Person so
elects.

12.03    Deficit Capital Accounts. Subject to Section 12.02(a)(iv), no Member
will be required to pay to the Company, to any other Member or to any third
party any deficit balance that may exist from time to time in its or another
Member’s Capital Account.

12.04    Certificate of Cancellation. On completion of the distribution of
Company assets as provided herein, the Managing Member shall file a certificate
of cancellation with the Secretary of State of the State of Delaware, cancel any
other filings made pursuant to Section 2.06, and take such other actions as may
be necessary to terminate the existence of the Company. Upon the filing of such
certificate of cancellation, the existence of the Company shall terminate (and
the Term shall end), except as may be otherwise provided by the Act or other
applicable Law.

ARTICLE 13
GENERAL PROVISIONS

13.01    Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests, or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient by electronic mail (a copy of which may be delivered in person or by
courier or mail). A notice, request, or consent given under this Agreement is
effective on receipt by the applicable Member. All notices, requests, and
consents to be sent to a Member must be sent to or made at the addresses given
for that Member on Exhibit A or such other address as that Member may specify by
notice to the Managing Member and the other Members. Any notice, request, or
consent to the Company must be given to all of the Members. Whenever any notice
is required to be given by Law, the Delaware Certificate, or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

13.02    Entire Agreement; Superseding Effect. This Agreement and the other
Transaction Documents (as that term is defined in the Class B Contribution
Agreement) constitutes the entire agreement of the Members and their Affiliates
relating to the Company and the transactions contemplated hereby and supersedes
all provisions and concepts contained in all prior agreements.


90



--------------------------------------------------------------------------------








13.03    Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Member in the performance by that Member of its obligations with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Member of the same or any other obligations
of that Member with respect to the Company. Except as otherwise provided in this
Agreement, failure on the part of a Member to complain of any act of any Member
or to declare any Member in default with respect to the Company, irrespective of
how long that failure continues, does not constitute a waiver by that Member of
its rights with respect to that default until the applicable statute of
limitations has run.

13.04    Amendment or Restatement. Each of this Agreement and the Delaware
Certificate may, subject to Section 6.03(a), be amended or restated only by a
written instrument executed (or, in the case of the Delaware Certificate,
approved) by the Managing Member. Notwithstanding the foregoing, (a) the
Managing Member may amend this Agreement without the approval of any Members (i)
to implement the valid admission of New Members or Assignees as Members; (ii) to
correct typographical, formatting, cross-referencing, or other similar errors;
and (iii) to update Exhibit A from time to time to reflect the valid admission
of New Members, the valid admission of Assignees as Members, the making of
additional Capital Contributions by Members, the issuances of Class A Units,
Class B Units, or other classes or groups of Membership Interests, and the
Disposition of Membership Interests, so long as such transactions were approved
and consummated in accordance with the terms of this Agreement; and (b) if the
Managing Member determines that any amendment of this Agreement is necessary to
satisfy any Law, the Members shall negotiate in good faith to enter into an
amendment of this Agreement to satisfy such Law that is mutually agreeable.

13.05    Binding Effect. Subject to the restrictions on Dispositions set forth
in this Agreement, this Agreement is binding on and shall inure to the benefit
of the Members and their respective successors and permitted assigns.

13.06    Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and any mandatory,
non-waivable provision of the Act, such provision of the Act shall control. If
any provision of the Act provides that it may be varied or superseded in a
limited liability company agreement (or otherwise by agreement of the members or
managers of a limited liability company), such provision shall be deemed
superseded and waived in its entirety if this Agreement contains a provision
addressing the same issue or subject matter. If any provision of this Agreement
or the application thereof to any Member or circumstance is held invalid or
unenforceable to any extent, (a) the remainder of this Agreement and the
application of that provision to other Members or circumstances is not affected
thereby, and (b) the Members shall negotiate in good faith to replace that
provision with a new provision that is valid and enforceable and that puts the
Members in substantially the same economic, business, and legal position as they
would have been in if the original provision had been valid and enforceable.


91



--------------------------------------------------------------------------------








13.07    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions; provided, however, that this Section 13.07
shall not obligate a Member to furnish guarantees or other credit supports by
such Member’s Parent or other Affiliates.

13.08    Appointment of Class B Member Representative.
(a)    By the execution and delivery of this Agreement (or any joinder or
counterpart thereto), each Class B Member hereby irrevocably constitutes and
appoints the Class B Member Representative as the true and lawful agent and
attorney-in-fact of such Class B Member, with full power of substitution to act
jointly in the name, place, and stead of the Class B Member to act on behalf of
such Class B Member in any litigation or arbitration involving this Agreement,
to do or refrain from doing all such further acts and things, and to execute all
such documents as the Class B Member Representative shall deem necessary or
appropriate in connection with the transactions contemplated by this Agreement,
including the power to (i) execute and deliver all amendments, waivers,
ancillary agreements, certificates, and documents that the Class B Member
Representative deems necessary or appropriate in connection with the
consummation of the transactions contemplated by this Agreement, (ii) grant any
and all approvals or consents on behalf of Class B Members pursuant to this
Agreement, and any and all other matters requiring the consent or approval of
the Class B Members under this Agreement or any other agreement, instrument, or
document contemplated hereby or in connection with the Class B Units, other than
any such matter that requires consent of any particular Class B Member,
(iii) receive funds, make payments of funds, and withhold a portion of any
amounts to be paid to the Class B Members hereunder or any other payments to be
made by or on behalf of the Class B Members pursuant to this Agreement,
including amounts required to pay the fees and expenses of professionals
incurred by the Class B Members in connection with the transactions contemplated
by this Agreement, (iv) do or refrain from doing any further act or deed on
behalf of the Class B Members that the Class B Member Representative deems
necessary or appropriate in its sole discretion relating to the subject matter
of this Agreement, and (v) receive service of process in connection with any
claims under this Agreement. Initial Investor is hereby appointed as the initial
Class B Member Representative.
(b)    The appointment of the Class B Member Representative hereunder shall be
deemed coupled with an interest and shall be irrevocable, and survive the death,
incompetence, bankruptcy or liquidation of any Class B Member and shall be
binding on any successor thereto; provided, however, that the Class B Member
Representative’s appointment hereto shall terminate automatically when the Class
B Member Representative is no longer the record owner of any Class B Units or is
no longer the managing member or general partner that Controls a Class B Member
that owns Class B Units. Initial Investor shall have the right to designate a
successor Class B Member Representative upon written notice delivered to the
Managing Member not less than ten (10) Business Days in advance of such
designation; provided that the Person appointed to serve as successor Class B
Member Representative must be a record owner of Class B Units or the managing
member or general partner that Controls a Class B Member that owns Class B
Units. The Class B Members hereby confirm all that the Class B Member
Representative shall do or cause to be done


92



--------------------------------------------------------------------------------







by virtue of its appointment hereby as the Class B Member Representative. All
actions taken by the Class B Member Representative under this Agreement shall be
binding upon each Class B Member and such Class B Member’s successors as if
expressly confirmed and ratified in writing by such Class B Member, and all
defenses that may be available to any Class B Member to contest, negate, or
disaffirm the action of the Class B Member Representative taken in good faith
under this Agreement are waived.
(c)    The Company, NEP Member, NEP, and any other Person may conclusively and
absolutely rely, without inquiry and without any liability whatsoever, upon any
action of the Class B Member Representative in all matters referred to herein,
including that the Class B Member Representative has obtained any prior approval
or consent of the Class B Members as may be required, under this Agreement or
otherwise, to take any such action. Neither the Company, NEP Member, NEP, nor
any other Person will be liable to any Class B Member, any of Affiliate thereof,
or any other Person as a result of, in connection with, or relating to the
performance of the Class B Member Representative’s duties and obligations under
this Agreement, including with respect to any errors in judgment, negligence,
oversight, breach of duty, or otherwise of the Class B Member Representative.

13.09    Article 8 of the Uniform Commercial Code. No Class B Member may elect
to cause any Membership Interest or other equity interest held by a Class B
Member to constitute a “security” within the meaning of Article 8 of the Uniform
Commercial Code as in effect from time to time in the State of Delaware or
Article 8 of the Uniform Commercial Code of any other applicable jurisdiction.

13.10    Waiver of Certain Rights. Each Member irrevocably waives any right it
may have to maintain any action for dissolution of the Company or for partition
of the property of the Company.

13.11    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

13.12    Expenses. Except as otherwise provided in Section 7.05, each Member
shall bear its own transaction costs and any other costs and expenses incurred
in connection with being a Member, holding its Membership Interest, and
administering its rights and obligations under this Agreement.
[Remainder of page intentionally left blank. Signature page follows.]




93



--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the Members have executed and delivered this Agreement as of
the date first set forth above.


MEMBERS:


EIG NET HOLDINGS III, LLC,
in its capacity as a Class B Member and the Class B Member Representative


By: EIG NET Holdings II, LLC, its sole member
By: EIG NET Holdings I, LLC, its sole member
By: EIG NET Equity Aggregator, L.P., its managing member
By: EIG NET Equity GP, LLC, its general partner
By: EIG Asset Management, LLC, its sole member






By: BRIAN BOLAND
Name: Brian Boland
Title: Managing Director


By: PETER RAMSUMAIR
Name: Peter Ramsumair
Title: Vice President




[Signature Page to Amended and Restated Limited Liability Company Agreement of
South Texas Midstream, LLC]



--------------------------------------------------------------------------------







SOUTH TEXAS MIDSTREAM HOLDINGS, LLC




By:      TJ TUSCAI    
Name: TJ Tuscai
Title: Vice President


[Signature Page to Amended and Restated Limited Liability Company Agreement of
South Texas Midstream, LLC]



--------------------------------------------------------------------------------







Solely with respect to its obligations pursuant to Section 7.01(a), Section
7.02, Section 7.03, and Section 7.04:


NEXTERA ENERGY PARTNERS, LP




By:         W. SCOTT SEELEY            
Name: W. Scott Seeley
Title: Corporate Secretary




[Signature Page to Amended and Restated Limited Liability Company Agreement of
South Texas Midstream, LLC]



--------------------------------------------------------------------------------








EXHIBIT A
MEMBERS




Name and Address of Purchaser
Capital Contributions
Number and Class of Membership Interest
South Texas Midstream Holdings, LLC
c/o NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Treasurer and Daniel Lotano
E-mail: Daniel.Lotano@nexteraenergy.com


and


Locke Lord LLP
600 Travis Street, Suite 2800
Houston, TX 77002
Attention: Bill Swanstrom
Email: bswanstrom@lockelord.com
$1,622,869,368
1,000,000 Class A Units




EIG NET Holdings III, LLC
c/o EIG Management Company, LLC
1700 Pennsylvania Ave. NW, Suite 800
Washington, DC 20006
Attention: Brian Boland
Email: brian.boland@eigpartners.com


(provided that the address of the Class B Member will be the following if and
when EIG Management Company, LLC commences commercial operations at such
address: 600 New Hampshire Avenue NW, Suite 1200, Washington, DC 20037)


and


Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, TX 77002
Attention: John D. Pitts, P.C.
Email: john.pitts@kirkland.com
$750,000,000
1,000 Class B Units











Exhibit B – Page 1

